Exhibit 10.2

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated as of June 3, 2011

between

STAR GAS PARTNERS, L.P.,

PETROLEUM HEAT AND POWER CO., INC.,

and certain of their Subsidiaries,

as Grantors,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS

     1   

1.1.

   Terms Defined in Credit Agreement      1   

1.2.

   Terms Defined in UCC      1   

1.3.

   Definitions of Certain Terms Used Herein      1   

ARTICLE II GRANT OF SECURITY INTEREST

     5   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6   

3.1.

   Title, Perfection and Priority      6   

3.2.

   Type and Jurisdiction of Organization, Organizational and Identification
Numbers      7   

3.3.

   Principal Location      7   

3.4.

   Collateral Locations      7   

3.5.

   Deposit Accounts      7   

3.6.

   Exact Names      7   

3.7.

   Letter-of-Credit Rights and Chattel Paper      7   

3.8.

   Accounts and Chattel Paper      7   

3.9.

   Inventory      8   

3.10.

   Intellectual Property      8   

3.11.

   Filing Requirements      9   

3.12.

   No Financing Statements, Security Agreements      9   

3.13.

   Pledged Collateral      9   

ARTICLE IV COVENANTS

     10   

4.1.

   General      10   

4.2.

   Receivables      11   

4.3.

   Inventory and Equipment      12   

4.4.

   Delivery of Instruments, Securities, Chattel Paper and Documents      12   

 

i



--------------------------------------------------------------------------------

4.5.

   Uncertificated Pledged Collateral      13   

4.6.

   Pledged Collateral      13   

4.7.

   Intellectual Property      14   

4.8.

   Commercial Tort Claims      15   

4.9.

   Letter-of-Credit Rights      15   

4.10.

   Federal, State or Municipal Claims      15   

4.11.

   No Interference      15   

ARTICLE V DEFAULTS AND REMEDIES

     16   

5.1.

   Defaults      16   

5.2.

   Remedies      16   

5.3.

   Grantor’s Obligations Upon Default      18   

5.4.

   Grant of Intellectual Property License      19   

ARTICLE VI ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

     19   

6.1.

   Account Verification      19   

6.2.

   Authorization for Secured Party to Take Certain Action      19   

6.3.

   Proxy      20   

6.4.

   Nature of Appointment; Limitation of Duty      20   

ARTICLE VII COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

     21   

7.1.

   Collection of Receivables      21   

7.2.

   Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes      22
  

7.3.

   Application of Proceeds; Deficiency      22   

ARTICLE VIII GENERAL PROVISIONS

     23   

8.1.

   Waivers      23   

8.2.

   Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral      23   

8.3.

   Compromises and Collection of Collateral      24   

 

ii



--------------------------------------------------------------------------------

8.4.

   Secured Party Performance of Debtor Obligations      24   

8.5.

   Specific Performance of Certain Covenants      24   

8.6.

   Use and Possession of Certain Premises      24   

8.7.

   Dispositions Not Authorized      25   

8.8.

   No Waiver; Amendments; Cumulative Remedies      25   

8.9.

   Limitation by Law; Severability of Provisions      25   

8.10.

   Reinstatement      25   

8.11.

   Benefit of Agreement      26   

8.12.

   Survival of Representations      26   

8.13.

   Taxes and Expenses      26   

8.14.

   Headings      26   

8.15.

   Termination      26   

8.16.

   Entire Agreement      26   

8.17.

   CHOICE OF LAW      27   

8.18.

   CONSENT TO JURISDICTION      27   

8.19.

   WAIVER OF JURY TRIAL      27   

8.20.

   Indemnity      27   

8.21.

   Counterparts      28   

8.22.

   Section Titles      28   

ARTICLE IX NOTICES

     28   

9.1.

   Sending Notices      28   

9.2.

   Change in Address for Notices      28   

ARTICLE X THE AGENT

     28   

EXHIBITS

 

A Notice Address for All Grantors; Information and Collateral Locations of Each
Grantor

B Deposit Accounts; Blocked Accounts; Lockboxes

 

iii



--------------------------------------------------------------------------------

C Letter-of-Credit Rights; Chattel Paper

D Intellectual Property Rights

E Title Documents

F Fixtures

G Pledged Collateral, Securities and Other Investment Property

H Offices in which Financing Statements were Filed

I Form of Amendment

J Commercial Tort Claims

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended or
modified from time to time, the “Security Agreement”) is entered into as of
July 2, 2009 by and between Star Gas Partners, L.P., a Delaware limited
partnership (the “Parent”), Petroleum Heat and Power Co., Inc., a Minnesota
corporation (“Petro” or the “Borrower”), and each other direct or indirect
subsidiary of the Parent from time to time party to this Security Agreement
(each of the Parent, Petro and each other such Subsidiary of the Parent, a
“Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., a
national banking association, in its capacity as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined below) to the Credit
Agreement referred to below.

PRELIMINARY STATEMENT

Petro, the other loan parties named therein, JPMorgan Chase Bank, N.A., as
agent, and the lenders thereto entered into that certain Amended and Restated
Credit Agreement dated as of July 2, 2009 (as amended prior to the date hereof,
the “Existing Credit Agreement”).

Pursuant to the Existing Credit Agreement, Petro, the other loan parties thereto
and JPMorgan Chase Bank, N.A., for the benefit of the lenders thereto, entered
into that certain Pledge and Security Agreement dated as of July 2, 2009 (the
“Existing Security Agreement”) in order to induce the secured parties thereto to
enter into and extend credit to Petro under the Existing Credit Agreement and to
secure the obligations that it agreed to guarantee pursuant to Article XV of the
Existing Credit Agreement.

Petro, the other Loan Parties named therein, JPMorgan Chase Bank, N.A., as Agent
and an LC Issuer, and the Lenders are entering into an Amended and Restated
Credit Agreement dated as of June 3, 2011 (as it may be amended or modified from
time to time, the “Credit Agreement”).

Each Grantor is entering into this Security Agreement in order to induce the
Secured Parties to enter into and extend credit to Petro under the Credit
Agreement and to secure the Secured Obligations that it has agreed to guarantee
pursuant to Article XV of the Credit Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, agree that the Existing Security Agreement is hereby amended and
restated as of the Effective Date to read in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined herein or in the UCC shall have the meanings assigned to
such terms in the Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.



--------------------------------------------------------------------------------

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and the Preliminary
Statement, the following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Blocked Accounts” shall have the meaning set forth in Section 7.1(a).

“Blocked Account Agreements” shall have the meaning set forth in Section 7.1(a).

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Collateral Agent or any Lender with respect to the Collateral pursuant to any
Loan Document.

“Collection Account” shall have the meaning set forth in Section 7.1(b).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 5.1.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“General Intangibles” means all “general intangibles” as such term is defined in
Article 9 of the UCC including, without limitation, with respect to any Grantor,
all contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented
or otherwise modified, including, without limitation (but limited as aforesaid),
(i) all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder, (iii) all equity that constitutes “general
intangibles” and (iv) all rights of such Grantor to perform and to exercise all
remedies thereunder.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lockboxes” shall have the meaning set forth in Section 7.1(a).

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

“Original Closing Date” means December 17, 2004.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Payment Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors included as Collateral, whether or not physically
delivered to the Collateral Agent pursuant to this Security Agreement.

 

3



--------------------------------------------------------------------------------

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the UCC,
with respect to the Collateral (including Stock Rights and insurance proceeds),
and (b) whatever is recoverable or recovered when any Collateral is sold,
exchanged, collected, or disposed of, whether voluntarily or involuntarily.

“Promissory Notes” shall have the meaning set forth in Article 9 of the UCC.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Records” shall have the meaning set forth in Article 9 of the UCC.

“Remittance Processor” means Remitco LLC, a Delaware limited liability company.

“Remittance Processing Agreement” means the Remittance Processing Services
Agreement, between the Remittance Processor and PHI and signed by PHI on
August 22, 2003, as amended on June 30, 2008 and in effect as of the Closing
Date.

“Required Secured Parties” means (a) prior to an acceleration of the obligations
under the Credit Agreement, the Required Lenders, and (b) after an acceleration
of the obligations under the Credit Agreement but prior to the date upon which
the Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the obligations thereunder have
been paid in full (whether or not the obligations under the Credit Agreement
were ever accelerated), Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties (i) under Commodity
Hedging Agreements and (ii) to the extent permitted under applicable debt
agreements, with respect to any (x) Banking Services and (y) Rate Management
Transactions (other than Commodity Hedging Agreements), as determined by the
Collateral Agent in its reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means, collectively, the Lenders and the Agent, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.

“Security” has the meaning set forth in Article 8 of the UCC.

“Security Entitlement” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Capital Stock constituting Collateral, any right to
receive Capital Stock and any right to receive earnings, in which the Grantors
now have or hereafter acquire any right, issued by an issuer of such Capital
Stock.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

4



--------------------------------------------------------------------------------

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided that to the extent that the Uniform
Commercial Code is used to define any term in any security document and such
term is defined differently in differing Articles of the Uniform Commercial
Code, the definition of such term contained in Article 9 shall govern; provided,
further, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, publication or priority of, or remedies
with respect to, Liens of any Party is governed by the Uniform Commercial Code
or foreign personal property security laws as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” will mean the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default hereunder.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(i) all Accounts and Receivables;

(ii) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(iii) all Documents;

(iv) all Equipment;

 

5



--------------------------------------------------------------------------------

(v) all Fixtures;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments (including, without limitation, Promissory Notes);

(ix) all Inventory;

(x) all Investment Property;

(xi) all cash or cash equivalents;

(xii) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii) (x) all Deposit Accounts with any bank or other financial institution and
all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein and (y) all Securities and Security Entitlements, and
securities accounts, in each case, to the extent constituting cash or cash
equivalents or representing a claim to cash equivalents;

(xiv) all Trademarks;

(xv) all Capital Stock;

(xvi) all Rate Management Transactions (including Commodity Hedging Agreements);
and

(xvii) and all accessions to, substitutions for and replacements, Proceeds and
products of the foregoing, together with all books and Records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing,

to secure the prompt and complete payment and performance of the Secured
Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Collateral Agent will have a fully perfected first priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

 

6



--------------------------------------------------------------------------------

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Collateral Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Collateral Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all records of the Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

7



--------------------------------------------------------------------------------

(b) With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment or as are
generally offered in the industry by competitors of such Grantor in the
applicable markets and in each case as disclosed to the Collateral Agent;
(iv) to such Grantor’s knowledge, there are no facts, events or occurrences
which in any way impair the validity or enforceability thereof or could
reasonably be expected to reduce the amount payable thereunder as shown on such
Grantor’s books and records and any invoices, statements and Collateral Reports
with respect thereto; (v) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) such Grantor has no knowledge that any Account
Debtor is unable generally to pay its debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Blocked Account, Lockbox or a
Collateral Deposit Account as required pursuant to Section 7.1; and (iii) to
such Grantor’s knowledge, all Account Debtors have the capacity to contract.

3.9. Inventory. With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the Collateral
Agent, for the benefit of the Collateral Agent and Secured Parties, and except
for Permitted Liens, (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is Eligible Heating Oil and Other Fuel
Inventory or Other Eligible Inventory, in each case of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, and (f) the completion of sale or other
disposition of such Inventory by the Collateral Agent following a Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

3.10. Intellectual Property. Exhibit D includes all material Patents, Trademarks
or Copyrights owned by such Grantor in its own name on the date hereof. To the
best of such Grantor’s knowledge, each of its material Patents, Trademarks and
Copyrights owned or held by such Grantor is, on the date hereof, valid,
subsisting, unexpired, enforceable and has not been abandoned. None of such
Patents, Trademarks and Copyrights is, on the date hereof, the subject of any
licensing or franchise agreement. No action or proceeding is

 

8



--------------------------------------------------------------------------------

pending on the date hereof seeking to limit, cancel or question the validity, or
otherwise materially affect the value of any Patent, Trademark or Copyright.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Collateral Agent on such Grantor’s Patents,
Trademarks and Copyrights, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from the Grantor; and
all action necessary or desirable to protect and perfect the Collateral Agent’s
Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been duly
taken.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E. None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Secured Parties as the
secured party, and (b) as permitted by Section 4.1(e).

3.13. Pledged Collateral.

(a) Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for Liens permitted under
Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting Capital Stock has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates representing any Pledged Collateral constituting Capital
Stock, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Collateral Agent so that
the Collateral Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Collateral Agent pursuant to which the
Collateral Agent has Control and (iv) all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Capital Stock included in the Pledged
Collateral to issue additional Capital Stock, and

 

9



--------------------------------------------------------------------------------

(iii) no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Collateral pursuant to this
Security Agreement or for the execution, delivery and performance of this
Security Agreement by such Grantor, or for the exercise by the Collateral Agent
of the voting or other rights provided for in this Security Agreement or for the
remedies in respect of the Pledged Collateral pursuant to this Security
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.

(c) Except as set forth in Exhibit G, such Grantor or Grantors collectively own
100% of the issued and outstanding Capital Stock which constitutes Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to such Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Collateral Agent, with sufficient copies for each of the Secured Parties, such
reports relating to such Collateral as the Collateral Agent shall from time to
time request.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a first priority perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real Property to which the Collateral relates.
Such Grantor also agrees to furnish any such information to the Collateral Agent
promptly upon request. Such Grantor also ratifies its authorization for the
Collateral Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it (including amended exhibits to this Security

 

10



--------------------------------------------------------------------------------

Agreement) and such other reports and information in connection with its
Collateral as the Collateral Agent may reasonably request, all in such detail as
the Collateral Agent may specify. Such Grantor also agrees to take any and all
actions necessary to defend title to the Collateral owned by it against all
persons and to defend the security interest of the Collateral Agent in its
Collateral and the priority thereof against any Lien not expressly permitted
hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.19 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Locations. Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Collateral Agent’s prior written
consent as required by the Credit Agreement (and if the Collateral Agent gives
such consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2. Receivables.

(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, such
Grantor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

(c) Delivery of Invoices. Such Grantor will deliver to the Collateral Agent
immediately upon its request duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Collateral Agent shall
specify.

 

11



--------------------------------------------------------------------------------

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Collateral Agent in writing. Such Grantor
shall send the Collateral Agent a copy of each credit memorandum in excess of
$1,000 as soon as issued, and such Grantor shall promptly report each credit
memo and each of the facts required to be disclosed to the Collateral Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.

(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

4.3. Inventory and Equipment.

(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for damaged or defective goods arising in
the ordinary course of such Grantor’s business and except for ordinary wear and
tear in respect of the Equipment.

(b) [Reserved]

(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per Fiscal Year, and after and
during the continuation of a Default, at such other times as the Collateral
Agent requests. Such Grantor, at its own expense, shall deliver to the
Collateral Agent the results of each physical verification, which such Grantor
has made, or has caused any other Person to make on its behalf, of all or any
portion of its Inventory. Such Grantor will maintain a perpetual inventory
reporting system at all times.

(d) Equipment. Such Grantor shall inform the Collateral Agent of any additions
to or deletions from its Equipment within 30 days of such addition or deletion.
Such Grantor shall not permit any Equipment to become a fixture with respect to
real property or to become an accession with respect to other personal property
with respect to which real or personal property the Collateral Agent does not
have a Lien. Such Grantor will not, without the Collateral Agent’s prior written
consent, alter or remove any identifying symbol or number on any of such
Grantor’s Equipment constituting Collateral.

(e) Titled Vehicles. Such Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Collateral Agent, upon request, the original of any vehicle title certificate
and provide and/or file all other documents or instruments necessary to have the
Lien of the Collateral Agent noted on any such certificate or with the
appropriate state office.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent immediately upon execution of
this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Collateral Agent upon receipt and immediately thereafter deliver
to the Collateral Agent any such Chattel Paper, Securities and Instruments
constituting

 

12



--------------------------------------------------------------------------------

Collateral, (c) upon the Collateral Agent’s request, deliver to the Collateral
Agent (and thereafter hold in trust for the Collateral Agent upon receipt and
immediately deliver to the Collateral Agent) any Document evidencing or
constituting Collateral and (d) upon the Collateral Agent’s request, deliver to
the Collateral Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral. Such Grantor hereby authorizes the
Collateral Agent to attach each Amendment to this Security Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral and (b) any securities intermediary which is the
holder of any such Pledged Collateral, to cause the Collateral Agent to have and
retain Control over such Pledged Collateral. Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
control agreement with the Collateral Agent, in form and substance satisfactory
to the Collateral Agent, giving the Collateral Agent Control.

4.6. Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of Capital Stock constituting Pledged Collateral owned by it
to dissolve, merge, liquidate, retire any of its Capital Stock or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favor of any
of the foregoing.

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of Capital Stock constituting Pledged Collateral owned by it to issue
additional Capital Stock, any right to receive the same or any right to receive
earnings, except to such Grantor.

(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Required
Secured Parties.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Collateral Agent in
respect of such Pledged Collateral.

 

13



--------------------------------------------------------------------------------

(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence of a Default, without notice, to exercise all voting rights
or other rights relating to the Pledged Collateral owned by it, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any Capital Stock or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, such
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided, however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Collateral Agent to hold as Pledged Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).

4.7. Intellectual Property.

(a) Such Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Collateral
Agent of any License held by such Grantor and to enforce the security interests
granted hereunder.

(b) Such Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned,
invalidated, dedicated or otherwise impaired, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office

 

14



--------------------------------------------------------------------------------

or agency without giving the Collateral Agent prior written notice thereof, and,
upon request of the Collateral Agent, such Grantor shall execute and deliver any
and all agreements, instruments, documents, papers and/or security agreements as
the Collateral Agent may request to evidence the Collateral Agent’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

(d) Such Grantor shall take all actions necessary or requested by the Collateral
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings .

(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Collateral Agent shall deem appropriate
under the circumstances to protect such Patent, Trademark or Copyright. In the
event that such Grantor institutes suit because any of its Patents, Trademarks
or Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8. Such
Grantor shall not do any act that knowingly uses a Patent, Trademark or
Copyright that infringes the intellectual property rights of any third party.

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) in excess of $50,000
acquired by it and, unless the Collateral Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
J hereto, granting to Collateral Agent a first priority security interest in
such commercial tort claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit in excess of $50,000, it shall promptly, and in any event
within two Business Days after becoming a beneficiary, notify the Collateral
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Collateral Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Collateral Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Collateral Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Collateral Agent of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

 

15



--------------------------------------------------------------------------------

ARTICLE V

DEFAULTS AND REMEDIES

5.1. Defaults. The occurrence of any one or more of the following events shall
constitute a Default hereunder:

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

(b) The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.

(c) The breach by any Grantor (other than a breach which constitutes a Default
under any other Section of this Article V) of any of the terms or provisions of
this Security Agreement which is not remedied within ten days after such breach.

(d) The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

(e) Any Capital Stock which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Capital Stock shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Collateral Agent and such Security is properly defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise, or (ii) the Collateral Agent has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

5.2. Remedies.

(a) Upon the occurrence of a Default and during the continuation thereof, the
Collateral Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to a Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

16



--------------------------------------------------------------------------------

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain obligations of any Grantor in
respect of any Rate Management Transaction (including Commodity Hedging
Agreements) or Banking Services, the Required Secured Parties may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of such obligations in
respect of such Rate Management Transactions (including Commodity Hedging
Agreements) or Banking Services.

 

17



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence of a Default, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent and each
Lender, at any time, and from time to time, promptly upon the Collateral Agent’s
request, the following reports with respect to the applicable Grantor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.

 

18



--------------------------------------------------------------------------------

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property Rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Collateral Agent may sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Collateral Agent’s rights under
this Security Agreement, may sell Inventory which bears any Trademark owned by
or licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. The Collateral Agent may at any time, in the
Collateral Agent’s own name, in the name of a nominee of the Collateral Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time in the sole discretion of the Collateral Agent and appoints
the Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, (ii) to
endorse and collect any cash Proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral,
(v) to apply the Proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations as provided in Section 7.3, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), (vii) to contact Account Debtors
for any reason, (viii) to demand payment or enforce payment of the Receivables
in the name of the Collateral Agent or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the

 

19



--------------------------------------------------------------------------------

Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(xvi) to do all other acts and things necessary to carry out this Security
Agreement; and such Grantor agrees to reimburse the Collateral Agent on demand
for any payment made or any expense incurred by the Collateral Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and Secured Parties, under this Section 6.2 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Lender to exercise any such powers.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR THE AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY LENDER, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Collection of Receivables.

(a) Each Grantor has (i) executed and delivered to the Collateral Agent Deposit
Account Control Agreements for each Deposit Account maintained by such Grantor
into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, (ii) established blocked account service (the “Blocked
Accounts”) with the bank(s) set forth in Exhibit B, which blocked accounts are
subject to irrevocable blocked account agreements in the form provided by or
otherwise acceptable to the Collateral Agent and have been accompanied by an
acknowledgment by the bank where the Blocked Account is located of the Lien of
the Collateral Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to the Collection Account (a “Blocked Account
Agreement”) and (iii) established lockbox service (the “Lock Boxes”) with the
bank(s) and Persons set forth in Exhibit B, which lockboxes are subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Collateral Agent and have been accompanied by an acknowledgment by such
Person where the Lockbox is located of the Lien of the Collateral Agent granted
hereunder and of irrevocable instructions to wire all amounts collected therein
to the Collection Account (a “Lockbox Agreement”). Each of the agreements
referred to in this Section 7.1 (a) remains in effect as of the Closing Date and
any references therein to the Existing Credit Agreement or Existing Security
Agreement, as applicable, include such agreements as amended. After the Closing
Date, each Grantor will comply with the terms of Section 7.2.

(b) Each Grantor shall direct all of its Account Debtors to forward all cash,
checks or other similar payments relating to or constituting payments made in
respect of Receivables directly to Blocked Accounts subject to Blocked Account
Agreements or Lockboxes subject to Lockbox Agreements; provided that, with
respect to PHI and any Subsidiary thereof, all of such payments shall, unless
otherwise consented to by the Collateral Agent, continue to be paid through the
Remittance Processor pursuant to the Remittance Processing Agreement. Neither
PHI nor any Subsidiary thereof shall amend or terminate the Remittance
Processing Agreement or instruct any of its Account Debtors to make payments to
any Person other than as set forth in the preceding sentence, without the prior
written consent of the Collateral Agent. The Collateral Agent shall have sole
access to the Blocked Accounts and the Lockboxes at all times and each Grantor
shall take all actions necessary to grant the Collateral Agent such sole access.
At no time shall any Grantor remove any item from a Blocked Account, Lockbox or
from a Collateral Deposit Account without the Collateral Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Blocked Account subject to a Blocked Account
Agreement or a Lockbox subject to a Lockbox Agreement after notice from the
Collateral Agent, the Collateral Agent shall be entitled to make such
notification directly to Account Debtor. If notwithstanding the foregoing
instructions, any Grantor receives any Proceeds of any Receivables, such Grantor
shall receive such payments as the Collateral Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Collateral Deposit Account. All funds deposited into any Blocked Account subject
to a Blocked Account Agreement, a Lockbox subject to a Lockbox Agreement or a
Collateral Deposit Account will be swept on a daily basis into a collection
account maintained by Petro with the Collateral Agent (the “Collection
Account”). The Collateral Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 7.3.

 

21



--------------------------------------------------------------------------------

7.2. Covenant Regarding New Deposit Accounts; Blocked Accounts; Lockboxes.
Before opening or replacing any Collateral Deposit Account, other Deposit
Account, or establishing a new Blocked Account or Lockbox, each Grantor shall
(a) obtain the Collateral Agent’s consent in writing to the opening of such
Deposit Account, Blocked Account or Lockbox, and (b) cause each bank, financial
institution or any Person in which it seeks to open (i) a Deposit Account, to
enter into a Deposit Account Control Agreement with the Collateral Agent in
order to give the Collateral Agent Control of such Deposit Account, (ii) a
Blocked Account, to enter into a Blocked Account Agreement with the Collateral
Agent in order to give the Collateral Agent Control of the Blocked Account or
(iii) a Lockbox, to enter into a Lockbox Agreement with the Collateral Agent in
order to give the Collateral Agent Control of the Lockbox. In the case of
Deposit Accounts, Blocked Accounts or Lockboxes maintained with Secured Parties,
the terms of such letter shall be subject to the provisions of the Credit
Agreement regarding setoffs.

7.3. Application of Proceeds; Deficiency.

(a) All amounts deposited in the Collection Account shall, so long as no Default
has occurred and is continuing, be deposited into the Borrower’s Funding
Account; provided that if Availability is less than 17.5% of the Aggregate
Commitment for any three consecutive days, and until the later of the date which
is 90 days after such three-day period or the date on which the average monthly
Availability for the 12-month period ending on such date is greater than 22.5%
of the Aggregate Commitment (the “Deficiency Termination Date”), all amounts
deposited in the Collection Account shall be deemed received by the Collateral
Agent in accordance with Section 2.17 of the Credit Agreement and shall, after
having been credited in immediately available funds to the Collection Account,
be applied (and allocated) by the Collateral Agent in accordance with
Section 2.18 of the Credit Agreement. In no event shall any amount be so applied
unless and until such amount shall have been credited in immediately available
funds to the Collection Account. Commencing on the Deficiency Termination Date,
so long as no Default has occurred and is continuing and subject to the proviso
above of this Section 7.3(a), all amounts deposited in the Collection Account
shall again be deposited into the Borrower’s Funding Account. Notwithstanding
the foregoing, the effect of the proviso above of this Section 7.3(a) may not be
discontinued more than twice in any 12-month period as a result of the
occurrence of a Deficiency Termination Date.

(b) The Collateral Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.15 of the Credit Agreement, to be deposited in a cash collateral
account with the Collateral Agent and held there as security for the Secured
Obligations (it being understood that amounts deposited and remaining in such
account shall be included in the Borrowing Base). No Grantor shall have any
control whatsoever over said cash collateral account. Any such Proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. Until
so applied, such Proceeds shall continue to be held as security for the Secured
Obligations and shall not constitute payment thereof.

(c) Notwithstanding anything herein to the contrary, upon the occurrence of a
Default, the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in a collateral account, in payment of the
Secured Obligations in accordance with Section 2.18 of the Credit Agreement. The
Grantors shall remain liable for any deficiency if the Proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by Collateral Agent or
any Lender to collect such deficiency.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Collateral Agent or any Lender arising out of the repossession, retention or
sale of the Collateral, except such as arise solely out of the gross negligence
or willful misconduct of the Collateral Agent or such Lender as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Lender, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

8.2. Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Lender
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. To the extent that applicable
law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of

 

23



--------------------------------------------------------------------------------

doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its Permitted Discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 5.3, or 8.7 or in Article VII
will cause irreparable injury to the Collateral Agent and the Secured Parties,
that the Collateral Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Collateral Agent or the Lenders to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

8.6. Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Collateral Agent shall be entitled to occupy and use any premises owned or
leased by any Grantor where any of the Collateral or any records relating to the
Collateral are located until the Secured Obligations are paid or the Collateral
is removed therefrom, whichever first occurs, without any obligation to pay any
Grantor for such use and occupancy.

 

24



--------------------------------------------------------------------------------

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent or the Secured Parties unless such
authorization is in writing signed by the Collateral Agent with the consent or
at the direction of the Required Secured Parties.

8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Collateral Agent with the concurrence or at the direction of the Secured Parties
required under Section 8.3 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent and the Secured Parties until the Secured
Obligations have been paid in full.

8.9. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

25



--------------------------------------------------------------------------------

8.11. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, hereunder.

8.12. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.13. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Collateral Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

8.14. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Facility LCs, a cash deposit or Supporting Letter of Credit has been delivered
to the Collateral Agent as required by the Credit Agreement) and no commitments
of the Collateral Agent or the Secured Parties which would give rise to any
Secured Obligations are outstanding.

8.16. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

 

26



--------------------------------------------------------------------------------

8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.18. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE
STATE OF NEW YORK.

8.19. WAIVER OF JURY TRIAL. EACH GRANTOR, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.20. Indemnity. Each Grantor hereby agrees to indemnify the Collateral Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees (each an “Indemnified Party”), from and against any and all
liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Collateral Agent or any Lender is a party thereto)
imposed on, incurred by or asserted against any Indemnified Party, in any way
relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the Secured Parties or any Grantor, and
any claim for Patent, Trademark or Copyright infringement) except to the extent
that such liabilities, damages, penalties, suits, costs, and expenses are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party.

 

27



--------------------------------------------------------------------------------

8.21. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

8.22. Section Titles. The Section titles contained in this Security Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not part of the agreement between the parties hereto.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the notice address set forth on Exhibit A, and to the Collateral Agent and the
Secured Parties at the addresses set forth in the Credit Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Collateral Agent
and the Secured Parties may change the address for service of notice upon it by
a notice in writing to the other parties.

ARTICLE X

THE AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to Article X of the Credit Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Credit Agreement, and that the Collateral Agent has agreed
to act (and any successor Collateral Agent shall act) as such hereunder only on
the express conditions contained in such Article X. Any successor Collateral
Agent appointed pursuant to Article X of the Credit Agreement shall be entitled
to all the rights, interests and benefits of the Collateral Agent hereunder.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

A.P. WOODSON COMPANY

C. HOFFBERGER COMPANY

CFS LLC

CHAMPION ENERGY CORPORATION

CHAMPION OIL COMPANY

COLUMBIA PETROLEUM TRANSPORTATION, LLC

HOFFMAN FUEL COMPANY OF BRIDGEPORT

HOFFMAN FUEL COMPANY OF DANBURY

HOFFMAN FUEL COMPANY OF STAMFORD

J.J. SKELTON OIL COMPANY

LEWIS OIL COMPANY

MAREX CORPORATION

MEENAN HOLDINGS OF NEW YORK, INC.

MEENAN OIL CO., INC.

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

RYE FUEL COMPANY

STAR ACQUISITIONS, INC.

STAR GAS FINANCE COMPANY

TG&E SERVICE COMPANY, INC.

By:     Name:     Title:    



--------------------------------------------------------------------------------

STAR GAS PARTNERS, L.P.

 

BY:   KESTREL HEAT, LLC, its General Partner By:     Name:     Title:    

 

MEENAN OIL CO., L.P.

 

BY:   MEENAN OIL CO., INC., its General Partner By:     Name:     Title:    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

Petroleum Heat and Power Co., Inc.

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

Facsimile: (203) 328-7470

INFORMATION AND COLLATERAL LOCATIONS OF A.P. Woodson Company

 

I. Name of Grantor: A.P. Woodson Company

 

II. State of Incorporation or Organization: Washington, D.C.

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
820555

 

V. Federal Identification Number: 06-1059668

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF CFS LLC

 

I. Name of Grantor: CFS LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3997603

 

V. Federal Identification Number: 27-4460830

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Champion Energy Corporation

 

I. Name of Grantor: Champion Energy Corporation

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2079601

 

V. Federal Identification Number: 06-1156651

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Champion Oil Company

 

I. Name of Grantor: Champion Oil Company

 

II. State of Incorporation or Organization: Connecticut

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0138412

 

V. Federal Identification Number: 06-1078186

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF C. Hoffberger Company

 

I. Name of Grantor: C. Hoffberger Company

 

II. State of Incorporation or Organization: Maryland

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
D02062974

 

V. Federal Identification Number: 52-1437108

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Columbia Petroleum Transportation, LLC

 

I. Name of Grantor: Columbia Petroleum Transportation, LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3176183

 

V. Federal Identification Number: 25-1859437

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Bridgeport

 

I. Name of Grantor: Hoffman Fuel Company of Bridgeport

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080827

 

V. Federal Identification Number: 06-1156650

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Danbury

 

I. Name of Grantor: Hoffman Fuel Company of Danbury

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080828

 

V. Federal Identification Number: 06-1156647

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Hoffman Fuel Company of Stamford

 

I. Name of Grantor: Hoffman Fuel Company of Stamford

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080821

 

V. Federal Identification Number: 06-1156649

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF J.J. Skelton Oil Company

 

I. Name of Grantor: J.J. Skelton Oil Company

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
902189

 

V. Federal Identification Number: 23-2387742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Lewis Oil Company

 

I. Name of Grantor: Lewis Oil Company

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 11-2780728

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Rye Fuel Company

 

I. Name of Grantor: Rye Fuel Company

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2080829

 

V. Federal Identification Number: 06-1156653

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Marex Corporation

 

I. Name of Grantor: Marex Corporation

 

II. State of Incorporation or Organization: Maryland

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
D-01242627

 

V. Federal Identification Number: 52-1224796

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Minnwhale LLC.

 

I. Name of Grantor: Minnwhale LLC

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 20-8048384

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Holdings of New York, Inc.

 

I. Name of Grantor: Meenan Holdings of New York, Inc.

 

II. State of Incorporation or Organization: New York

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
N/A

 

V. Federal Identification Number: 75-3094989

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Oil Co., Inc.

 

I. Name of Grantor: Meenan Oil Co., Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0781936

 

V. Federal Identification Number: 13-5581656

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Meenan Oil Co., L.P.

 

I. Name of Grantor: Meenan Oil Co., L.P.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited partnership

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2278852

 

V. Federal Identification Number: 11-3083408

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Ortep of Pennsylvania, Inc.

 

I. Name of Grantor: Ortep of Pennsylvania, Inc.

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
830187

 

V. Federal Identification Number: 23-2319071

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro Holdings, Inc.

 

I. Name of Grantor: Petro Holdings, Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
10J-870

 

V. Federal Identification Number: 06-1538741

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro, Inc.

 

I. Name of Grantor: Petro, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0808113

 

V. Federal Identification Number: 74-1810078

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petro Plumbing Corporation

 

I. Name of Grantor: Petro Plumbing Corporation

 

II. State of Incorporation or Organization: New Jersey

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0100839703

 

V. Federal Identification Number: 22-3802212

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Petroleum Heat and Power Co., Inc.

 

I. Name of Grantor: Petroleum Heat and Power Co., Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5I-939

 

V. Federal Identification Number: 06-1183025

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF RegionOil Plumbing, Heating and Cooling
Co., Inc.

 

I. Name of Grantor: RegionOil Plumbing, Heating and Cooling Co., Inc.

 

II. State of Incorporation or Organization: New Jersey

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0100388793

 

V. Federal Identification Number: 22-2974742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Richland Partners, LLC

 

I. Name of Grantor: Richland Partners, LLC

 

II. State of Incorporation or Organization: Pennsylvania

 

III. Type of Entity: limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2990194

 

V. Federal Identification Number: 25-1881489

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: All properties listed as owned by Grantor
in Exhibit F hereto.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): All properties
listed as leased by Grantor in Exhibit F hereto.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Gas Finance Company

 

I. Name of Grantor: Star Gas Finance Company

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3614714

 

V. Federal Identification Number: 75-3094991

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Gas Partners, L.P.

 

I. Name of Grantor: Star Gas Partners, L.P.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: limited partnership

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2544224

 

V. Federal Identification Number: 06-1437793

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF Star Acquisitions, Inc.

 

I. Name of Grantor: Star Acquisitions, Inc.

 

II. State of Incorporation or Organization: Minnesota

 

III. Type of Entity: corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
10M-613

 

V. Federal Identification Number: 06-1538742

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

2187 Atlantic Street

Stamford, CT 06902

Attention: Richard Ambury

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor: None

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name): None

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Grantor

  

Name of Institution

  

Account Number

Petro, Inc.

   JP MORGAN CHASE    777-348535

Petro, Inc.

   JP MORGAN CHASE    304154814

Meenan Oil Co., L.P.

   WELLS FARGO    2000047435487

Meenan Oil Co., L.P.

   WELLS FARGO    2000034306590

Ortep of New Jersey, Inc.

   WELLS FARGO    2002006670799

Richland Partners, LLC

   WELLS FARGO    2000011218656

Richland Partners, LLC

   WELLS FARGO    2000003547050

Petro Holdings, Inc.

   BANK OF AMERICA    3756513851

Petro, Inc.

   JP MORGAN CHASE    209-043385

Petro, Inc.

   JP MORGAN CHASE    777-347849

Hoffman Fuel Company Bridgeport

   BANK OF AMERICA    9429-168042

Hoffman Fuel Company Danbury

   BANK OF AMERICA    9429-168034

Rye Fuel Company

   TD BANKNORTH    902-9602805

J. J. Skelton Oil Company

   BANK OF AMERICA    9429-168050

J. J. Skelton Oil Company

   SOVEREIGN    240-1504818

C. Hoffberger Company

   BANK OF AMERICA    9429-168026

Lewis Oil Company

   HSBC    947-09182-3

Lewis Oil Company

   CITIBANK    008-03890-3

Lewis Oil Company

   BANK OF AMERICA    9429-168018

Champion Energy Corporation

   BANK OF AMERICA    9429-167998

Petro, Inc.

   JP MORGAN CHASE    022-098571

Petro, Inc.

   JP MORGAN CHASE    630-1418228509

Petro Inc.

   JP MORGAN CHASE    777348810

Petroleum Heat and Power Co., Inc.

   BANK OF AMERICA    249-01053-1-5

Petroleum Heat and Power Co., Inc.

   JP MORGAN CHASE    5015888

Petroleum Heat and Power Co., Inc.

   CITIZENS    131349-513-9

Petroleum Heat and Power Co., Inc.

   JP MORGAN CHASE    36056919 and 36056885

Meenan Oil Co., L.P.

   JP MORGAN CHASE    893-190047



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

None

CHATTEL PAPER

None



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

 

Name of Grantor

  

Patent Description

  

Patent Number

  

Issue Date

N/A

        

PATENT APPLICATIONS

 

Name of Grantor

  

Patent Application

  

Application Filing Date

  

Application Serial

Number

N/A

        

TRADEMARKS

 

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT

ACTION DUE

  

NOTES

COOLGUARD    2,503,081    October 30, 2001    International Class 36 - Warranty
contracts in the field of residential central air conditioning systems.   
Petroleum Heat and Power Co., Inc.   

Renewal due October 30, 2011

 

Renewal filed on 5/10/2011

 

Awaiting acceptance from USPTO.

   Active Registration. OIL DIRECT GET THAT WARM FEELING FOR LESS    2,538,481
   February 12, 2002    International Class 39 – Delivery of residential home
heating oil by truck.    Petroleum Heat and Power Co., Inc.    Renewal due
February 12, 2012    Active Registration. To be revisited in 2012. LOGO
[g195409g05q92.jpg]    2,363,100    June 27, 2000    International Class 39 –
Delivery of residential home heating oil by truck.    Petroleum Holdings, Inc.
   Renewal due June 27, 2010    Cancelled: January 28, 2011 PETRO 2000   
2,300,478    December 14, 1999    International Class 4 - Diesel fuel sold with
pre-mixed additives.    Petroleum Heat and Power Co., Inc.    Renewal Due
December 14, 2019    Active Registration.



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT

ACTION DUE

  

NOTES

 

LOGO [g195409g81s04.jpg]

   2,449,407    May 8, 2001   

International Class 37 - Clean-up services for accidental releases of fuel oil
from above-ground and underground fuel oil heating systems, provided to others
through a service plan.

 

International Class 42 - Inspection services for others in the field of
above-ground and underground fuel oil heating systems, provided through a
service plan.

   Petroleum Heat and Power Co., Inc.    Renewal due May 8, 2021    Active
Registration. DEBLOIS    2,892,718    October 12, 2004   

International Class 4 – Fuel oil for heating purposes.

 

International Class 35 – Fuel oil distribution services.

 

International Class 37 – Installation, repair and maintenance of fuel oil
equipment

   Petro Holdings, Inc.    Renewal due 10/12/2014    Active Registration. To be
revisited in 2014. LOGO [g195409g41u18.jpg]    2,171,734    July 7, 1998   

International Class 4 – Fuel oil.

 

International Class 37 - Oil burner and boiler regulation and repair services.

 

International Class 39 - Delivery of heating oil by truck.

   Petroleum Heat and Power Co., Inc.    Renewal due July 7, 2018    Active
Registration. LOGO [g195409g20d05.jpg]    538,181    February 20, 1951   
International Class 4 – Fuel oils for heating purposes.    Petroleum Heat and
Power Co., Inc.    Renewal due February 20, 2021    Active Registration.



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT

ACTION DUE

  

NOTES

PETRO and Design (House and Hand)

 

LOGO [g195409g02x30.jpg]

   3,514,854    October 14, 2008    International Class 37 – HVAC contracting
services, namely, installation, maintenance and repair of HVAC Systems; plumbing
services, namely installation, maintenance and repair    Petroleum Heat and
Power Co., Inc.    Sections 8 & 15 due between October 14, 2013 and October 14,
2014    Active Registration. To be revisited in 2013.

House and Hand Design

 

LOGO [g195409g35f76.jpg]

   77/215,448    June 26, 2007    International Class 37 – HVAC contracting
services, namely, installation, maintenance and repair of HVAC Systems; plumbing
services, namely installation, maintenance and repair    Petroleum Heat and
Power Co., Inc.    Notice of Abandonment: 10/27/2008    As anticipated, rec’d
Office Action challenging generic aspect of mark. Discussed with J. McDonald and
no use can be shown beyond use with the word PETRO so will allow mark to be
abandoned.

PETRO and Design (House and Hand)

 

LOGO [g195409g02x30.jpg]

   77/214,886    June 25, 2007    International Class 37 – Installation,
maintenance and repair of security alarm systems for police, fire and medical
emergencies for residential and commercial use.    Petroleum Heat and Power Co.,
Inc.    Notice of Abandonment: 6/1/2009   

 

63



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT

ACTION DUE

  

NOTES

House and Hand Design

 

LOGO [g195409g35f76.jpg]

   77/215,005    June 25, 2007    International Class 37 – Installation,
maintenance and repair of security alarm systems for police, fire and medical
emergencies for residential and commercial use.    Petroleum Heat and Power Co.,
Inc.    Notice of Abandonment: 10/27/2008    Received notice of allowance and
statement of use coming due shortly but discussed with J. McDonald and no use
can be shown beyond use with the word PETRO so will allow mark to be abandoned.
PETRO PROTECTION SERVICES    77/214,244    June 25, 2007    International Class
37 – Installation, maintenance and repair of security alarm systems for police,
fire and medical emergencies for residential and commercial use.    Petroleum
Heat and Power Co., Inc.    Notice of Abandonment: 6/1/2009    PETRO SECURITY
SERVICES    77/214,260    June 25, 2007    International Class 37 –
Installation, maintenance and repair of security alarm systems for police, fire
and medical emergencies for residential and commercial use.    Petroleum Heat
and Power Co., Inc.    Notice of Abandonment: 6/1/2009    PETRO (Word Mark)   
85/248,316    February 22, 2011   

IC4 - Fuel oils.

IC37 – HVAC contracting services, namely, installation, maintenance and repair
of HVAC systems; plumbing services, namely installation, maintenance and repair.

IC39 – Delivery of heating oil by truck.

   Petroleum Heat & Power Co.    Newly filed application. Awaiting review from
Examining Attorney.    Pending



--------------------------------------------------------------------------------

MARK

  

REG. NO.

  

REG. DATE

  

GOODS

  

OWNER

  

NEXT

ACTION DUE

  

NOTES

LOGO [g195409g37t49.jpg]    2,100,059    September 23, 1997    International
Class 37 – Installation, maintenance and repair of security alarm systems for
residential and commercial use.    Meenan Oil Co., L.P.    Renewal Due:
September 23, 2017    Active Registration. WARMTH IS WHAT WE’RE ALL ABOUT   
1,720,717    September 29, 1992   

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

   Meenan Oil Co., L.P.    Renewal Due: September 29, 2012    Active
Registration. To be revisited in 2012.

LOGO [g195409g29w16.jpg]

 

MEENAN WARMTH IS WHAT WE’RE ALL ABOUT

   1,572,413    December 19, 1989   

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

   Meenan Oil Co., L.P.    Renewal Due: December 19, 2019    Active
Registration. TRU GAS    2,932,543    March 15, 2005    International Class 4 –
Liquid propane gas for use with gas appliances.    Inergy Propane, LLC   
Renewal Due: March 15, 2015   

Active Registration. We do not Maintain.

 

Per instruction of J. McDonald, this mark is not maintained by Star Gas; it
belongs to Inergy. Therefore, nothing is to be done for this mark.



--------------------------------------------------------------------------------

MARK

   REG. NO.    REG. DATE   

GOODS

  

OWNER

  

NEXT
ACTION DUE

  

NOTES

STAR GAS

   2,896,721    October 26,
2004   

International Class 4 – Liquid propane gas for use with gas appliances.

 

International Class 35 – Retail and wholesale distributorship of propane gas.

   Inergy Propane, LLC    Sections 8 & 15 due between October 26, 2009 and
October 26, 2010.   

Active Registration.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, allow registration to
become abandoned.

LOGO [g195409g41u04.jpg]    2,778,808    November 4,
2003    International Class 4 – Liquid petroleum gas.    Star Gas Corporation   
Sections 8 & 15 due between November 4, 2008 and November 4, 2009.   

Cancelled Under Section 8: 6/12/2010

 

Per instruction of J. McDonald, this mark is not maintained by Star Gas; it
belongs to Inergy. Therefore, nothing is to be done for this mark.



--------------------------------------------------------------------------------

MARK

   REG. NO.    REG. DATE   

GOODS

  

OWNER

  

NEXT
ACTION DUE

  

NOTES

 

LOGO [g195409g88r70.jpg]

   1,769,632    May 11,
1993    International Class 4 – Liquid propane gas for use with gas appliances.
   Inergy Propane, LLC    Renewal Due: May 11, 2013   

Active Registration. To be revisited in 2013.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, we will revisit in May,
2012 re use of the mark and clean up of title.

PATRIOT PROPANE

   3,394,777    3/11/2008   

International Class 37 – Servicing equipment that utilizes propane.

 

International Class 39 – Delivery of propane by truck.

   Richland Partners, LLC    Sections 8 & 15 due between March 11, 2013 and
March 11, 2014    Active Registration.



--------------------------------------------------------------------------------

MARK

   REG. NO.    REG. DATE   

GOODS

  

OWNER

  

NEXT
ACTION DUE

  

NOTES

LEFFLER ENERGY

   2,858,853    June 29,
2004   

International Class 35 – Wholesale distributorships and retail services
featuring oil, gasoline and other petroleum products

 

International Class – 37 Maintenance and repair of equipment utilizing oil,
gasoline and other petroleum products, namely furnaces, boilers, hot water
heaters and like equipment.

   Richland Partners, LLC    Renewal Due: June 29, 2014    Active Registration.
To be revisited in 2014.

STAR GAS

   2,905,698    November
30, 2004    International Class 37 – Installation, repair and maintenance of
liquid propane gas equipment.    Stellar Propane Service, LLC    Sections 8 & 15
due between November 30, 2009 and November 30, 2010   

Active Registration.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, allow registration to
become abandoned.

SURE START

   3,421,803    May 6,
2008    International Class 37 – Maintenance and repair of heating and air
conditioning equipment    Star Gas Partners, L.P.    Sections 8 & 15 due between
May 6, 2013 and May 6, 2014    Active Registration.



--------------------------------------------------------------------------------

MARK

   REG. NO.    REG. DATE   

GOODS

  

OWNER

  

NEXT
ACTION DUE

  

NOTES

LEFFLER Logo Design

   77/215,690    6/26/2007    International Class – 27 HVAC contracting
services, namely, installation, maintenance and repair of heating, ventilation
and cooling systems, plumbing services, namely installation, maintenance and
repair    Star Gas Corporation    Notice of Abandonment: 5/14/2008    Office
Action received citing almost identical mark. Conference with J. McDonald –
further prosecution of mark ceased and application will be allowed to lapse.

LEFFLER ENERGY

(Word mark)

   77/215,503    6/26/2007    International Class – 27 HVAC contracting
services, namely, installation, maintenance and repair of heating, ventilation
and cooling systems, plumbing services, namely installation, maintenance and
repair    Star Gas Corporation    Notice of Abandonment: 2/13/2009    Decision
was made to abandon this mark and file new application in correct owner’s name.

LEFFLER ENERGY

(Word mark)

   3,678,856    September
8, 2009    International Class – 27 HVAC contracting services, namely,
installation, maintenance and repair of heating, ventilation and cooling
systems, plumbing services, namely installation, maintenance and repair   
Richland Partners, LLC    Sections 8 & 15 due between September 8, 2014 and
September 8, 2015    Active Registration.

FOUR POINTS

   3,851,247    September
21, 2010   

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

   Petroleum Heat & Power Co., Inc.    Sections 8 & 15 due between September 21,
2015 and September 21, 2016    Active Registration.



--------------------------------------------------------------------------------

MARK

   REG. NO.    REG. DATE   

GOODS

  

OWNER

  

NEXT
ACTION DUE

  

NOTES

FOUR POINTS and

Design

   3,846,285    September 7,
2010   

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

   Petroleum Heat & Power Co., Inc.    Sections 8 & 15 due between September 7,
2015 and September 7, 2016    Active Registration

The following trademarks are protected under common law rights. There are no
federal registrations issued or pending with the United States Patent and
Trademark Office at this time.

 

HALLER STOWE    LEWIS AIR CONDITIONING SHELLY FUEL    CHAMPION ENERGY AIR
CONDITIONING MAHOPAC FUEL    F & R FUEL HOFFMAN AIR CONDITIONING    RCF FUEL
CHICKOS OIL    A & S FUEL BELLMORE FUEL    HANCOCK OIL KURZ OIL    FUEL EXPRESS
MARINE PARK    GOODWIN OIL STERLING – COASTAL FUEL    NORTHERN COMFORT VICO   
FUELMAN



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.11 of Security Agreement)

TITLE DOCUMENTS

I. Vehicles subject to certificates of title:

All the following vehicles with an FAS # (fixed asset schedule #) and excluding
those notated as leased by use of a lease number or an “x”.

Allentown Roster - Tank

 

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

   FAS #    Lease #

1601

   2004    INTHR    7600    5000/A    1HTWYAXT54J085266    18662   

1603

   2006    FRGHT    M2-106    3600/A    1FVFCYDC16HW39152       212697

1604

   1997    INT’L    4900    3400A    1HTSDAAN1VH451317    16337   

1605

   1981    INT’L    S1900    3000A    1HTAA1854BH30006    11981   

1637

   1994    FORD    F800    2800/A    1FDXK84E6RVA21069    11356   

1638

   1988    INTHR    S1954    3000/A    1HTLDTVN8JH554805    11328   

1639

   1987    INTHR    S1954    3000/A    1HTLDTVR6HHA26731    11327   

1642

   1990    INTHR    4900    2800/A    1HTSDTVN3LH216565    11336   

1643

   1979    MACK    MR606    4400/A    MR606S1017    11323   

 

Allentown Roster - Service

 

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

   FAS #    Lease #

S300

   2000    FORD    E-250    VAN    1FTNE2422YHA38633       139897

S302

   2003    FORD    E250    VAN    1FTNE24263HB26139       168723

S305

   2002    FORD    E250    VAN    1FTNE24252HB12585       163428

S306

   2005    FORD    E-250    VAN    1FTNE24W45HB22662       196105

S307

   2005    FORD    E-250    VAN    1FTNE24W65HB22663       196106

S308

   2005    FORD    E-250    VAN    1FTNE24W65HB22680       196090

S346

   2003    FORD    E-250    VAN    1FTNE24213HB26081       168597

S347

   2003    FORD    E-250    VAN    1FTNE24233HB26082       168598

 

Allentown Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Type

  

Vin #

   FAS #    Lease # M142    1990    FORD    F250    PICK UP    2FTEF25Y6LCA41955
   11059    M144    2003    FORD    E-450    VAN/BOX    1FDXE45F43HA02663      
169237 M145    1988    GMC    BRIG    TANK    1GDM8C1YXJV602615    11350    M146
   2007    FORD    F-250    PICKUP    1FTNF21527EA57646       495593 M149   
2001    FORD    E250    VAN    1FTNE24281HB432408       156637



--------------------------------------------------------------------------------

Allentown Roster - Surplus

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1602    1981    FORD    C8000    3400A    1FDXD80U7BVJ03130    11100    X1636
   1985    FORD    C8000    3400/A    1FDYD80U2FVA36546    11372    X1641   
1976    FORD    LN8000    3000/A    R80DVA38328    11322    XM1330    1988   
FORD    E350    VAN    1FTJE34H6JHC20432       48970 XS301    2000    FORD   
E250    VAN    1FTNE2429YHA38631       139895 XS335    1994    FORD    E-350   
VAN    1FTJE34H0RHB84619       68884

 

Arlington Roster - Tanks

 

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1251    1986    FORD    L8000    3200/A    R2291VA RECONSTRUC    11845    1252
   1988    FORD    L8000    3200/A    1FDYR80U9JVA38594    11843    1254    1981
   INTHR    S1854    2800/2/A    1HTAA1858BHA28940    6531    1255    2008   
FRGHT    M2-106    3000A    1FVACYDJ58HZ05493       N/A 1265    2002    FRGHT   
FL80    3300/A    1FVABXAK32HJ84978    18222    1266    2002    FRGHT    FL80   
3400/2/A    1FVABXAK52HJ84979    18223    1267    2002    FRGHT    FL80   
3300/A    1FVABXAK02HJ84985    18225    1268    2005    INTHR    7400    3600/A
   1HTWCAAR45J045774    18631   

 

Arlington Roster - Tractors

 

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1281    1987    FORD    LS8000    3    1FDZU90W0HVA59449    18231   

 

Arlington Roster - Trailers

 

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1291    1977    HEIL       8000/A    929632    18232   

 

Arlington Roster - Service

 

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S601    2009    FORD    E250    VAN    1FTNE24W29DA72969       N/A S602    2009
   FORD    E250    VAN    1FTNE24W09DA72971       N/A S603    2010    FORD   
E250    VAN    1FTNE2EW8ADA72767       N/A S604    2010    FORD    E250    VAN
   1FTNE2EW0ADA72763       N/A S617    2000    FORD    E250    VAN   
1FTNE242XYHA38606       139763 S624    2005    FORD    E250    VAN   
1FTNE24W35HB22636       196075 S625    2005    FORD    E250    VAN   
1FTNE24W95HB22639       196078 S626    2005    FORD    E250    VAN   
1FTNE24W76HA60840       205551 S627    2006    FORD    E250    VAN   
1FTNE24W96DA97119       495645



--------------------------------------------------------------------------------

Arlington Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M41    2007    FORD    F250    PICKUIP    1FTNF21577EA57643       495919 M42   
1996    CHEV    C20    UTILITY    1GCGC24R9TZ204158    6573    M43    2000   
FORD    E250    VAN    1FTNE2420YHB22076       143352

 

Arlington Roster - Surplus

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

XM206    1981    JOHN DEERE    410D    BACKHOE    410D369886T    11853    XM207
   1988    E-BEAVER    9 TON FL    TRAILER    112HDB204JT090675    11854   
XS600    2002    FORD    E250    VAN    1FTNE24212HB72900       165071 XS621   
2000    FORD    E250    VAN    1FTNE2427YHB22074       145350 XS622    2000   
FORD    E250    VAN    1FTNE2422YHB22077       145353 XS628    2006    FORD   
E250    VAN    1FTNE24W76DA97118       495644

 

Baltimore Roster - Tanks

 

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1700    1982    GMC    Topki    3000/A    1GDP7D1Y1CV572848    17714    1702   
2007    FRGHT    M2-106    3600/1    1FVFCYDC77HY19351       N/A 1704    2008   
FRGHT    M2-106    3000/A    1FVACYDJ18HZ05491       N/A 1705    2008    FRGHT
   M2106    3400/2    1FVFCYDJ18HZ05500       N/A 1706    1989    GMC    TOPKI
   2800/A    1GDM7D1Y1KV516801    17971    1708    1986    FORD    CF7000   
2300/A    9BFXH70P6GDM00666    18208    1709    2009    FRGHT    M2106    3300/A
   1FVACYDJ39HAF2463       N/A 1710    1985    FORD    LN8000    3000/A*1   
1FDXR80U6FVA47899    12140    1711    1981    WHITE    EXPED 2    4400/A*2   
1WXDCHAC9BN048145    4806    1712    1980    FORD    C8000    3000/A   
D80UVGJ6745    18273    1714    1988    GMC    BRIGI    3400A   
1GDM8C1Y6JV601252    18732    1715    1977    WHITE    ROAD EX    2800*A   
3ARDSFD010686    18270    1717    2010    FRGHT    M2-106    3400A   
1FVACYBSXADAR4298       N/A 1718    2010    FRGHT    M2-106    3300A   
1FVACYBS1ADAR4299       N/A 1719    1989    FORD    F700    2200S   
1FDPF70H8KVA16735    18768    1720    1990    FORD    LS8000    3200A   
1FDYS82A1LYA03199    19045    1721    1978    WHITE    EXPII    3500 A   
3ARFMSB020876    19107    1722    2011    INTL    4300    3499   
1HTMMAAN2BH382125       N/A 1723    1979    INTHR    S1950    3000/A*1   
AA195JHA16053    4760    1727    1980    VOLVO    F613    2000/A*2   
F6134X2007308    4863    1747    1989    FORD    LN8000    2800/A*1   
1FDXR82A5KVA35000    4889    1748    1986    FORD    LN8000    3000/A*2   
1FDXR80U6GVA20428    4888    1752    1994    MACK    MS300P    2800/A/1   
VG6M118B7RB300948    12183    1753    2005    INTHR    7400    3600/A*1   
1HTWCAAR25J045773    18627    1754    2005    INTHR    7400    3600/A*1   
1HTWCAAR65J045775    18629    1770    1984    INTER    S1950    2700/A 1   
1HTLDTVN9EHA64883    4772   



--------------------------------------------------------------------------------

1776

   2002    FRGHT    FL80    3300/A*2    1FVABXAK12HJ84977    18217   

1777

   2002    FRGHT    FL80    3000/A*1    1FVABXAK22HJ84986    18218   

1784

   2006    FRGHT    M2 106    3600/A*1    1FVFCYDCX6HW39151       212696

1785

   1989    PTRBLT    227    2800/A*2    9DWWT7J26LC012839    12614   

1791

   1981    INTL    1800    3000/2/A    1HTAA1859BHA29496    10806   

 

Baltimore Roster - Tractors

 

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1786

   1985    MACK    R686ST    2    1M2N179YOFA099521    4936   

1789

   1996    INT’L    8200    2    1HSHGAER7TH272067    12040   

 

Baltimore Roster - Trailers

 

Fleet #

  

Year

  

Make

  

Capacity
A / S

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1787

   1983    FRUEHF    9200/A    2    1H4TO4120EK006010    4909   

1788

   1988    FRUEHF    8500/A    2    1H4T04329JL012101    4908   

 

Baltimore Roster - Service

 

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

S401

   2009    FORD    E250    VAN    1FTNE24W99DA72970       N/A

S402

   2009    FORD    E250    VAN    1FTNE24W09DA72968       N/A

S403

   2010    FORD    E250    VAN    1FTNE2EW4ADA72765       N/A

S404

   2010    FORD    E250    VAN    1FTNE2EW2ADA72764       N/A

S406

   2000    FORD    E250    VAN    1FTNE2426YHB27427       145501

S407

   2000    FORD    E250    VAN    1FTNE2426YHB27430       145504

S408

   2006    FORD    E250    VAN    1FTNE24W16DA97115       495641

S409

   2010    FORD    E250    VAN    1FTNE2EW6ADA72766       N/A

S410

   2002    FORD    E250    VAN    1FTNE24282HB24522       163926

S412

   2004    FORD    F350    OP UTILITY    1FDSF35L34EC37050       187846

S414

   2008    FORD    E250    VAN    1FTNE24W38DA15338       500437

S415

   2008    FORD    E250    VAN    1FTNE24W58DA15342       500441

S416

   2008    FORD    E250    VAN    1FTNE24W18DA15340       500439

S418

   2008    FORD    E250    VAN    1FTNE24W58DA15339       500438

S419

   2008    FORD    E250    VAN    1FTNE24W78DA15343       500442

S453

   2000    FORD    E250    VAN    1FTNE2421YHB22104       145406

S461

   2003    FORD    E250    VAN    1FTNE24263HB26111       168632

S462

   2003    FORD    E250    VAN    1FTNE24253HB26116       168643

S464

   2003    FORD    E250    VAN    1FTNE242X3HB26113       168637

S465

   2003    FORD    E250    VAN    1FTNE24233HB26115       168641

S466

   2003    FORD    E250    VAN    1FTNE24213HB26114       168639

S467

   2003    FORD    E250    VAN    1FTNE24283HB26112       168634

S468

   2004    FORD    E250    VAN    1FTNE24W74HB12951       188403



--------------------------------------------------------------------------------

S470

   2004    FORD    E250    VAN    1FTNE24W24HB12954       188401

S471

   2001    FORD    E150    VAN    1FTRE14281HB36244       154635

S476

   2005    FORD    E250    VAN    1FTNE24W15HB22635       196074

S477

   2005    FORD    E250    VAN    1FTNE24W75HB22641       196080

S478

   2005    FORD    E250    VAN    1FTNE24W55HB22637       196076

S479

   2005    FORD    E250    VAN    1FTNE24W25HB22644       196083

S480

   2005    FORD    E250    VAN    1FTNE24W95HB22642       196081

 

Baltimore Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M166

   2009    FORD    F250    4X4    1FTNF215X9EA90364       N/A

M168

   2009    FORD    E450    CUTAWAY    1FDXE45S49DA72998       N/A

M170

   2006    FORD    E350    CUTAWAY    1FDWE35L56HB19880       496284

M171

   2001    FORD    E250    VAN    1FTNE24201HB14808       153690

M172

   1995    FORD    F250    UTILITY    1FTHF26H3SLA07570       100247

M174

   2004    FORD    F350    PICK UP    1FTSF31P54EB58685       178036

M176

   2001    FORD    E450    CUTAWAY    1FDXE45F91HA43366       157530

M179

   2009    NISSAN    FG25    FORKLIFT    AZK901211       N/A

M181

   1989    HINO    FD    RACK    JHBFD174XK2S11637    7980   

M182

   1997    FORD    F350    UTILITY    1FDKF37H4VEA03767       120706

M186

   2008    FORD    E450    UTIL    1FDXE45S48DA14422       499826

M188

   2004    FORD    E350    CUTAWAY    1FDWE35L54HA98851       188263

M192

   2000    FORD    E250    VAN    1FTNE2421YHB22099       145401

M193

   1988    FORD    LN8000    DUMP TRUCK    1FDYR82A4JVA46136    11851   

M196

   2000    FORD    E250    VAN    1FTNE242XYHB22103       145405

M197

   2000    FORD    E250    VAN    1FTNE2425YHA38643       139935

M199

   2009    PACE/AMER    WS46SALD    4X6 TRAILER    40LFB06169P158491    N/A   

 

Baltimore Roster - Surplus

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1744

   1986    FORD    LN8000    2800 A 1    1FDXR80U9GVA09729    4887    WC

XM177

   2002    FORD    E450    CUTAWAY    1FDXE45F92HB11103       167243

XM180

   2000    FORD    E250    VAN    1FTNE242XYHA38640       139916

XM184

   1999    FORD    F350    4X2 REG CHA    3FDWF36SXXMA38213       143960

XM185

   1993    FORD    E350    VAN    1FTJE34M4PHA26682    12257   

XM187

   1986    GMC    7000    STAKE BD    1GDM7D1B5GV511376    6532    JPM

XM189

   1995    FORD    E250    PICK UP    1FTHF26H2SNA02137       100249

XM190

   2001    FORD    E250    VAN    1FTNE24221HB18312       153710

XM198

   2000    FORD    E250    VAN    1FTNE2424YHB22078       145354

XS405

   2000    FORD    E250    VAN    1FTNE2422YHA36235       139732

XS441

   2000    FORD    E250    VAN    1FTNE2423YHA38639       139915

XS451

   2000    FORD    E250    VAN    1FTNE2424YHB22100       145402

XS458

   2001    FORD    E250    VAN    1FTNE24261HB18314       153712

XS463

   2003    FORD    E250    VAN    1FTNE24243HB26110       168630



--------------------------------------------------------------------------------

Kenvil Roster - Tanks

 

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

  

FAS #

  

Lease #

1325

   2009    FRGHT    M2106    3300/A    1FVACYDJX9HAF2461       N/A

1326

   1988    FORD    L8000    3300-2-A    1FDYS80U0JVA53845    10738   

1327

   2005    INTL    7600    5000/A    1HTWYSBT55J045798    18742   

1328

   2010    FRGHT    M21    3300A    1FVACYBS8ADAR4297       N/A

1329

   2010    FRGHT    M21    5000A    1FVHC5CVXADAR5182       N/A

1330

   1985    FORD    L8000    3000 A    1FDXR80UGFVA46784    13184   

1352

   1988    FORD    L-8000    3300.A    1FDYS80U4JVA53847    10435   

1354

   1988    FORD    L-8000    3300/A    1FDYS80U2JVA53846    10436   

1368

   1995    INTL    4400    3400/A    1HTSG0009SH653003    10487   

1370

   1995    FORD    L-8000    2950/A    1FDXR82E1SVA12056    10488   

1375

   1986    INTL    S-1900    2800/A    1HTLDTVN8GHA58172    10503   

1379

   1985    MACK    MR685S    5000/A    1M2K127C1FM007859    10527   

1380

   1994    FORD    L-8000    2800/A    1FDXR72C3RVA17763    10533   

1384

   1995    FORD    L-8000    3000/A    1FDXR82E6SVA22209    10560   

1387

   1986    FORD    LN-8000    3600/A    1FDXR80U9GVA08208    11923   

1389

   1995    FRGHT    FL70    2800/A    1FV6HLBA8SL664594    12017   

1390

   1997    FRGHT    FL70    2800/A    1FV6HLBA0VH828508    12018   

1391

   2002    FRGHT    FL70    2800/A    1FVABTBS82HJ53135    12020   

1392

   2005    INTL    7600    5000/A    1HTWYSBT35J045783    18628   

1393

   2005    INTL    7600    5000/A    1HTWYSBT55J045784    18630    Kenvil Roster
- Service

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S001

   2005    FORD    E250    VAN    1FTNE24W75HB22624       196022

S005

   2009    FORD    E250    VAN    1FTNE24W99DA72967       N/A

S006

   2009    FORD    E250    VAN    1FTNE24W19DA72963       N/A

S007

   2009    FORD    E250    VAN    1FTNE24W59DA72965       N/A

S009

   2008    FORD    E250    VAN    1FTNE24W08DA15345       500444

S011

   2005    FORD    E250    VAN    1FTNE24W45HB22659       196102

S012

   2005    FORD    E250    VAN    1FTNE24W05HB22660       196103

S013

   2005    FORD    E250    VAN    1FTNE24W25HB22661       196104

S014

   2010    FORD    E250    VAN    1FTNE2EWOADA72777       N/A

S015

   2010    FORD    E250    VAN    1FTNE2EWOADA72780       N/A

S024

   2008    FORD    E250    VAN    1FTNE24W98DA15344       500443

S090

   2001    FORD    E250    VAN    1FTNE24211HB18320       153718

S092

   2003    FORD    E250    VAN    1FTNE24233HB26101       168619

S094

   2003    FORD    E250    VAN    1FTNE24273HB26103       168621

S095

   2006    FORD    E250    VAN    1FTNE24W86DA97113       495639

S096

   2006    FORD    E250    VAN    1FTNE24WX6DA97114       495640

S097

   2006    FORD    E250    VAN    1FTNE24W26DA97110       495636

S098

   2006    FORD    E250    VAN    1FTNE24W46DA97111       495637



--------------------------------------------------------------------------------

Kenvil Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M71

   1987    FORD    F350    RACK    1FDKF37H6HNB08721    18921   

M72

   2002    FORD    F450    UTILITY    1FDXF4742EC65343       164571

M73

   2000    YALE    FORKLIFT    FORKLIFT    AH108246    10536   

M74

   2007    FORD    F250    PICKUP    1FTNF21557EA57642       495918

M77

   1984    FORD    L-9000    4400/A    1FDZY90WXEVA31383    10426   

M78

   2000    FORD    E250    VAN    1FTNE2428YHB22116       145447 Kenvil Roster -
Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1358

   1985    WHITE    EXP II    3400A    1WXDAHAD5FN104490    10449    JPM

X1362

   1985    INTL    S1900    TANK    1HTLDTVN4FHA62136    10463   

X1365

   1987    WHITE    EXP II    4400/A    1WXDCHJD3HN123889    10471   

X1377

   1990    WHITE    WX64    5000/A    4V2DCFMD5LN629539    10511   

X1388

   1982    MACK    MR685S    4400S    1M2K127C7CM005044    11941   

XC8

   1997    DODGE    DAKOTA       1B7FL26X8V246484    12024   

XM1077

   1996    FORD    TK2    VAN    1FTJE34Y2THA01261       109426

XM1361

   1980    FORD    C-8000    TANK    D80UVGG9621    10534   

XM75

   1985    CHEVY    C20    9500    1GBGC24M1FJ186119    10427   

XM76

   1997    FORD    VAN    UTILITY    1FDKF38G3VEA60127       120734

XM79

   1994    FORD    E350/DS    VAN    1FTJE34M6RHB48043    10494   

XM80

   1989    ISUZU    BOX    TRUCK    JALB4B1H9K7005512    10338   

XM002

   2000    FORD    E250    VAN    1FTNE2427YHB22110       145429

XS003

   2000    FORD    E250    VAN    1FTNE2426YHA36237       139734

XS082

   2000    FORD    E250    VAN    1FTNE242XYHB22084       145378

XS087

   2001    FORD    E250    VAN    1FTNE24251HB18322       153720

XS091

   2002    FORD    E250    VAN    1FTNE24232HB54379       164410

XS093

   2003    FORD    E250    VAN    1FTNE24253HB26102       168620 Lakewood Roster
- Tanks

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

  

FAS #

  

Lease #

1451

   2008    FRGHT    M-2106    3000A    1FVACYDJ38HZ05492       N/A

1452

   1988    FORD    L-8000    2800/A    1FDXR82A4JVA00320    13217   

1453

   2009    FRGHT    M2106    3300/A    1FVACYDJ19HAF2462       N/A

1457

   1985    FORD    L-8000    3000/A    1FDXR8OU1FVA70801    13182   

1459

   1984    FORD    L-8000    3000/A    1FDXR8OU3EVA59345    13185   

1463

   1980    FORD    C-8000    3100/A    D8OUVJG5658    13207   

1465

   1990    INTL    4900    2800/A    1HTSDTVN7LH264375    13229   

1467

   2004    INTL    7600    5000/A    1HTWYAXT34J085265    18658   

1469

   2002    FRGHT    FL80    3000/A    1FVABXAK82HJ84989    18215   

1470

   2007    FRGHT    M-2106    3600/A    1FVFCYDC57HY19350       N/A

1480

   1996    FORD    L-8000    3400/A    1FDXR82E1TVA14536    17849   



--------------------------------------------------------------------------------

1481

   2001    FRGHT    FL-70    2800/A    1FVABTBS41HJ23905    17850   

1485

   2005    STERLING    ACT    2800/A    2FZACGDC05AU93637    17874    Lakewood
Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S151

   2002    FORD    E-250    VAN    1FTNE242X2HB24487       163297

S155

   2003    FORD    E350    UTILITY    1FDSE35L33HB94703    17855   

S156

   2004    FORD    F250    UTILITY    1FTNX21L64EA56510    17856   

S157

   2006    FORD    E350 EXT    VAN    1FTSSE34L96HB25789    17857   

S158

   2007    FORD    E350    VAN    1FTSE34L57DA82388    17857   

S160

   2004    CHEVROLET    G25    VAN    1GCGG25U141117166    17876   

S161

   2010    FORD    E-250    VAN    1FTNE2EW4ADA72779       N/A

S162

   2010    FORD    E-250    VAN    1FTNE2EW2ADA72781       N/A

S163

   2010    FORD    E-250    VAN    1FTNE2EW9ADA72776       N/A

S172

   2000    FORD    E-250    VAN    1FTNE2427YHA36229       139720

S173

   2000    FORD    E-250    VAN    1FTNE2423YHA36230       139722

S177

   2000    FORD    E-250    VAN    1FTNE2422YHB22113       145439

S178

   2000    FORD    E-250    VAN    1FTNE2424YHB22114       145440

S184

   2002    FORD    E-250    VAN    1FTNE24292HB60896       165070

S186

   2003    FORD    E-250    VAN    1FTNE24293HB26104       168622

S188

   2003    FORD    E-250    VAN    1FTNE24223HB26106       168624

S189

   2003    FORD    E-250    VAN    1FTNE24243HB26107       168626

S190

   2003    FORD    E-250    VAN    1FTNE24263HB26108       168627

S192

   2005    FORD    E-250    VAN    1FTNE24W05HB22657       196099

S195

   2006    FORD    E-250    VAN    1FTNE24W06DA97123       495649

S196

   2006    FORD    E-250    VAN    1FTNE24W26DA97124       495650

S197

   2006    FORD    E-250    VAN    1FTNE24W46DA97125       495651 Lakewood
Roster - Misc

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M91

   1998    CHEVY    S-10    PICK-UP    1GCCS144XWK133470    17851   

M93

   2004    FORD    F-250    PICKUP    1FTNF21L64EA64027       178733

M95

   1951    HYSTER    H20E    FORKLIFT    BID4740K    N/A   

M96

   2003    FORD    E-350    PICKUP    1FTSF31L03EA11671       165064

M97

   2000    FORD    E-250    VAN    1FTNE2425YHA36231       139727

M98

   2000    FORD    E-450    CUBE    1FDXE45S4YHB88984       153172

M99

   2001    FORD    E-450    CUBE    1FDXE45S21HB42608       155858 Lakewood
Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1464

   1989    FORD    C-8000    3100/A    1FDYD80U0KVA01966    13206   

X1466

   1980    FORD    C-8000    3400/A    D8OUVJA9283    13181   

XM92

   1986    FORD    E-350    CUBE    1FDKE37H2GHB57673    313219   



--------------------------------------------------------------------------------

XM94

   1994    FORD    F-250    PICKUP    2FTHF26H6PCB04635       55040

XS150

   2002    FORD    E250    VAN    1FTNE24232HB24475       163296

XS152

   1998    FORD    E250    VAN    1FTNE24L4WHB24032    17852   

XS153

   2001    FORD    E250    VAN    1FTNE24L11HA37178    17853   

XS154

   2002    FORD    E250    VAN    1FTNE24L12HB12821    17854   

XS191

   2004    FORD    E250    VAN    1FTNE24W04HB12953       188404

XS193

   2000    FORD    E-250    VAN    1FTNE2424YHA38620       139798 Pennsauken
Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1500

   2007    FRIGHT    M-2106    3600/A    1FVFCYDC97HY19352       N/A

1501

   1979    FORD    LN-8000    3000/A    R80DVDC8864    10881   

1502

   2008    FRGHT    M-2106    3200A    1FVACYDJ68HZ205504       N/A

1505

   1999    STERLING    CONVT    2800/A    2FZHLJAA3XA982583    17813   

1506

   2005    INTL    7400    5600/A    1HTWCAAR15J006527      

1529

   1988    GMC    7000    2800/A    J8DM7A1SXJ3300033    10949   

1531

   1998    KEN    T300    2800/A    3NKMHD7XOWF763665    10973   

1536

   1988    FORD    LN-8000    2800/A    1FDXR80UXJVA48790    10989   

1537

   2000    KEN    T300    2800/A    1NKMHD7X9YS830088    10991   

1538

   2005    INTL    7600    5000/A    1HTWYSBT65J045793    18753    Pennsauken
Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S202

   2004    FORD    E-250    VAN    1FTNE24WC4HA33671       184025

S204

   2005    FORD    E-250    VAN    1FTNE24W55HB22654       196096

S205

   2005    FORD    E-250    VAN    1FTNE24W75HB22655       196097

S206

   2005    FORD    E-250    VAN    1FTNE24W95HB22656       196098

S207

   2006    FORD    E-250    VAN    1FTNE24W56DA97120       495646

S215

   2000    FORD    E250    VAN    1FTNE2420YHB08582       152040

S220

   2003    FORD    E-250    VAN    1FTNE24243HB26091       168607

S222

   2003    FORD    E-250    VAN    1FTNE24273HB26098       168614

S234

   2000    FORD    E-250    VAN    1FTNE2422YHB19955       152039

S236

   2001    FORD    E-250    VAN    1FTNE24271HA28881       152285

S245

   2002    FORD    E-250    VAN    1FTNE24272HB57771       164901

S247

   2003    FORD    E-250    VAN    1FTNE24293HB26099       168615

S248

   2003    FORD    E-250    VAN    1FTNE24213HB26100       168616

S249

   2003    FORD    E-250    VAN    1FTNE24283HB26109       168628 Pennsauken
Roster - Cars

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

C21

   2010    FORD    F150       1FYEX1E89AFD37691       517796



--------------------------------------------------------------------------------

Pennsauken Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M100

   2001    FORD    E450    CUBE    1FDXE45S01HB42607       155859

M101

   2007    FORD    F250    PICK UP    1FNF21507EA57645       495595

M102

   2006    FORD    E450    CUT-A-WAY    1FDXE45S06DA24927       495464

M104

   2001    FORD    E350    CUT-A-WAY    1FDWE35L41HA32240       152932

M106

   1989    FORD    F350    PICK UP    1FDKF38G2KNB81761       48862

M107

   2002    FORD    E250    VAN    1FTNE2428HB60873       164900

M110

   1954    TOWMOTOR    LT35    FORKLIFT    3554336    N/A    Pennsauken Roster -
Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1504

   1979    FORD    C-8000    3400/A    D80DVEH2545    10887   

X1510

   1981    FORD    C-8000    3400/A    D80U9EVJ15848    10982   

XM111

   1983    IVECO    Z220    BOX    ZCFCC2147D1200058    10968   

XM115

   1987    GMC    P3500    STEP VAN    1GTHP32J3H3500251    10879   

XS233

   2000    FORD    E-250    VAN    1FTNE2427YHB04836       152038

XS239

   2001    FORD    E250    VAN    1FTNE24281HB18315       153713

XS240

   2001    FORD    E-250    VAN    1FTNE24231HB18318       153716 Philadelphia
Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

  

FAS #

  

Lease #

1551

   1988    INTERNATIONAL    S1954    3300 / A    1HTLDUXN6JH541974   
11133/11135/11138   

1552

   1989    FORD    C8000    3400A    1FDY80U6KVA07738    11098   

1558

   1988    INTERNATIONAL    S1900    2800 / A    1HTLDTVN5JH570587    11254   

1559

   1990    INTERNATIONAL    S4900    2800 / A    1HTSDTVNXLH223996   
11259/12132   

1560

   1990    INTERNATIONAL    S4900    3200 / A    1HTSDTVR4LH223995    11255   

1564

   1991    MACK    MS250P    2600 / A    VG6M114BXMB200762    11224   

1566

   1994    FORD    LN8000    2800 / A    1FDXR82E8RVA37949    11221/12377   

1567

   1990    FORD    C8000    3400 / A    1FDYD80U1LVA31172    11227   

1568

   1994    FORD    LN8000    2800 / A    1FDXR82E2RVA12898    11226   

1570

   1990    FORD    CF8000    2800 / A    9BFXH81A3LDM01042    11225   

1576

   1996    FORD    LN8000    4000 / A    1FDYR82E0TVA04990    11300/12390   

1584

   2006    FREIGHTLINER    M2    3600 / A    1FVFCYDCX6HW39148       212693

1585

   2006    FREIGHTLINER    M2    3600 / A    1FVFCYDC16HW39149       212694

1586

   2006    FREIGHTLINER    M2    3600 / A    1FVFCYDC86HW39150       212695
Philadelphia Roster - Tractors

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1591

   2010    INTERNATIONAL    7600 SBA 6X4    3    1HSWYSJT4AJ273307       N/A

1592

   1993    INTERNATIONAL    9370 EAGLE    3    2HSFBBHR6PC070356    11266   



--------------------------------------------------------------------------------

Philadelphia Roster - Trailers

 

Fleet #

  

Year

  

Make

  

Capacity
A / S

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1593

   1985    Heil    8000/A    2    1HLA3A7B1E7G52798    11189   

1594

   1989    Heil    9200/A    2    1HLA3A7B2K7H54476    11246/11251   
Philadelphia Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S251

   2008    FORD    E250    VAN    1FTNE24W38DA15324       500423

S255

   2000    FORD    E250    VAN    1FTNE242XYHB22120       145451

S256

   2010    FORD    E250    VAN    1FTNE2EW1ADA72772       N/A

S257

   2010    FORD    E250    VAN    1FTNE2EWXADA72768       N/A

S258

   2010    FORD    E250    VAN    1FTNE2EWXADA72771       N/A

S259

   2010    FORD    E250    VAN    1FTNE2EW1ADA72769       N/A

S260

   2010    FORD    E250    VAN    1FTNE2EW8ADA72770       N/A

S262

   1998    FORD    E350    CUBE    1FDWE37L7WHCO5575       140276

S263

   2000    FORD    E250    VAN    1FTNE2426YHA38649       140071

S266

   2000    FORD    E250    VAN    1FTNE2422YHA38650       140072

S273

   2000    FORD    E250    VAN    1FTNE2424YHA38651       140073

S274

   2000    FORD    E250    VAN    1FTNE2426YHA38652       140074

S275

   2000    FORD    E250    VAN    1FTNE2428YHA38653       140075

S276

   2000    FORD    E250    VAN    1FTNE242XYHA38654       140076

S283

   2000    FORD    E250    VAN    1FTNE2425YHA38657       140079

S284

   2000    FORD    E250    VAN    1FTNE2421YHB22118       145449

S290

   2000    FORD    E250    VAN    1FTNE2427YHA38658       140080

S291

   2001    FORD    E450    CUBE    1FDXE45S01HA10477       153170

S292

   2001    FORD    E450    CUBE    IFDXE45S91HA10476       153175

S296

   2000    FORD    E250    VAN    1FTNE242XYHB22117       145448

S713

   1996    DODGE    B300    VAN    2B7KB31Y7TK106084    11292   

S719

   2003    FORD    E250    VAN    1FTNE24253HB26083       168599

S720

   2003    FORD    E250    VAN    1FTNE24273HB26084       168600

S721

   2003    FORD    E250    VAN    1FTNE24293HB26085       168601

S722

   2003    FORD    E250    VAN    1FTNE24203HB26086       168602

S723

   2003    FORD    E250    VAN    1FTNE24223HB26087       168603

S724

   2003    FORD    E250    VAN    1FTNE24243HB26088       168604

S725

   2003    FORD    E250    VAN    1FTNE24263HB26089       168605

S726

   2003    FORD    E250    VAN    1FTNE24223HB26090       168606

S728

   2005    FORD    E250    VAN    1FTNE24W45HB22645       196085

S729

   2005    FORD    E250    VAN    1FTNE24W65HB22646       196086

S730

   2005    FORD    E250    VAN    1FTNE24W85HB22647       196087

S731

   2005    FORD    E250    VAN    1FTNE24WX5HB22648       196088

S732

   2005    FORD    E250    VAN    1FTNE24W15HB22649       196089

S733

   2005    FORD    E250    VAN    1FTNE24W85HB22650       196091



--------------------------------------------------------------------------------

Philadelphia Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M116

   1970    AL CH    FT-20-24    FORKLIFT    2739200    N/A   

M117

   1995    FORD    E-350    VAN    1FTJE34Y4SHB94172       108097

M119

   2009    FORD    F-550    DUMP    1FDAF57R39EA93435       N/A

M136

   1990    FORD    2120    BACKHOE    T854B20037    11200   

M137

   1987    CTAL    EC16    TRAILER    1C9EC2226H1193391    11199   

M139

   2004    FORD    F-250    PICKUP    1FTNF21L04EB58680       177909

M142

   2002    FORD    E-450    UTILITY    1FDXE45S72HA50511       162716
Philadelphia Roster - Cars

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

C26

   2000    PLYMOUTH    MINI-VAN       2P4FP25B4YR569605    11295    Philadelphia
Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1562

   1978    FORD    C8000    3400/A    D80DVAG5533    5555   

X1575

   1994    CHEVY    TOPKICK    2800 / A    1GBM7H1J4RJ102559    11299   

X1580

   1978    INTERNATIONAL    1950B    3400/A    D1045HCA10276    11185/11237   

X1581

   1985    FORD    C8000    3400/A    1FDYD80U7FVA09438    12373   

X1583

   1990    FORD    C8000    3000 / A    1FDYD80U5LVA07828    12374   

XM141

   1988    FORD    F-800    2600 / A    1FDPF82H4JVA03143    11188   

XS267

   2000    FORD    E250    VAN    1FTNE2421YHA38655       140077

XS272

   1996    FORD    E350    VAN    1FTJE34Y5THB37710      

115

374

Princeton Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

  

FAS #

  

Lease #

1400

   2002    FRGHT    FL80    3300/2/A    1FVABXAKX2HJ84976    18248   

1401

   2001    FRGHT    FL-70    2800/A    1FVABTBV41HH19755    17831   

1402

   1984    GMC    TOPKICK    2800A    1GDM7D1Y3EV501107    10950   

1403

   1987    INTHR    S1954    3000/S    1HTLDUXNOHHA20584    19012   

1404

   1992    FORD    LN8000    2800A    1FDXR82A7NVA09339    19992   

1411

   1995    FORD    LN-8000    2800/2/A    1FDXR82E8SVA08408    13830   

1412

   1986    FORD    L-8000    3000/1/A    1FDXR80O6GVA23717    12308   

1432

   1978    FORD    L-8000    3000/1/A    R80DVCH0238    12387   

1447

   1978    FORD    L-8000    2800/3/A    R80DVBG6647    12390    Princeton
Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S103

   2004    FORD    E250    VAN    1FTNE24L54HA97095    17828   

S104

   2005    FORD    E250    VAN    1FTNE24W65HA48645    17827   



--------------------------------------------------------------------------------

S105

   2001    FORD    E-250    VAN    1FTNE24211HB18317       153715

S106

   2010    FORD    E-250    VAN    1FTNE2EW3ADA2773       N/A

S107

   2010    FORD    E-250    VAN    1FTNE2EW7ADA2775       N/A

S108

   2010    FORD    E250    VAN    1FTNE2EW5ADA72774       N/A

S110

   2003    FORD    E250    VAN    1FTNE24213HB26095       168611

S111

   2001    FORD    E250    VAN    1FTNE242X1HB18316       153714

S131

   2001    FORD    E-250    VAN    1FTNE24261HB34979       154632

S132

   2001    FORD    E-250    VAN    1FTNE24271HB14806       153688

S134

   2003    FORD    E-250    VAN    1FTNE24263HB26092       168608

S140

   2005    FORD    E-250    VAN    1FTNE24W15HB22652       196094

S141

   2005    FORD    E-250    VAN    1FTNE24W35HB22653       196095

S142

   2006    FORD    E-250    VAN    1FTNE24W96DA97122       495648

S143

   2006    FORD    E-250    VAN    1FTNE24W76DA97121       495647 Princeton
Roster - Misc

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M81

   2002    FORD    E250    VAN    1FTNE24292HB12606       163241

M82

   2005    FORD    F-250    PICK UP    1FTNF21565EA27787       205311

M83

   2010    FORD    F450    4X4    1FDAF4HY5AEB08859       509028

M89

   1959    BAKER    FMD050    FORKLIFT    47107    N/A   

M91

   2001    FORD    E-450    CUTWAY    1FDXE45F01HA43367       157532 Princeton
Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1441

   1983    FORD    C-8000    3500/2/A    1FDYD80U2DVA47642    12488   

X1442

   1984    FORD    LT9000    3500/3/A    1FDYK90W7EVA33797    12370   

XC16

   2004    FORD    ESCAPE       1FMCU93184KA79191       178776

XM80

   2001    FORD    E250    VAN    1FTNE24291HB14807       153689

XM85

   1991    FORD    E-250    VAN    1FTFE24Y0MHA58365    12415   

XS101

   1993    CHEVY    G-30    VAN    2GCHG35K1P4146933    17830   

XS102

   1994    FORD    E-250    VAN    1FTHS24H7RHA98967    17829   

XS135

   2003    FORD    E250    VAN    1FTNE24283HB26093       168609

XS136

   2003    FORD    E250    VAN    1FTNE242X3HB26094       168610

XS137

   2003    FORD    E250    VAN    1FTNE24233HB26096       168612

XS138

   2003    FORD    E-250    VAN    1FTNE24253HB26097       168613

XS139

   2005    FORD    E250    VAN    1FTNE24WX5HB22651       196093    1996    FORD
   E150    VAN    1FTE14Y4TBH41964    19994       1994    FORD    F250    PICK
UP    1FTNE26M4RKC01048    19993    Reading Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A/S

  

VIN #

  

FAS #

  

Lease #

1652

   2008    FRGHT    M2-106    3000A    1FVACYDJX8HZ05490       N/A

1653

   1976    FORD    C-8000    3300/A    D80DVA87383    11095   



--------------------------------------------------------------------------------

1654

   1991    FORD    LS8000    3400A    1FDYS82A5MVA08360    16155   

1655

   2003    INTHR    7400/4X2    3350/A    1HTWCADR73J045129       172277

1659

   1995    FORD    LN8000    3000/A    1FDYR82E2SVA18050    11090   

1675

   1986    INTHR    S1954    2800/A    1HTLDTVR4GHA60570    11066   

1683

   1988    INTHR    S1954    2800/A    1HTLDTVN6JH542314    11055   

1686

   1987    FORD    LN8000    3300/A    1FDXR80U1HVA30043    11118   

1689

   1996    VOLVO    FE    3200/A    4V52AEFD6TR475892    11123   

1690

   1997    VOLVO    FE    2800/A    4VE2AKFD5VR476646    11122   

1694

   2005    INTHR    7600    5000/A    1HTWYSBT85J045794    18757    Reading
Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

VIN #

  

Plate #

  

Lien
Holder

S351

   2005    FORD    E250    VAN    1FTNE24W25HB22658    YAK7185   

S359

   2002    FORD    E250    VAN    1FTNE24292HB24464    YLR4175   

S361

   2003    FORD    E250    VAN    1FTNE24243HB26138    YMH1394   

S363

   2003    FORD    E250    VAN    1FTNE24253HB26133    YMR6083   

S365

   2003    FORD    E250    VAN    1FTNE24203HB26136    YMR6079   

S367

   2003    FORD    E250    VAN    1FTNE24223HB26137    YMR6078   

S375

   2003    FORD    E250    VAN    1FTNE24233HB26132    YMR6084   

S381

   2003    FORD    E250    VAN    1FTNE24273HB26134    YMR6085   

S394

   1999    FORD    E250    VAN    1FTNE2427XHA48864    YGG0155   

S396

   2000    FORD    E250    VAN    1FTNE2424YHA38634    YDD7669   

S397

   2000    FORD    E250    VAN    1FTNE2428YHA38636    YDD7670   

S399

   2002    FORD    E250    VAN    1FTNE24292HA05927    YHX8032    Reading Roster
- Misc

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M153

   1993    FORD    F250    PICK UP    1FTHF26H4PLA85248       55181

M154

   1995    FORD    F350    UTILITY    1FDJF37H8SNA59461       102562

M155

   2011    FORD    F250    PICK UP    1FTBF2B6BEB75487       N/A

M156

   2006    TOYOTA    7FGU15    FORKLIFT    66539    N/A   

M157

   2002    FORD    E450    BOX    1FDXE45S42HA04943       159866

M159

   1995    FORD    E350    VAN    1FTJE34H8SHB94126       107991

M160

   1989    INTHR    S1954    TANK    1HTLDTVNOKH633967    11062    Reading
Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1644

   1984    GMC    FORWARD    2500/A    J8DM7AIN8E3101076    11342   

X1668

   1976    WHITE    EXPI    3000/A    IAGDGSL845778    11040   

X1674

   1982    FORD    C-8000    3400/A    1FDYD8OUOCVA20048    11091   

X1682

   1987    VOLVO    FE-615    3100/A    YB3U6A3AOHB405553    11050   

XS353

   2003    FORD    E250    VAN    1FTNE24293HB26135       168719



--------------------------------------------------------------------------------

S. Plainfield Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1101

   1987    FORD    LN8000    2700A    1FDXR82A1HVA61263    9982   

1104

   1985    FORD    LN8000    3500/A    1FDXR8OUXFVA70800    18054   

1107

   1988    GMC    TOP KICK    3100 /A    1GDM7D1Y6JV504853    10344   

1110

   1980    FORD    LN8000    3000/A    R80UVJJ5366    11922   

1111

   2006    FRGHT    M21    3600/A    1FVFCYDC86HW39147       212692 S.
Plainfield Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S902

   2001    FORD    E250    VAN    1FTNE24231HB14799       153656

S903

   2001    FORD    E250    VAN    1FTNE24261HB14800       153657

S908

   2001    FORD    E250    VAN    1FTNE24251HB14805       153662

S910

   2002    FORD    E250    VAN    1FTNE24252HB60880       164905

S911

   2002    FORD    E250    VAN    1FTNE24282HB60890       164903

S912

   2003    FORD    E250    VAN    1FTNE24273HB26117       168698

S913

   2003    FORD    E250    VAN    1FTNE24293HB26118       168699

S915

   2003    FORD    E250    VAN    1FTNE24273HB26120       168702

S916

   2003    FORD    E250    VAN    1FTNE24293HB26121       168703

S917

   2010    FORD    E250    VAN    1FTNE2EW4ADA72782       N/A

S918

   2003    FORD    E250    VAN    1FTNE24223HB26123       168705

S919

   2003    FORD    E250    VAN    1FTNE24243HB26124       168706

S920

   2003    FORD    E250    VAN    1FTNE24263HB26125       168707

S922

   2003    FORD    E250    VAN    1FTNE242X3HB26127       168709

S924

   2003    FORD    E250    VAN    1FTNE24233HB26129       168711

S925

   2003    FORD    E250    VAN    1FTNE242X3HB26130       168712

S927

   2006    FORD    E250    VAN    1FTNE24W66DA97109       495635

S931

   2008    FORD    E250    VAN    1FTNE24W28DA15332       500431

S932

   2008    FORD    E250    VAN    1FTNE24W08DA15331       500430

S933

   2009    FORD    E250    VAN    1FTNE24W69DA72960       N/A

S934

   2009    FORD    E250    VAN    1FTNE24W39DA72964       N/A

S935

   2009    FORD    E250    VAN    1FTNE24WX9DA72962       N/A

S936

   2009    FORD    E250    VAN    1FTNE24W79DA72966       N/A

S937

   2009    FORD    E250    VAN    1FTNE24WX9DA72959       N/A

S938

   2009    FORD    E250    VAN    1FTNE24W89DA72961       N/A

S939

   2010    FORD    E250    VAN    1FTSE2EW8ADA72784       N/A

S940

   2010    FORD    E250    VAN    1FTNE2EW8ADA72783       N/A

S941

   2010    FORD    E250    VAN    1FTNE2EW2ADA72778       N/A

S943

   2005    FORD    E250    VAN    1FTNE24W05HB22626       196024

S944

   2005    FORD    E250    VAN    1FTNE24W45HB22631       196029

S947

   2005    FORD    E250    VAN    1FTNE24W25HB22630       196028

S948

   2005    FORD    E250    VAN    1FTNE24W85HB22633       196031

S970

   2005    FORD    E250    VAN    1FTNE24W95HB22625       196023

S973

   2005    FORD    E250    VAN    1FTNE24W65HB22632       196030

S975

   2005    FORD    E250    VAN    1FTNE24W45HB22628       196026



--------------------------------------------------------------------------------

S978

   2005    FORD    E250    VAN    1FTNE24W25HB22627       196025

S981

   2003    FORD    E250    VAN    1FTNE24273HC06839       184687

S983

   2003    FORD    E250    VAN    1FTNE24253HB99941       184686

S999

   2001    FORD    E250    VAN    1FTNE242X1HB14797       153653 S. Plainfield
Roster - Misc

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M51

   1971    YALE    G1C40    FORKLIFT    203254    N/A   

M52

   2008    FORD    E450    UTIL    1FDXE45S68DA14423       499814

M53

   1995    FORD    E350    VAN    1FTJE34Y5SHB94133       107999

M55

   2003    FORD    E250    VAN    1FTNE24213HB26128       168710

M57

   2010    FORD    F450    RACK    1FDAF4HY6AEB05114       509029

M59

   2000    FORD    E250    VAN    1FTNE2425YHB22106       145425

M62

   2002    FORD    F450    UTILITY    1FDXF46F22EC65357       163703

M63

   2002    FORD    F450    UTILITY    1FDXF46F02EC51389       163704

M64

   2000    FORD    E250    VAN    1FTNE2429YHB22111       145430

M66

   2001    FORD    E250    VAN    1FTNE24211HB14798       153654

M304

   1973    FORD    C8000    OIL TRUCK    D804VS53726    10332    S. Plainfield
Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1108

   1980    FORD    C8000    3500 / A    D80UVHJ9555    10349   

X309

   1988    CHEVY    7000    2500/S    1GDL701B4JB500131    10362   

XK15

   1970    FORD    F700    2000/S    F70DUG31119    10359   

XM1100

   1988    GMC    7000    2700S    1GDM7D1BOJV526956    10333    JPM

XM54

   2000    FORD    E250    VAN    1FTNE2420YHB22112       145431

XM58

   1990    FORD    F350    RACK    1FDKF37H2LNB44723       48892

XM60

   1991    MITSCH    FUSO    UTILITY    JW6AGC1F8ML000739    10348    JPM

XM61

   2000    FORD    E250    VAN    1FTNE2427YHB22107       145426

XM65

   2003    FORD    E350    UTILITY    1FDWF37P43ED02939       172643

XM67

   2003    FORD    E250    VAN    1FTNE24203HB26122       168704

XM70

   1994    FORD    E350    VAN    1FTJE34Y6RHA81270       60732

XS904

   2001    FORD    E250    VAN    1FTNE24281HB14801       153658

XS905

   2001    FORD    E250    VAN    1FTNE242X1HB14802       153659

XS907

   2001    FORD    E250    VAN    1FTNE24231HB14804       153661

XS909

   2002    FORD    E250    VAN    1FTNE24232HB57766       164902

XS914

   2003    FORD    E250    VAN    1FTNE24203HB26119       168700

XS921

   2003    FORD    E250    VAN    1FTNE24283HB26126       168708

XS926

   2003    DODGE    RAM    VAN    2D7JB21Y73K511745    12029    JPM

XS929

   2001    DODGE    RAM    VAN    2B7JB21Y91K560887    12028    JPM

XS946

   2005    FORD    E250    VAN    1FTNE24W65HB22629       196027

XS963

   1996    FORD    E250    VAN    1FTJE34Y6THB48747       115303

XS976

   1996    FORD    E250    VAN    1FTHE24Y2THA40805    10342    JPM

XS977

   1992    FORD    E250    VAN    1FTHE24Y3NHA01748    10343   

XS979

   1995    FORD    ECO    VAN    1FTHE24H3SHC06790    10345    JPM



--------------------------------------------------------------------------------

XS980

   2003    FORD    E250    VAN    1FTNE24263HB91475       184687

XS986

   2000    FORD    E250    VAN    1FTNE2424YHA36236       139733

XS988

   2000    FORD    E250    VAN    1FTNE2428YHA36238       139735

XS990

   2000    FORD    E250    VAN    1FTNE2429YHB22108       145427

XS998

   2001    FORD    E250    VAN    1FTNE24281HB14796       153652 Washington
Roster - Tank

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A/S

  

VIN #

  

FAS #

  

Lease #

1800

   2008    FRGHT    M2-106    2400/A    1FVACXDJ88HZ68341       N/A

1801

   2008    FRGHT    M2-106    2600/A    1FVACXDJX8HZ68342       N/A

1802

   2010    FRGHT    M2-106    3300A    1FVACYBS4ADAR4300       N/A

1804

   1990    FORD    LN8000    2800/1/A    1FDXR82A1LVA10127    6568   

1805

   2009    FRGHT    M2106    3300/A    1FVACYDJ59HAF2464       N/A

1806

   1987    FORD    LN8000    2800/1/A    1FDXR80U5HVA63501    6570   

1808

   1986    FORD    LN8000    2800/1/A    1FDXR80U4GVA09752    6572   

1810

   2002    FRGHT    FL80    3400/A    1FVABXAK62HJ84974    18219   

1811

   2002    FRGHT    FL80    3300/A    1FVABXAK42HJ84987    18220   

1885

   1978    WHITE    EXP2    3600/1/A    3ARFGST009501    6489   

1891

   2005    INTHR    7400    3600/A    1HTWCAAR85J045776    18632   

1893

   2002    FRGHT    FL80    3000/A *2    1FVABXAK92HJ84984    18223   

1898

   1981    WHITE    EXP2    4400/2/A    XDCHAC6BN048149    6494    Washington
Roster - Service

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

VIN #

  

FAS #

  

Lease #

S500

   2008    FORD    E250    VAN    1FTNE24W68DA15334       500433

S501

   2008    FORD    E250    VAN    1FTNE24W88DA15335       500434

S502

   2008    FORD    E250    VAN    1FTNE24W18DA15337       500436

S503

   2008    FORD    E250    VAN    1FTNE24WX8DA15336       500435

S504

   2008    FORD    E250    VAN    1FTNE24W48DA15333       500432

S505

   2008    FORD    E250    VAN    1FTNE24W38DA15341       500440

S506

   2009    FORD    E250    VAN    1FTNE24WX9DA70578       N/A

S507

   2009    FORD    E250    VAN    1FTNE24W19DA70579       N/A

S541

   2005    FORD    E250    VAN    1FTNE24W05HB22643       196082

S542

   2005    FORD    E250    VAN    1FTNE24W75HB22638       196077

S543

   2005    FORD    E250    VAN    1FTNE24W55HB22640       196079

S544

   2006    FORD    E250    VAN    1FTNE24W36DA97116       495642

S545

   2006    FORD    E250    VAN    1FTNE24W56DA97117       495643 Washington
Roster - Misc         

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS

#

  

Lease

#

M167

   1965    CLARKLIFT    C40H    FORKLIFT    C40H-127-670-LPO-765    N/A   



--------------------------------------------------------------------------------

Washington Roster - Surplus

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

   FAS #   

Lease #

X1803    1981    INTL    1950    2600/S    1HTAA195XBHA13063    8696    X1871   
1989    VOLVO    FE615    2700/1/A    YB3U6A3A0KB427866    6538    X1872    1983
   VOLVO    F7    3300/1/A    YV5L07FA5DU019365    6539    X1880    1989   
VOLVO    FE615    2500/1/A    YB3U6A3A9KB432015    6495    X1884    1985   
INTHR    CO1850B    2700/1/A    2HTNFUXN1FCB10155    6491    X1888    1984   
INTHR    S1954    2700/1/A    1HTLDTVN5EHA59387    6529    X1895    1975   
WHITE    RX    4200/3/A    10GFPFG841496    6536    XM186    1975    WHITE   
RX2700    2800///S    1AGFDFG841499    6428    XM194    1995    FORD    E350   
VAN    1FTJE34H0SB94122       107987 XM199    1985    INTERNAT’L    CO1850B   
2700/1A    2HTNFUXN5FCB10157    6490    XS515    2000    FORD    E250    VAN   
1FTNE2428YHB22083       145359 XS524    2000    FORD    E250    VAN   
1FTNE2420YHA38646       139939 XS528    2000    FORD    E250    VAN   
1FTNE2429YHA38645       139937 Hardy Roster - Service            

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

VIN #

   FAS   

Lease #

S002    2006    Ford    E250    Van    1FTNE24WX6DB16390    17393    S004   
2001    Ford    E250    Van    1FTNE242X1HA03134    17744    S005    2001   
Ford    E250    Van    1FTNE242X1HA09192    17743    S007    2003    Ford   
E250    Van    1FTNE242X3HA14413    17747    S011    2002    Ford    E250    Van
   1FTNE24242HA51021    17775    S013    2006    Ford    E350    Box   
1FDSE35L06HB01446    17763    S016    2000    GMC    2500    Utility   
1GDGC34R3YF474402    17754    S017    2002    Ford    E250    Van   
1FTNE24272HA42572    17781    S018    2000    GMC    2500    Utility   
1GDGC34R4YF476451    17755    S019    2004    Ford    F250    Utility   
1FTNE20L14ED72823    17759    S020    2005    Chevrolet    1500    Utility   
1GBHC24UX5E254932    17761    S023    2005    Ford    E350    Box   
1FDWE35L85HA87795    17760    S025    2004    GMC    2500    Box   
1GDJG31U341120079    17758    S026    2009    FORD    E250    VAN   
1FTNE24W89DA68148       N/A S027    2009    FORD    E250    VAN   
1FTNE24WX9DA68149       N/A S028    2009    FORD    E250    Van   
1FTNE24W49DA72973       N/A S029    2009    FORD    E250    VAN   
1FTNE24W29DA72972       N/A S030    2004    Ford    E350    Box   
1FDSE35L54HA96435    17757    S031    2009    FORD    E250    VAN   
1FDSE35L39DA57115       509031 S033    2005    Ford    E250    Van   
1FTNE24W85HA69030    17783    S034    2005    Ford    E250    Van   
1FTNE24W75HA11376    17784    S035    2005    Ford    F250    Utility   
1FDNF20525EB87677    17762    S036    2003    Ford    EC3    Van   
1FTSE24F53HB34342    18881    S037    2006    GMC    SAV    Van   
1GTHG352861124840    18879    S038    2006    GMC    SAV    Van   
1GTHG352X61125052    18880    S039    2006    CHEV    VAN    Van   
1GCHG352461163599    18878    S042    2005    Ford    E250    Van   
1FTNE24W95HA86063    17750    S052    2001    Ford    E250    Van   
1FTNE24291HA91495    17746   



--------------------------------------------------------------------------------

S062

   2002    Ford    E250    Van    1FTNE24292HA32674    17780   

S063

   2005    Ford    E250    Van    1FTNE24WX5HB46495    17785   

S064

   2003    Ford    E250    Van    1FTNE24213HA04434    17782   

S065

   2004    Ford    E250    Van    1FTNE24W24HA37480    17773   

S073

   1999    Ford    E250    Van    1FTNE2425XHB52737       140463

S074

   2000    Ford    E250    Van    1FTNE242XYHA36225       139715

S075

   2001    Ford    E250    Van    1FTNE24231HB22238       154054

S077

   2004    Ford    F250    Pick up    1FTNE21L44EB23284       177242

S089

   2006    Ford    E250    Van    1FTNE24W66HA60859    17751    Hardy Roster -
Misc            

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M102

   2010    FORD    TRAN-CON    VAN    NM0LS7ANXAT022207       N/A Hardy Roster -
Surplus         

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

XM100

   2000    FORD    E250    VAN    1FTNE2428YHA36224       139714

XS003

   2002    FORD    E250    VAN    1FTNE2427YHB05162    17742   

XS009

   2003    FORD    E250    VAN    1FTNE24213HB24881    17786   

XS010

   2000    CHEVROLET    1500    UTILITY    1GBGC24R2YF403694    17739   

XS014

   2003    FORD    E250    Van    1FTNE242X3HA75423    17774   

XS015

   2000    GMC    1500    UTILITY    1GDGC34RXYF476115    17772   

XS022

   2000    GMC    2500    UTILITY    1GDGC34R2YR229511    17756   

XS040

   1998    FORD    E250    VAN    1FTNE2429WHB07699    17770   

XS044

   1998    FORD    E250    VAN    1FDNE2421WHA01182    17769   

XS046

   2000    FORD    E250    VAN    1FTNE2425YHB14491    17778   

XS051

   2001    FORD    E250    VAN    1FTNE24271HA09232    17779   

XS070

   2004    FORD    E250    VAN    1FTNE24WX4HA02332    17748   

XS076

   2000    FORD    E250    VAN    1FTNE2429YHA37947       139696 Hardy Roster -
Cars         

Fleet

  

Year

  

Make

  

Model

       

VIN #

  

FAS #

  

Lease #

C62

   2007    Ford    F150 P/U       1FTPW14547FB56591    17788   

C63

   2008    Dodge    Nitro       1D8GU58K68W153532       502109

C65

   2006    Ford    F150 P/U       1FTPX14V06WB05901    17787    Hicksville
Roster - Tank         

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A/S

  

VIN #

  

FAS #

  

Lease #

1400

   2003    INTER    7400    3500/A    1HTWCADR33J045130       171565

1402

   1997    INTER    4900    3600/A    1HTSHAARXVH459553    7535   

1403

   2009    FRGHT    M2    3400    1FVACYDJX9HAF2458       N/A



--------------------------------------------------------------------------------

1404

   2010    FRGHT    M2    3400/A    1FVACYBS0ADAR4293       N/A

1405

   1994    INTER    4900    2800/A    1HTSDPPN7RH553057    7536   

1406

   2008    FRGHT    FL 80    3400/A    1FVFCYDJ78HZ05498       N/A

1410

   1989    MACK    R690T    3400/A    1M2N275C0KW008056    2981   

1411

   1988    FORD    L8000    3600/A    1FDYS80U9JVA53844    2879   

1414

   1989    FORD    L8000    3400/A    1FDYS82AXKVA19724    3073   

1417

   1987    MACK    DMRD    4700/A    1M2B126C1HA013912    7537   

1419

   1980    WHITE    ROAD EX    3400/A    3ARDLEL040830    3070   

1421

   1983    MACK    R606T    3400/A    1M2N132C9DA032291    3138   

1428

   1991    MACK    RB690S    3650/A    1M2AM20C8MM001874    3132   

1429

   1988    FORD    L8000    3400/A    1FDYS80U6JVA53848    6663   

1438

   1990    WHITE    WCS/GMC    4400/A    4V2ACBMD0LN626446    3113   

1439

   1982    MACK    MR606P    3000/A    1M2K119CXCM001318    2996   

1440

   1995    INTER    4900    2800/A    1HTSDAAN5SH629113    7642   

1445

   1989    MACK    R690T    3400/A    1M2N275C8KW008015    2884   

1446

   1989    MACK    R690T    3400/A    1M2N275CXKW008016    3145   

1453

   1989    WHITE    WCS/GMC    4400/A    4V2ACBMD3KN623779    3139   

1455

   1986    FORD    L8000    3400/A    1FDYR80U5FVA46165    3099   

1458

   1983    MACK    MR606P    3400/A    1M2K119C6DM001334    2980   

1459

   1989    MACK    R690T    3400/A    1M2N275C1KW008017    3012   

1460

   1995    INTER    4900    2800/A    1HTSDAAN6SH659656    7772   

1462

   1992    FORD    L8000    3400/A    1FDXS82AXNVA01854    7814   

1463

   1993    INTER    4900    2800/A    1HTSDPPN0PH487822    7812   

1465

   1995    INTER    4900    2800/A    1HTSDAAN9SH672479    7813   

1468

   1988    MACK    R685T    3400/A    1M2N166C1JA090516    2989   

1481

   2004    INTER    7600    5000/A    1HTWYAXT94J085304    18641   

1482

   2004    INTER    7600    5000/A    1HTWYAXT74J084457    18642   

1483

   2005    INTER    7600    5000/A    1HTWYSBT35J045797       192872

1496

   1980    MACK    MR606P    3600/A    MR606P1237    3121    Hicksville Roster -
Tractors         

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1492

   1989    Ford    LNT9000    3    1FDYW90W3KVA48197    6684    Hicksville
Roster - Trailers         

Fleet #

  

Year

  

Make

  

Capacity

A / S

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1493

   1978    FRUHF    9200/A    2    UNZ596008    1598    Hicksville Roster -
Service         

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S200

   2003    FORD    E/250    VAN    1FTNE24283HA04138       167750

S204

   2008    FORD    E250    VAN    1FTNE24W88DA15321       500420

S206

   2007    FORD    E/350    VAN    1FDSE35L47DB10837       500149



--------------------------------------------------------------------------------

S208

   1999    FORD    E/250    VAN    1FTNE242XXHB52751       140464

S210

   2009    FORD    E/250    VAN    1FTNE24W39DA72978       N\A

S211

   2009    FORD    E/250    VAN    1FTNE24WX9DA70581       N\A

S212

   2009    FORD    E/250    VAN    1FTNE24W89DA70580       N\A

S213

   2009    FORD    E/250    VAN    1FTNE24W19DA72980       N\A

S214

   2009    FORD    E/250    VAN    1FTNE24W59DA72979       N\A

S215

   2008    FORD    E250    VAN    1FTNE24WX8DA15322       500421

S216

   2008    FORD    E250    VAN    1FTNE24W18DA15323       500422

S217

   2008    FORD    E250    VAN    1FTNE24W68DA15320       500419

S219

   2001    FORD    E/250    VAN    1FTNE24201HB14789       153640

S221

   2000    FORD    E/250    VAN    1FTNE2422YHB22127       145459

S224

   2000    FORD    E/250    VAN    1FTNE2426YHB22129       145461

S227

   2001    FORD    E/250    VAN    1FTNE24211HB22240       154056

S228

   2003    FORD    E/250    VAN    1FTNE242X3HB30761       168767

S232

   2001    FORD    E/250    VAN    1FTNE24291HB14788       153639

S233

   2000    FORD    E/250    VAN    1FTNE2425YHB22123       145455

S234

   2000    FORD    E/250    VAN    1FTNE2427YHB22124       145456

S235

   2001    FORD    E/250    VAN    1FTNE24271HB14790       153641

S238

   2003    FORD    E/250    VAN    1FTNE24213HB30762       168768

S241

   2010    FORD    E250    VAN    1FTNE2EW0ADA75470       N/A

S242

   2010    FORD    E250    VAN    1FTNE2EW2ADA75468       N/A

S243

   2010    FORD    E250    VAN    1FTNE2EW4ADA75469       N/A

S244

   2010    FORD    E250    VAN    1FTNE2EW2ADA75471       N/A

S245

   2010    FORD    E250    VAN    1FTNE2EW0ADA75467       N/A

S246

   2003    FORD    E/250    VAN    1FTNE24233HB26146       168770

S247

   2003    FORD    E/250    VAN    1FTNE24253HB30764       168771

S253

   2003    FORD    E/250    VAN    1FTNE24273HB30765       168773

S258

   2003    FORD    E/250    VAN    1FTNE24253HB26147       168774

S259

   2006    FORD    E/250    VAN    1FTNE24W06DA97087       495620

S260

   2006    FORD    E/250    VAN    1FTNE24W26DA97088       495621

S261

   2006    FORD    E/250    VAN    1FTNE24W46DA97089       495622

S262

   2006    FORD    E/250    VAN    1FTNE24W06DA97090       495623

S266

   2005    FORD    E/250    VAN    1FTNE24W05HB22612       196010

S267

   2005    FORD    E/250    VAN    1FTNE24W25HB22613       196011

S271

   2003    FORD    E/250    VAN    1FTNE24273HB26148       168775

S272

   2006    FORD    E/250    VAN    1FTNE24W26DA97091       495624

S275

   2003    FORD    E/250    VAN    1FTNE24293HB30766       168776

S277

   2003    FORD    E/250    VAN    1FTNE24203HB30767       168777

S278

   2003    FORD    E/250    VAN    1FTNE24223HB30768       168779

S282

   1996    FORD    E/350    VAN    1FTJE34YXTHB48766       115523

S293

   2003    FORD    E/250    VAN    1FTNE24203HB30770       168782 Hicksville
Roster - Misc         

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M26

   2000    FORD    E250    VAN    1FTNE2424YHA36222       139712

M27

   1997    FORD    AEROSPT    MINIVAN    1FTDA14U2VZA73410       120526

M28

   2000    FORD    F250    PICK UP    1FDNF21LXYED12250       152036



--------------------------------------------------------------------------------

M29

   1995    FORD    E/350    VAN    1FTJE34Y9SHA11171       100677

M31

   1989    CHEVROLET    C35    RACK    1GBHR34K3KJ103548       48714

M32

   1993    FORD    F250    PICKUP    2FTHF26HXPCB07117       55168

M41

   1977    MACK    MB607    3400/A    MB487P3230    2845   

M42

   1978    MACK    MB606    3400/A    MB606T1101    2763   

M45

   1965    ALLIS CHALMERS    FORKLIFT    ACC25LTS    ADA74342    N/A   
Hicksville Roster - Surplus            

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1436

   1985    WHITE    ROAD EXP    4400A    1WXDCHSD9FN103917    3092    JPM

X1444

   1978    MACK    R606T    3700/A    R606T1032    2998   

X1461

   1987    WHITE    EXP    3200A    1WXDAHMD9HN122912    7773    JPM

XM26

   1989    FORD    E350    VAN    1FTJE34H5KHC30547    3124   

XM30

   1969    ALLIS CHAMBERS    ACC50L-2    FORKLIFT    ACA73496    N/A   

XM44

   1989    FORD    E350    VAN    1FTHS34MXKHA19865    2925   

XS201

   2000    FORD    E250    VAN    1FTNE2422YHA36218       139708

XS205

   2000    FORD    E250    VAN    1FTNE2420YHA36220       139710

XS225

   2000    FORD    E250    VAN    1FTNE2422YHB22130       145462

XS230

   2000    FORD    E250    VAN    1FTNE2423YHB22122       145454

XS240

   2000    FORD    E250    VAN    1FTNE2429YHB22125       145457

XS249

   2003    FORD    E250    VAN    1FTNE24233HB19973       168772

XS287

   2003    FORD    E250    VAN    1FTNE24243HB30769       168781

XS297

   2003    FORD    E250    VAN    1FTNE24253HB19974       168783 Maspeth Roster
- Tanks            

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A/S

  

VIN #

  

FAS #

  

Lease #

1100

   2004    INTHR    7600    5000/1/A    1HTWYAXT34J085301    18647   

1101

   1991    MACK    RB690S    3600 / S    1M2AM20C6MM001873    1197   

1102

   1991    MACK    RB690S    3600 / S    1M2AM20CXMM001875    965   

1103

   1991    MACK    RB690S    3600 / S    1M2AM20C1MM001876    2683   

1104

   1991    MACK    RB690S    3600 / S    2M2AM17CXMC001679    1244   

1105

   1990    MACK    RB690S    4600 / S    1M2P198CXLW006478    1117   

1106

   1989    MACK    RB690S    4600 / S    1M2P198C9KW003621    884   

1107

   1989    MACK    RB690S    4600 / S    1M2P198C0KW003622    885   

1108

   1989    MACK    R690T    3000 / S    1M2N275C9KW008251    1081   

1109

   1989    MACK    R690T    3000 /S    1M2N275C0KW008252    1082   

1110

   1989    MACK    R690T    3000 / S    1M2N275C4KW008013    1086   

1111

   1989    MACK    R690T    3000 / S    1M2N275C6KW008014    1087   

1112

   1988    MACK    RB690S    4400 / S    1M2P198C1JW003255    905   

1114

   1987    AUTOCAR    DS64B    4600 /S    1WBPCCMD9HU304096    1186   

1115

   1987    AUTOCAR    DS64B    4600 / S    1WBPCCMD7HU304095    1195   

1116

   1987    MACK    R686ST    5500 / S    1M2P138C6HA015406    1008   

1117

   1987    MACK    R686ST    4600 /S    1M2N178CXHA006206    1101   

1119

   1987    MACK    R686ST    4600/S    1M2N178C5HA006484    1189   

1120

   1991    WHITE    WX    3000/S    4V2DAFBD2MN641237    7764   



--------------------------------------------------------------------------------

1121    1985    MACK    DM686S    4600/S    1M2B126C1FA011932    903    1122   
1985    MACK    RD686S    4400/S    1M2P137C8FA012019    932    1123    1985   
MACK    DM686S    4400/S    1M2B126C7FA010901    1182    1124    2009    FRTLNR
   M2-112    5000    1FVMC5CV09HAF1903       N/A 1125    1983    MACK    DM686SX
   5400/S    1M2B128CXDA009204    1133    1126    1983    MACK    DM686SX   
5400/S    1M2B128C4DA009490    1155    1127    2008    FRTLNR    M2-112    5000
   1FVMC5CV38HZ38334       N/A 1128    1983    AUTOCAR    LTA10    4400/S   
1WBKCCMD5DN059621    2678    1129    1982    MACK    DM685X    3000/S   
1M2B124C6CA051566    931    1130    2009    FRTLNR    M2-112    5000   
1FVMC5CV29HAF1904       N/A 1132    1979    MACK    R    3400A    R606T1073   
18739    1133    2010    FRTLNR    M2    4500    1FVHC5CV8ADA5181       N/A 1134
   2010    FRTLNR    M2-112    5000    1FVHC5C6ADAR5180       N/A 1135    1991
   MACK    MR690S    4400S    1M2K185C7MM003947    19101    1136    1995    MACK
   RD690S    4400S    1M2P264C1SM017610    19100    1144    1979    MACK   
DM685SX    4400/S    DM685SX42923    2653    1153    2005    INTHR    7600   
5000    1HTWYSBT05J045790       192863 1156    2005    INTHR    7600    5000   
1HTWYSBT25J045791       192871 1159    2002    FRTLNR    FL80    3000/S   
1FVABXAK12HJ84980    18228    1160    2007    FRTLNR    M2-112    5000/A   
1FVM5DE87HY19446       N/A 1161    2007    FRTLNR    M2-112    5000/A   
1FVMC5DEX7HY19447       N/A 1162    2007    FRTLNR    M2-112    5000/A   
1FVMC5DE17HY19448       N/A 1175    2002    FRTLNR    FL80    3000/S   
1FVABXAK32HJ84981    18229    1189    2002    FRTLNR    FL80    3000/S   
1FVABXAK52HJ84982    18230    1192    1980    AUTOCAR /    DC9364B    5500/S   
QOPFTGH092117    1200    1193    1987    AUTOCAR    NTL300    4400/S   
1WBPCCJE7HU302392    1218    1194    2005    INTHR    7600    5000   
1HTWYSBT45J045792       192870 1196    1989    MACK    R690T    3000/S   
1M2N275C7KW008040    1245    1198    2005    INTHR    7600    5500   
1HTWYSBT45J007527    18783    1214    1984    MACK    MR685P    3000 /S   
1M2K125C2EM006849    18396    1215    1986    WHITE    EXP2    4400 /S   
1WXDCHJEXGN113562    18399    1216    1982    MACK    DM686SX    5400 /S   
1M2B128C1CA008439    18417    1217    1981    MACK    DM686SX    5400 /S   
1M2B128C3BA007730    18416    1225    1988    MACK    RD686S    4400 /S   
1M2P138C8JA017065    18400    1226    1987    WHITE    EXP2    5000 /S   
1WXDCHJE3HN116109    18411    1227    1987    WHITE    EXP2    5000 /S   
1WXDCHJEXHN116110    18415    1240    1984    AUTOC    CONV    5500 /S   
1WBUCCJF3EU096253    18418    1241    1988    MACK    RD686S    4400 /S   
1M2P137C6JA017096    18401    1244    1984    AUTOC    CONV    5500 /S   
1WBUCCJE6EU096254    18419    1288    1985    WHITE    EXP2    5500 /S   
1WXDCHJE4FN071081    18420    1289    1988    MACK    MR690S    4400 /S   
1M2K175C9JM001879    18402    1290    1983    AUTOC    CONV    4400 /S   
1WBUCCJE3DU095321    18398    1291    1988    MACK    MR690S    4400 /S   
1M2K175CXJM001860    18403    1293    1991    MACK    RD690S    4400 /S   
1M2P198CXMM008471    18405    1294    1990    MACK    RD690S    4400 /S   
2M2P198C1LC006932    18404    1295    1991    MACK    RD690S    4400 /S   
1M2P198C8MM008470    18406   



--------------------------------------------------------------------------------

Maspeth Roster - Service

        

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S300    2008    FORD    E250    VAN    1FTNE24W8DA15318       500417 S301   
2008    FORD    E250    VAN    1FTNE24W8DA15319       500418 S302    2009   
FORD    E350    VAN    1FDSE5LX9DA72999       N/A S307    2005    FORD    E250
   VAN    1FTNE24W75HB22607       196005 S308    2005    FORD    E250    VAN   
1FTNE24W95HB22608       196006 S310    2005    FORD    E250    VAN   
1FTNE24W75HB22610       196008 S315    2009    FORD    E350    UTIL   
1FDSE35L89DA62570       509030 S316    2010    FORD    E350    UTIL   
1FDSE3FL3A13067       509032 S317    2010    FORD    E250    VAN   
1FTNE2EW4ADA75472       N/A S318    2010    FORD    E250    VAN   
1FTNE2EWXADA75475       N/A S319    2010    FORD    E250    VAN   
1FTNE2EW6ADA75473       N/A S320    2010    FORD    E250    VAN   
1FTNE2EW8ADA75474       N/A S323    1999    FORD    E250    VAN   
1FTSE34L6XHC34302    19103    S324    2009    FORD    E250    VAN   
1FTNE24W49DA06987    19102    S325    2002    FORD    E250    VAN   
1FTNE24222HA58761       162327 S334    2006    FORD    E250    VAN   
1FTNE24W26DA97107       495608 S335    2006    FORD    E250    VAN   
1FTNE24W36DA97102       495603 S336    2006    FORD    E250    VAN   
1FTNE24W56DA97103       495604 S337    2006    FORD    E250    VAN   
1FTNE24W76DA97104       495605 S338    2006    FORD    E250    VAN   
1FTNE24W96DA97105       495606 S339    2006    FORD    E250    VAN   
1FTNE24W06DA97106       495607 S340    2006    FORD    E250    VAN   
1FTNE24W46DA97108       495609 S351    2000    FORD    E250    VAN   
1FTNE2427YHB22091       145393 S354    2003    FORD    E250    VAN   
1FTNE24243HB16936       168727 S356    2003    FORD    E250    VAN   
1FTNE24283HB16938       168729 S358    2003    FORD    E250    VAN   
1FTNE24263HB16940       168731 S359    2003    FORD    E250    VAN   
1FTNE24263HB26142       168732 S360    2003    FORD    E250    VAN   
1FTNE24283HB26143       168734 S362    2003    FORD    E250    VAN   
1FTNE24253HB16945       168744 S364    2003    FORD    E250    VAN   
1FTNE24213HB16943       168741 S366    2003    FORD    E250    VAN   
1FTNE24233HB16944       168743 S369    2000    FORD    E250    VAN   
1FTNE2429YHB22089       145391 S377    2003    FORD    E250    VAN   
1FTNE24293HB16947       168748 S380    2001    FORD    E250    VAN   
1FTNR24291HB14791       153642 S381    2001    FORD    E250    VAN   
1FTNE24201HB14792       153643 S382    2001    FORD    E250    VAN   
1FTNE24221HB14793       153644 S383    2001    FORD    E250    VAN   
1FTNE24241HB14794       153645 S389    2000    FORD    E250    VAN   
1FTNE2423YHA38608       139778 S391    2000    FORD    E250    VAN   
1FTNE2421YHA38610       139782 S392    2000    FORD    E250    VAN   
1FTNE2423YHA38611       139785 S393    2000    FORD    E250    VAN   
1FTNE2425YHA38612       139787 S398    2000    FORD    E250    VAN   
1FTNE2424YHA38617       139793 S399    2000    FORD    E250    VAN   
1FTNE2426YHA38618       139794 S401    2001    FORD    E250    VAN   
1FTNE24221HB18293       153618 S402    2001    FORD    E250    VAN   
1FTNE24281HB18296       153621 S403    2001    FORD    E250    VAN   
1FTNE24291HB18288       153613



--------------------------------------------------------------------------------

S406    2001    FORD    E250    VAN    1FTNE24201HB18289       153614 S407   
2001    FORD    E250    VAN    1FTNE242X1HB18302       153627 S409    2001   
FORD    E250    VAN    1FTNE24211HB18298       153623 S410    2001    FORD   
E250    VAN    1FTNE24251HB18305       153630 S411    2001    FORD    E250   
VAN    1FTNE24231HB18304       153629 S413    2001    FORD    E250    VAN   
1FTNE24271HB18306       153631 S414    2001    FORD    E250    VAN   
1FTNE24201HB18292       153617 S416    2001    FORD    E250    VAN   
1FTNE24211HB18303       153628 S420    2001    FORD    E250    VAN   
1FTNE242X1HB18297       153622 S424    2002    FORD    E250    VAN   
1FTNE24242HB24503       163456 S425    2002    FORD    E250    VAN   
1FTNE24272HB24513       163445 S435    2003    FORD    E250    VAN   
1FTNE24203HB16948       168749 S436    2003    FORD    E250    VAN   
1FTNE24223HB16949       168751 S437    2003    FORD    E250    VAN   
1FTNE24293HB16950       168753 S438    2003    FORD    E250    VAN   
1FTNE24223HB16952       168756 S439    2003    FORD    E250    VAN   
1FTNE24243HB16953       168758 S440    2003    FORD    E250    VAN   
1FTNE24203HB16951       168755 Maspeth Roster - Misc         

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M71    2003    FORD    E250    VAN    1FTNE24213HB26145       168737 M72    1999
   FORD    E250    VAN    1FTNE2428XHB52523       140462 M73    2003    FORD   
E250    VAN    1FTNE242X3HB16942       168739 M75    1987    DODGE    E250   
PICK UP    1B7JW24T1HS445320    1202    M76    1993    FORD    E250    PICK UP
   1FTDF15Y6PNA90790    1203    M78    1993    FORD    E350    VAN   
1FTJE34H6PHB50343       55262 M80    1990    CHEV    C20    PICK UP   
1GCGC24KOLE176390    19106    M81    1995    FORD    F250    PICK UP   
1FTHF26H3SLA04085       100248 M86    2002    NISSAN    60    FORKLIFT   
FGJ02A30V    N/A    M98    1974    MACK    R607T    3000/S    R607T5466    914
   M99    1974    MACK    R607T    3000/S    R607T5463    1024    Maspeth Roster
- Surplus         

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1036    1979    ALMAC    N/A    TRLR 6800    794103    18421    JPM X1047   
1985    ALMAC    N/A    TLRR/5100    2A9TA2M17F1001706    1032    X1185    1979
   MACK    MR685P    3000/S    MR685P1479    930    X1208    1981    WILCO   
N/A    TRLR/6500/S    T199    18422    X1212    1978    WHITE    EXP2    5000 /
S    3QRFTGF011858    18407    X1229    1979    WHITE    EXP2    TANK/3000/S   
3ARDGGD036087    18397    X1242    1980    AUTOC    CONV    5400 / S   
QOPFTGH092742    18414    X1254    1982    WHITE    EXP2    5000 / S   
1WXDCHJD2CN055058    18412    JPM X1280    1977    AUTOC    CONV    5000/S   
PSIFTGH079553    18413    JPM XC46    1998    MERCURY    SABLE    STATION WAGON
   1MEFM55U2WA605856       125240 XM77    2003    FORD    E250    VAN   
1FTNE242X3HB26144       168735



--------------------------------------------------------------------------------

XM101    2000    FORD    E250    VAN    1FTNE2429YHA38614       139790 XXS355   
2003    FORD    E250    VAN    1FTNE24263HB16937       168728 XS309    2005   
FORD    E250    VAN    1FTNE24W05HB22609       196007 XS311    2000    FORD   
E250    VAN    1FTNE2425YHA36228       139718 XS312    2000    FORD    E250   
VAN    1FTNE2421YHB22121       145453 XS314    2003    FORD    E250    VAN   
1FTNE24233HB30763       168769 XS322    1995    FORD    E250    VAN   
1FTJE34H8SHB71719       XS345    2000    FORD    E250    VAN   
1FTNE2425YHB22090       145392 XS367    2000    FORD    E250    VAN   
1FTNE2429YHB22092       145394 XS376    2003    FORD    E250    VAN   
1FTNE24273HB16946       168747 XS394    2000    FORD    E250    VAN   
1FTNE2427YHA38613       139789 XS405    2001    FORD    E250    VAN   
1FTNE24231HB18299       153624 XS412    2001    FORD    E250    VAN   
1FTNE24241HB18294       153619 XS419    2001    FORD    E250    VAN   
1FTNE24291HB18291       153616 XS421    2002    FORD    E250    VAN   
1FTNE24252HA55787       162318 XS422    2002    FORD    E250    VAN   
1FTNE24272HA77855       162322 Patterson Roster - Tank         

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A/S

  

VIN #

  

FAS #

  

Lease #

1350    1980    MACK    MR685S    5000A    MR6853076    17127    1351    1980   
MACK    MR685S    5000A    MR685S3098    1712818258    1352    1984    INTER   
S1900    2800A    1HTLDTVN2EHA63767    17117    1354    1987    INTER    S1900
   3000A    1HTLDTVM0HHA25345    17118    1355    1977    WHITE    ROAD EXP   
3400/A    3ARDSSL009497    2958    1356    1988    INTER    S1900    3000?   
1HTLDDBN7JH587420    17913    1360    1979    MACK    MR606    3400A   
MR606P1186    3000    1361    1979    MACK    MR606    3400A    MR606P1048   
3115    1363    1993    INTER    4900    3000A    1HTSDPPN8PH478012    17119   
1364    1989    MACK    DM690SX    3300A    1M2B182C0KW005464    17129    1365
   1989    MACK    DM690SX    3300A    1M2B182C2KW005465    17130    1371   
1990    MACK    RD6    4500/S    2M2P198C2LC006034    18181    1372    2006   
FRGHT    M16    3100/A    1FVACY4DJ76HW41187    18179    1373    2006    FRGHT
   M11    4500/A    1FVHC5CV76HW41188    18178    1374    2005    GMC    F8T   
3600/A    1GDT8F43X5F505752    18180    1390    1995    INTER    490    3000A   
1HTSDAAN8SH656595    17122    1391    1995    INTER    490    3000A   
1HTSDAANXSH656601    17123    1392    2002    INTER    440    3000A   
1HTMKAAN32H526917    17124    Patterson Roster - Service         

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S106    1998    FORD    E250    VAN    1FTPE2429WHB70178    17134    S107   
1998    FORD    E250    VAN    1FTPE2425WHB70176    17135    S109    2001   
FORD    E250    VAN    1FTNE242X1HA28079    17137    S110    2003    FORD   
E250    VAN    1FTNE24263HA24016    17138   



--------------------------------------------------------------------------------

S111

   2003    FORD    E250    VAN    1FTNE24283HA24017    17139   

S112

   2004    FORD    E250    VAN    1FTNE24W54HA14615    17140   

S113

   2004    FORD    E250    VAN    1FTNE24W74HA14616    17141   

S114

   2008    FORD    E250    VAN    1FTNE24W18DA25611       500453

S115

   2008    FORD    E250    VAN    1FTNE24W38DA25612       500633

S116

   2010    FORD    E250    VAN    1FTNE2EWXADA74357       N/A

S117

   2010    FORD    E250    VAN    1FTNE2EW8ADA74356       N/A

S122

   2006    FORD    E250    VAN    1FTNE24W26DB16156    18196/18686   

S124

   2006    FORD    E250    VAN    1FTNE24W64HA78356    18195/18685   

S125

   2007    FORD    E250    VAN    1FTNE24W27DA03356    18194/18684   

S126

   2003    FORD    E250    VAN    1FTNE24233HB87576    1820118691   

S127

   2001    FORD    E250    VAN    1FTNE24241HA21757    18204/18694   

S128

   2001    FORD    E250    VAN    1FTNE24261HA21758    18203/18693   

S129

   2004    GMC    G30    VAN    1GTHG35U141222896    18199/18689   

S130

   2003    FORD    E250    VAN    1FTNE242X3HB50900    18202/18692    Patterson
Roster - Misc         

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

Vin #

  

FAS #

  

Lease #

M91

   1968    INTER    NA    TANK    717211C322020    N/A   

M92

   2009    FORD    F250    PICK-UP    1FTNF21589EA90363    1744    N/A Patterson
Roster - Surplus         

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

   1979    MACK    MR685S    4400S    MR685S1947    17121       1998    FORD   
E350    Van    1FTSE34F3WHA72136    18207/18697       1980    WHITE      
3000S Tank    3ARD2GD036085    18681   

X1002

   1979    MACK    DM685    4500S    DM685SX44186    18189   

X1007

   1978    MACK    R611    4500S    R611T26962    18193   

X1008

   1990    MACK    RD6    4500S    2M2P198C4LC006035    18182   

X1009

   1985    MACK    DM685    3000S    1M2B124C4FA055233    18183   

XC11

   1992    FORD    ESCORT       3FAPP5J5NR132735    17142   

XM90

   1984    FORD       PICK UP    2FTHF26G2ECA75655    17131   

XS108

   2201    FORD    E250    VAN    1FTNE24221HA02284    17136   

XS121

   2001    FORD    E250    VAN    1FTNE24291HB19151    1820518695   

XS453

   2003    FORD    E250    VAN    1FTNE24213HC01314    18200    Plainview Roster
- Tank         

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A/ S

  

VIN #

  

FAS #

  

Lease #

1700

   1993    FORD    LS8000    3400/A    1FDYS82E8PVA14273    2195   

1702

   1995    FORD    LNT8000    4400/A    1FDYW82E2SVA33480    2197   

1703

   1994    FORD    LNT8000    4000/A    1FDYW82E0RVA16347    2198   

1704

   1997    FORD    LN8000    2800/A    1FDXR82EXVVA09368    7714   

1705

   1985    FORD    LN8000    2800/A    1FDXR80U0FVA03168    2199   



--------------------------------------------------------------------------------

1708

   1986    FORD    LN8000    2800/A    1FDXR80U3GVA31144    2202   

1707

   1986    FORD    LN8000    2800 A    1FDXR80U7GVA03492    2201   

1709

   1986    FORD    LN8000    2800 A    1FDXR80U1GVA30736    2203   

1711

   1986    FORD    C8000    2800/A    1FDXD80U7GVA32084    1977   

1712

   2002    FRGHT    FL80    3300/A    1FVABXAK82HJ84975    18246   

1713

   2002    FRGHT    FL80    3400/A    1FVABXAK62HJ84988    18245   

1714

   2008    FRGHT    M2    3400/A    1FVFCYDJ98HZ05499       N/A

1715

   2009    FRGHT    M2    3300    1FVACYDJ19HAF2459       N/A

1717

   2009    FRGHT    M2    3300    1FVACYDJ89HAF2460       N/A

1719

   1984    INTER    S1900    3000A    1HTLDTVN7EHA24981    2107   

1720

   2010    FREIGHT    M2    3400    1FVACYBS2ADAR4294       N/A

1721

   2010    FREUGHT    M2    3300A    1FVACYBS4ADAR4295       N/A

1724

   2005    INTER    7600    5000/A    1HTWYSBT45J045789    18763   

1725

   2005    INTER    7600    5000/A    1HTWYSBT15J045796       192864

1727

   1987    MACK    R600    2800/A    1M2N165B0HA090297    7729   

1728

   1989    INTER    S1900    2800/A    1HTLDTVN5KH604531    7730   

1730

   1988    INTER    S1900    2800/A    1HTLDTVN5JH541252    7731   

1731

   1986    FORD    LN8000    2800/A    1FDXR80U9GVA03493    7716   

1732

   1990    FORD    LN8000    2800/A    1FDXR82A7LVA12769    7715   

1735

   1989    FORD    LN8000    2800/A    1FDXR82A3KVA23895    7802   

1736

   1993    FORD    LN8000    2700/A    1FDXR82E0PVA07485    7803   

1738

   1990    INTER    4954    2800/A    1HTSDZ4N8LH290410    7811   

1740

   1985    FORD    C8000    3400A    1FDYD80U3FVA66994    2054   

1746

   1978    FORD    LN8000    3200/A    R80DVAJ8675    2180   

1747

   1977    FORD    LN8000    3200A    R80DVY49565    1871   

1767

   1987    FORD    C8000    3200/A    1FDYD80U8HVA61924    1976   

1771

   1987    MACK    MR600    4700/A    1M3K131K2HT003958    1988   

1779

   1990    KNWRT    T400    4200/A    1NKBL59X9LJ545155    2030   

1784

   1986    FORD    F8000    2700A    1FDXK87U4GVA20602    2100   

1789

   1988    FORD    LN8000    2800/A    1FDXR82A9JVA16917    2127   

1790

   1989    MACK    RW600    4500/A    1M2AY04Y0KM005994    2133    Plainview
Roster - Service         

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S802

   2001    FORD    E-250    Van    1FTNE24291HB18324       153722

S804

   2006    FORD    E-250    Van    1FTNE24WX6DA97095       495628

S806

   2000    FORD    E-250    Van    1FTNE2426YHA38621       139799

S807

   2003    FORD    E-250    Van    1FTNE24253HB19960       168736

S808

   2000    FORD    E-250    Van    1FTNE2428YHA38622       139802

S810

   2006    FORD    E-250    Van    1FTNE24W66DA97093       495626

S812

   2001    FORD    E-250    Van    1FTNE24241HB18327       153726

S813

   2006    FORD    E-250    Van    1FTNE24W86DA97094       495627

S815

   2006    FORD    E-250    Van    1FTNE24W16DA97096       495629

S818

   2000    FORD    E-250    Van    1FTNE2427YHA38627       139811

S819

   2003    FORD    E-250    Van    1FTNE24203HB19963       168745

S821

   2000    FORD    E-250    Van    1FTNE2429YHB22139       145471

S822

   2003    FORD    E-250    Van    1FTNE242X3HB19971       168765



--------------------------------------------------------------------------------

S824

   2000    FORD    E250    Van    1FTNE2427YHB22141       145473

S825

   2005    FORD    E-250    Van    1FTNE24W65HB22615       196013

S826

   2005    FORD    E-250    Van    1FTNE24W85HB22616       196014

S827

   2005    FORD    E-250    Van    1FTNE24WX5HB22617       196015

S829

   2005    FORD    E-250    Van    1FTNE24W35HB22619       196017

S830

   2011    FORD    E350    Utility    1FDSE3FL3BDA26869      

S831

   2006    FORD    E-250    Van    1FTNE24W46DA97092       495625

S832

   2001    FORD    E-250    Van    1FTNE24281HB18329       153728

S834

   2003    FORD    E-250    Van    1FTNE24213HB19969       168762

S836

   2003    FORD    E-250    Van    1FTNE24293HB19962       168742

S837

   2003    FORD    E-250    Van    1FTNE24283HB16941       168733

S838

   2007    FORD    E-350    Van    1FDSE35L47DB13656       500150

S839

   2010    FORD    E250    Van    1FTNE2EW9ADA75466       N/A

S840

   2010    FORD    E250    Van    1FTNE2EW5ADA75464       N/A

S842

   2010    FORD    E250    Van    1FTNE2EW3ADA75463       N/A

S843

   2003    FORD    E250    VAN    1FTNE24233HB19964       168750

S844

   2003    FORD    E-250    Van    1FTNE24283HB19967       168760

S845

   2003    FORD    E-250    Van    1FTNE242X3HB16939       168730

S847

   2003    FORD    E-250    Van    1FTNE24263HB19966       168759

S848

   2003    FORD    E-250    Van    1FTNE24283HB19970       168764

S849

   2010    FORD    E250    Van    1FTNE2EW7ADA75465       N/A

S851

   2004    FORD    E-250    Van    1FTNE24W84HA06279       184028

S852

   2010    FORD    E350    UTILITY    1FDSE3FL1ADA13066       518026

S855

   2002    FORD    E-250    Van    1FTNE24222HA95681       163465

S858

   2003    FORD    E-250    Van    1FTNE24263HA08642       167751

S859

   2003    FORD    E-250    Van    1FTNE24203HB26105       168623

S862

   2008    FORD    E250    Van    1FTNE24W78DA15326       500425

S863

   2008    FORD    E250    Van    1FTNE24W98DA15327       500426

S864

   2007    FORD    E350    Van    1FDSE35L37DA88166       502522

S865

   2009    FORD    E-250    Van    1FTNE24W19DA72977       N/A

S866

   2009    FORD    E-350    CL Utility    1FDSE35L29DA72995       N/A

S867

   2009    FORD    E-350    CL Utility    1FDSE35L49DA72996       N/A

S877

   2000    FORD    E-250    Van    1FTNE24L1YHB21169       152280

S879

   2001    FORD    E-250    Van    1FTNE24261HA81314    8316   

S880

   2000    FORD    E-250    Van    1FTNE2422YHB56651    8318   

S881

   2010    FORD    E250    VAN    1FTNE2EW1ADA75462       N/A Plainview Roster -
Misc         

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

   Lease #

M02

      MITSUBISHI    FG20-LP    Forkligt    AF17A00695    N/A    24979766

M03

   2007    FORD    F250 4X4    Pick Up    1FTNF21597EA57644       495594

M04

   1980    MACK    MR600    Tank    MR611S1029    1889   

M05

   2000    FORD    E350    FAN    1FTSS34F9YHB95631    7808   

M06

   1976    FORD    LN8000    Tank    R80DVC37120    2106   

M09

   1987    CHEVY    C30    Utility    1GBJR34M5HJ168316       48590

M11

   1999    FORD    E250    VAN    1FTNE2421XHB31996    7728   

M12

   1988    FORD    RACK    Pick Up    1FTHF26HXJNA89008    2232   

M19

   1985    FORD    F350    Rack    2FTHF36G4FCA37240    7725   



--------------------------------------------------------------------------------

Plainview Roster - Surplus               

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1701

   1979    FORD    LN8000    3400/A    R80DVDJ8905    2196   

X1710

   1989    INTER    S1900    2800/A    1HTLDTVNXKH643048    2204    JPM

X1716

   1986    MACK    MS300    TANK    VG6M112B2GB064599    12074   

X1726

   1986    FORD    C8000    3400 A    1FDYD80U0GVA47403    2053    JPM

X1733

   1979    MACK    MR400    3400/A    MR487P1146    7717   

X1734

   1986    INTER    S1900    4500/A    1HTLKTVR2GHA24544    7801    JPM

X1739

   1988    FORD    C8000    3400/A    1FDYD80UXJVA40837    2055   

X1741

   1987    FORD    C8000    3400/A    1FDYD80U3HVA49146    1948   

X1749

   1978    FORD    LN8000    3200/A    R80DVAJ8676    1874    JPM

X1750

   1980    FORD    C8000    TANK    D80UVGJ9720    2022   

X1788

   1979    FORD    LN8000    3000A    R80DVDG9525    1873   

X1793

   1976    FORD    LN8000    2800A    R80DVA35488    2129   

X1795

   1980    FORD    LN8000    TANK    R80UVJJ8630    2131   

XM90

   1987    INTHR    S1900    BOX    1HTLDTVN2HH474961    12076   

XS800

   2000    FORD    E250    VAN    1FTNE2420YHA38629       139813

XS803

   2001    FORD    E250    VAN    1FTNE24201HB18325       153723

XS805

   2003    FORD    E250    VAN    1FTNE242X3HB19968       168761

XS809

   2003    FORD    E250    VAN    1FTNE24213HB19972       168766

XS816

   2001    FORD    E250    VAN    1FTNE24261HB18328       153727

XS823

   2000    FORD    E250    VAN    1FTNE2425YHB22140       145472

XS828

   2005    FORD    E-250    VAN    1FTNE24W15HB22618       196016

XS841

   2003    FORD    E-250    VAN    1FTNE24273HB19961       168738

XS860

   2002    FORD    E250    VAN    1FTNE24202HB80258       165069

XS861

   2008    FORD    E250    VAN    1FTNE24W58DA15325       500424 Southampton
Roster - Tank         

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A/S

  

VIN #

  

FAS #

  

Lease #

1301

   2000    INTER    4900DT466    2800A    1HTSDAAN4HY275433    17765   

1302

   2004    INTER    4400DT530    2800A    1HTMKAAN54H662761    17767   

1303

   1990    INTER    4600DT466    2800A    1HTSDZ7N4LH293834    17816   

1304

   1995    FORD    L8000    2800A    1FDXR82E4SVA35878    17817   

1306

   1999    Internat’l    4900    2700    1HTSDAAN9XH696434    18876   

1307

   2004    Peterbilt    PB330    2800    2NPNHD7X64M825356    18875   

1308

   1991    FORD    LS8000    3300A    1FDYS82A9MVA08359    19211    Southampton
Roster - Service         

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

VIN #

  

FAS #

  

Lease #

S001

   2007    Ford    E250    Van    1FTNE24W87DB41421    17768   

S071

   2006    Ford    E250    Van    1FTNE24W16HB34219    17395   



--------------------------------------------------------------------------------

Southampton Roster - Surplus

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

   FAS #    Lease #

X1305

   1991    GMC    C7500    2800    1GDM7H1J4MJ504503    18877    Yaphank Roster
- Tank            

Fleet #

  

Year

  

Make

  

Model

  

Capacity A/S

  

VIN #

   FAS #    Lease #

1501

   2007    FRGHT    M2 106    3600/A    1FVFCYDJ57HY19377       N/A

1502

   2010    FRGHT    M2    3300A    1FVACYBS6ADAR4296       N/A

1503

   1990    WHITE    WX    5000/A    4V2DCFMD3LN629538    3205   

1504

   2011    INTHR    4300    2799    1HTMMAAN6BH382127       N/A

1505

   2005    INTHR    4300    2799    1HTMMAAN75H104082    19969   

1507

   1988    FORD    L8000    3800A    1FDXR80U4JVA05241    1683   

1508

   2000    GMC    TF7B    2800/A    1GDM7C1C5YJ501345    8625   

1510

   2009    FRGHT    M2-112    5000/A    1FVMC5CV99HAF1902       N/A

1511

   2004    INTHR    7600    5000/A    1HTWYAXT94J085268    18659   

1512

   1988    WHITE    EXPII    5000/A    4V2DCFBD9JN607575    17398   

1525

   1978    FORD    C8000    3200/A    D80DVAG8655    3185   

1527

   1990    VOLVO    FE6    2800/A    YB3U6A3AOLB444555    8621   

1528

   1992    CHEVY    KODIAK    2800/A    1GBM7H1J5NJ100846    8622   

1529

   1995    VOLVO    FE42    2800/A    4V52AEHD7SR474116    8623   

1534

   1988    MACK    R609S    4500/S    1M2N277Y8JW005526    1657   

1536

   1997    VOLVO    FE42    2800/A    4V52AEFD5VR476325    8624   

1537

   1990    WHITE    WCS    4400/A    4V2ACBMD4LN626448    3206   

1538

   1984    WHITE    WLC    4400/A    1WXDCHMD5EN059619    1498   

1539

   1990    FORD    L8000    2800/A    1FDXR82A5LVA36004    1688   

1540

   1993    FORD    L8000    2800/A    1FDXR82A0PVA00453    1691   

1541

   1991    MACK    CS300    2800/A    VG6BA03B3MB052649    1692   

1542

   1994    FRGHT    FL70    2800/A    1FV6HLBA5RL585524    1693   

1543

   1985    INTHR    1900    2800/A    1HTLDTVN2FHA23772    3202   

1544

   1990    FORD    L8000    2800/A    1FDXR82A7LVA04476    1689   

1545

   1988    FORD    C700    3500/A    9BFYH81A0JDM02750    1399   

1546

   1995    FRGHT    FL70    2800/A    1FV6HFBA9SL637471    1694   

1548

   1988    FORD    C8000    2800/A    1FDXD80U3JVA33479    1686   

1551

   1996    MACK    MS300P    2700/A    VG6M118BXTB301874    12255   

1562

   1990    INTHR    4900    4800/A    1HTSHZ3T3LH694865    7811   

1568

   1990    FORD    L8000    2800/A    1FDXR82A9LVA04477    1489   

1569

   1991    INTHR    4900    3000/A    1HTSDZ7N2MH343454    3195   

1576

   1998    INTHR    4900    2900/A    1HTSDAAN0WH536828    7446   

1577

   1997    INTHR    4900    2900/A    1HTSDAAN3VH443882    7447   

1578

   1996    INTHR    4900    2900/A    1HTSDAAN1TH280761    7448   

1579

   1994    INTHR    4900    2900/A    1HTSDPPN9RH544182    7449   

1580

   1989    FORD    C8000    3500/A    1FDYD80U6KVA06976    7450   

1581

   1987    INTHR    S1900    2900/A    1HTLDTVN5HH525658    7451   

1583

   2004    INTER    7600    5000/A    1HTWYAXTX4J085263    18660   



--------------------------------------------------------------------------------

1584

   2004    INTER    7600      5000/A       1HTWYAXT14J085264    18661   

1585

   2005    INTHR    7600      5000/A       1HTWYSBTX5J045795       192869

1586

   2006    FRGHT    M2-106      3600/A       1FVFCYDC36HW39153       212698

1598

   1987    FORD    L8000      4500/A       1FDZW82A2HVA02661    7688   

1599

   1999    INTER    4600      2800/A       1HTSDAANXXH651101    17904    Yaphank
Roster - Service            

Fleet #

   Year    Make    Model    Body Type     

VIN #

   FAS #    Lease #

S602

   2007    FORD    E350      UTILITY       1FDS35L97DA61151       499640

S603

   2003    FORD    E250      VAN       1FTNE24243HB19965       168754

S604

   2001    FORD    E250      VAN       1FTNE24251HB34973       154623

S605

   2000    FORD    E250      VAN       1FTNE2424YHB22131       145463

S607

   2001    FORD    E250      VAN       1FTNE24231HB34972       154622

S608

   2001    FORD    E250      VAN       1FTNE24211HB14784       153635

S609

   2001    FORD    E250      VAN       1FTNE24211HB34971       154620

S613

   2006    FORD    E250      VAN       1FTNE24W56DA97098       495631

S614

   2006    FORD    E250      VAN       1FTNE24W76DA97099       495632

S615

   2006    FORD    E250      VAN       1FTNE24W36DA97097       495630

S616

   2006    FORD    E250      VAN       1FTNE24WX6DA97100       495633

S617

   2006    FORD    E250      VAN       1FTNE24W16DA97101       495634

S618

   2008    FORD    E250      VAN       1FTNE24W98DA15330       500429

S619

   2008    FORD    E250      VAN       1FTNE24W08DA15328       500427

S620

   2008    FORD    E250      VAN       1FTNE24W28DA15329       500428

S621

   2008    FORD    F450      UTILITY       1FDXF46R08EC98909       500505

S625

   2000    CHVRL    G2500      VAN       1GCGG25R8Y1151073    8636   

S626

   2010    FORD    E250      VAN       1FTNE2EW2ADA26545       509832

S627

   2010    FORD    E250      VAN       1FTNE2EWXADA14028       509831

S628

   2010    FORD    E250      VAN       1FTNE2EW8ADA75460       N/A

S630

   2010    FORD    E250      VAN       1FTNE2EWXADA72785       N/A

S632

   2003    FORD    E250      VAN       1FTNE24243HB19979       168789

S633

   2003    FORD    E250      VAN       1FTNE24203HB19980       168790

S634

   2003    FORD    E250      VAN       1FTNE24223HB19981       168791

S635

   2003    FORD    E250      VAN       1FTNE24243HB19982       168792

S636

   2003    FORD    E250      VAN       1FTNE24263HB19983       168793

S637

   2009    FORD    E250      VAN       1FTNE24WX9DA72976       N/A

S638

   2009    FORD    E250      VAN       1FTNE24W89DA76413       N/A

S639

   2009    FORD    E250      VAN       1FTNE24W89DA72975       N/A

S640

   2003    FORD    E250      VAN       1FTNE24283HB19984       168794

S642

   2003    FORD    E250      VAN       1FTNE24213HB19986       168796

S644

   2004    FORD    E350      UTILITY       1FDWE35L4HA98849       188262

S645

   2009    FORD    E250      VAN       1FTNE24W69DA72974       N/A

S646

   2009    FORD    E350      UTILITY       1FDSE35L09DA72994       N/A

S647

   2009    FORD    E350      UTILITY       1FDSE35L99DA72993       N/A

S653

   2000    FORD    E250      VAN       1FTNE242XYHB22134       145466

S654

   2000    FORD    E250      VAN       1FTNE2421YHB22135       145467

S656

   2000    FORD    E250      VAN       1FTNE2425YHB22137       145469

S659

   2003    FORD    E250      VAN       1FTNE24253HB19988       168798



--------------------------------------------------------------------------------

S660

   2005    FORD    E250      VAN       1FTNE24WX5HB22620       196018

S661

   2005    FORD    E250      VAN       1FTNE24W15HB22621       196019

S663

   2003    FORD    E250      VAN       1FTNE24273HB19989       168799

S664

   2005    FORD    E250      VAN       1FTNE24W35HB22622       196020

S669

   2010    FORD    E250      VAN       1FTNE2EW1ADA72786       N/A

S670

   2010    FORD    E250      VAN       1FTNE2EW3ADA72787       N/A

S671

   2010    FORD    E250      VAN       1FTNE2EW5ADA72788       N/A

S672

   2010    FORD    E250      VAN       1FTNE2EWXADA75461       N/A

S697

   2000    FORD    E250      VAN       1FTNE2427YHA36215       139703 Yaphank
Roster - Misc            

Fleet #

   Year    Make    Model    Body Type     

Vin #

   FAS #    Lease #

M51

   1992    FORD    F350      UTILITY       2FLDLF47MXNCB13638    8631   

M53

   1983    CHVRL    3500      RACK       1GBJC34M2DV118865    3306   

M54

   1995    GNC    2500      PICK UP       1FTFK24K9SE549038    18792   

M55

   2000    FORD    E250      VAN       1FTNE242XYHA38623       139803

M58

   2008    FORD    F250      PICKUP       1FTNF21528EC83056       500515

M59

   1999    FORD    E250      VAN       1FTNE2425XHB52771       140466

M60

   1992    FORD    E350      VAN       1FTJE34M3NHB62332    1703   

M61

   1985    MITSU    FG15      FORK LIFT       F256387    1468   

M62

   2011    FORD    F350      UTILITY       1FDRF3H62BEB59331       N/A

M67

   2000    FORD    E350      VAN       1FTSE34F5WHA33714    8761   

M71

   2001    FORD    RANGER      PICK-UP       1FTZR15E11TA02346       152279

M1511

   1977    MACK    MB607T      2800/A       MB607T5022    1410   

M1552

   1977    MACK    MB607T      2800/A       MB607T5024    1412    Yaphank Roster
- Surplus            

Fleet #

   Year    Make    Model    Body Type
Capacity  A/S     

VIN #

   FAS #    Lease #

X1554

   1979    MACK    MR606P      3500/A       MR606P1043    1412    JPM

XM52

   1996    FORD    E250      VAN       1FTJE34Y4THB48777       115535

XM57

   1993    FORD    E350      VAN       1FTJE34H6PHB50312       55202

XM574

   1987    FORD    F700      TANK       1FDPF82K5HVA03903    1513   

XS612

   2003    FORD    E250      VAN       1FTNE24276HB19975       168784

XS623

   2003    FORD    E250      VAN       1FTNE24293HB19976       168785

XS629

   2003    FORD    E250      VAN       1FTNE24203HB19977       168786

XS631

   2003    FORD    E250      VAN       1FTNE24223HB19978       168788

XS643

   2003    FORD    E250      VAN       1FTNE24233HB19987       168797

XS655

   2000    FORD    E250      VAN       1FTNE2423YHB22136       145468

XS668

   2005    FORD    E250      VAN       1FTNE24W55HB226323       196021

XS686

   1999    FORD    E350      VAN       1FTSE34L8XHB24108       140544

XS690

   2000    FORD    E250      VAN       1FTNE2429YHA36216       139705

XS691

   2000    FORD    E250      VAN       1FTNE2428YHA36210       139698

XS692

   2000    FORD    E250      VAN       1FTNE2423YHA36213       139701



--------------------------------------------------------------------------------

Boston Roster - Tank

 

Fleet #

   Year    Make    Model    Capacity A/S   

VIN #

   FAS #    Lease #

1109

   1989    SCANIA    113H    5500A    YS2PH4226K1143672    19119   

1113

   2004    FRGHT    CONDOR    5500A    1FVHCFS74RM79097    19114   

1150

   2002    FRGHT    FL80    3000A    1FVABXAK02HJ84968    18240   

1151

   2010    FRGHT    M<2    5000    1FVHC5CVXADAR5179       N/A

1152

   1998    FORD    L8500    2800-1A    1FDXN80F1WV14290    11403   

1153

   1997    FORD    LS8000    3000A    1FDYN80E4VVA39727    19894   

1154

   1979    WHITE    ROAD EXP    3600A    3ARFGST021521    19943   

1155

   1979    MACK    DM    4800A    DM685S43805    19958   

1156

   1995    INT    4900    3400A    1HTSDAAN5SH656781    20026   

1163

   2004    INTL    7600    5000-1A    1HTWYAXT64J085261    18633   

1164

   2004    INTL    7600    5000-1A    1HTWYAXT54J085302    18634   

1165

   2004    INTL    7600    5000-1A    1HTWYAXT44J085260    18635   

1166

   2004    INTL    7600    5000-1A    1HTWYAXT74J085267    18636   

1167

   2007    FRGHT    BCM2    3000-1a    1FVFCYDC97HY19349       N/A

1176

   1988    FORD    L8000    5000A    1FDYW82A5JVA42041    11467   

1178

   1989    MACK    RW-700    4600A    1M2AY10Y2KM004387    11469   

1179

   1978    WHITE    EXPEDITER    5000A    3QRFRGT014287    11470   

1181

   2003    INTL    7600    5000A    1HTWYAXT43J069462       168806

1182

   1988    FORD    L9000    2800A    1FDXR82AOJVA58683    11473   

1184

   1988    VOLVO    FE-6    2950A    YB3U6A3A8JB418069    11475   

1185

   1982    FORD    LN9000    3500A    1FDYR9OW2CVA19203    11476   

1186

   1982    WHITE    EXPEDITER    3400A    1WXDAHHD6CN052353    11493   

1187

   1988    SCANIA    112H    4600/2A    YS2PH4220J1129149    8535   

1192

   2003    INTL    7600    5000A    1HTWYAXT23J069461       168805

1195

   1990    WHITE    WX64    5000A    4V2DCFMD1LN629540    11504   

1198

   2005    INTL    7600    5000A    1HTWYSBT25J045788    18749   

1200

   2005    FRGHT    B-3    4200    1FVHCYDC95HU23685    17814   

1202

   1987    INTL    S195    30001/A    1HTLDTVN9HH499145    11388   

1203

   1990    INTL    4900    3000 1/A    1HTSDTVN3LH223404    11389   

1218

   1987    FORD    LN8000    2800 1/A    1FDXR80UXHV48928    11404   

1225

   1997    VOLVO    FE42    3400 1/A    4VM2AFD6VR476885    11419   

1228

   1987    FORD    C8000    3400 1/A    1FDYD80U1HVA46102    11422   

1230

   1987    FORD    LN8000    3000 1/A    1FDYR80U8HVA60600    11423   

1231

   2002    FRGHT    FL80    3000 1/A    1FVABXAK9HJ84967    18250   

1233

   2004    INTL    7600    5000 1/A    1HTWYAXT74J085303    18637   

1234

   2004    INTL    7600    5000 1/A    1HTWYAXT04J085305    18638   

1237

   2005    INTL    7600    5000A    1HTWYSBT05J045787    18748   

1238

   1995    WHITE    EXP    5500A    4V2DCFMEXSN689176    11465   

1255

   2004    INTER    BUS CLASS    3400A    1HTMKAAN14H664586    19115   

1256

   2005    FRGHT    B2    4400A    1FVHCYDC95HU21483    19116   

1258

   1987    SCANIA    112H    5500A    YS2PH4229H1122078    19117   



--------------------------------------------------------------------------------

Boston Roster - Service

 

Fleet #

   Year    Make    Model    Body Type   

VIN #

   FAS #      Lease #

S100

   2009    FORD    E250    VAN    1FTNE24W09DA72985       N/A

S101

   2009    FORD    E250    VAN    1FTNE24W49DA72987       N/A

S102

   2009    FORD    E250    VAN    1FTNE24W29DA72986       N/A

S103

   2010    FORD    E250    VAN    1FTNE2EW6ADA754487       N/A

S104

   2010    FORD    E250    VAN    1FTNE2EW2ADA75485       N/A

S105

   2010    FORD    E250    VAN    1FTNE2EW0ADA75484       N/A

S108

   2010    FORD    E250    VAN    1FTNE2EW4ADA75486       N/A

S109

   2010    FORD    E250    VAN    1FTN2EW9ADA75483       N/A

S115

   2003    FORD    E250    VAN    1FTNE24203HB16920       168682

S116

   2003    FORD    E250    VAN    1FTNE24223HB16921       168683

S117

   2003    FORD    E250    VAN    1FTNE24243HB16922       168684

S120

   2003    FORD    E250    VAN    1FTNE242X3HB16925       168687

S121

   2003    FORD    E250    VAN    1FTNE24213HB16926       168688

S122

   2003    FORD    E250    VAN    1FTNE24233HB16927       168689

S127

   2003    FORD    E250    VAN    1FTNE24273HB16932       168694

S130

   2003    FORD    E250    VAN    1FTNE24223HB16935       168697

S131

   2005    FORD    E250    VAN    1FTNE24W85HB22664       196155

S132

   2005    FORD    E250    VAN    1FTNE24WX5HB22665       196156

S133

   2005    FORD    E250    VAN    1FTNE24W15HB22666       196157

S305

   1997    FORD    E250    VAN    1FTHE24L5VHB67984       127115

S319

   2000    FORD    E250    VAN    1FTNE2426YHB23796       145420

S321

   2001    FORD    E250    VAN    1FTNE24291HB14810       153696

S323

   2001    FORD    E250    VAN    1FTNE24221HB14812       153698

S324

   2001    FORD    E250    VAN    1FTNE24241HB14813       153700

S325

   2003    FORD    E250    VAN    1FTNE24283HB16910       168672

S326

   2003    FORD    E250    VAN    1FTNE242X3HB16911       168673

S327

   2003    FORD    E250    VAN    1FTNE24213HB16912       168674

S328

   2003    FORD    E250    VAN    1FTNE24233HB16913       168675

S329

   2003    FORD    E250    VAN    1FTNE24253HB16914       168676

S331

   2003    FORD    E250    VAN    1FTNE24293HB16916       168678

S332

   2003    FORD    E250    VAN    1FTNE24203HB16917       168679

S333

   2003    FORD    E250    VAN    1FTNE24223HB16918       168680

S334

   2003    FORD    E250    VAN    1FTNE24243HB16919       168681

S335

   2004    FORD    E250    VAN    1FTNE24W74HB12948       188405

S336

   2004    FORD    E250    VAN    1FTNE24W54HB12950       188406

S339

   2000    FORD    E250    VAN    1FTNE2421YHB23785       145409

S343

   2009    FORD    E250    VAN    1FTNE24W49DA72990       N/A

S344

   2009    FORD    E250    VAN    1FTNE24W89DA72989       N/A

S345

   2009    FORD    E250    VAN    1FTNE24W69DA72988       N/A

S375

   2005    FORD    E250    VAN    1FTNE24W35HB22667       196158

S376

   2005    FORD    E250    VAN    1FTNE24W55HB22668       196159

S377

   2005    FORD    E250    VAN    1FTNE24W75HB22669       196160

S378

   2005    FORD    E250    VAN    1FTNE24W35HB22670       196161

S380

   2003    FORD    E250    VAN    1FTNE24263HB16923       168685

S381

   2003    FORD    E250    VAN    1FTNE24253HB16931       168693

S382

   2001    FORD    E250    VAN    1FTNE24221HB18309       153693

S384

   2000    FORD    E250    VAN    1FTNE2425YHB23790       145414

S386

   2003    FORD    E250    VAN    1FTNE24273HB16915       168677

S389

   2000    FORD    E250    VAN    1FTNE2427YHB23788       145412

S390

   2003    FORD    E250    VAN    1FTNE24203HB16934       168696



--------------------------------------------------------------------------------

Boston Roster - Misc

 

Fleet #

   Year    Make    Model    Body Type     

Vin #

   FAS #    Lease #

M03

   1988    GMC    BRIG      3100A       1GDM8C1Y6J600764    19118   

M04

   2000    FORD    E250      VAN       1FTNE2424YHB23795       145419

M06

   2009    FORD    E350      UTILITY       1FDSE35L69DA72997       N/A

M07

   2011    FORD    BOX      UTILITY       1FDSE3FLXBDA02214       N/A

M09

   2003    FORD    E35Y      BOX       1FDWE35L43HA26411       167704

M16

   1995    FORD    E350      VAN       1FTJE34HXSHA84775       107198

M18

   1990    HYSTR         FORKLIFT       B1D7526    N/A   

M25

   1999    FORD    E250      VAN       1FTNE2427XHB81009       139832

M26

   2000    FORD    F250      PICK UP       1FTNF21L4YEC97541       152030

M31

   2005    FORD         CUTVAN       1FDWE35L85HA46468       205308

M33

   2006    FORD    F450      RACK       1FDXF47P86EA03811       206674 Boston
Roster - Surplus            

Fleet #

   Year    Make    Model    Body Type
Capacity A/S     

VIN #

   FAS #    Lease #

X1175

   1978    WHITE    EXPEDITER      5000A       3QRFRGT014286    11466   

X1189

   1989    SCANIA    113H      3500A       YS2PH1229K1146564    11502   

X1196

   1983    GMC    BRIG      4400A       1GDT9C4Z8DV519752    11994   

X1210

   1978    WHITE    EXP II      5000 1/S       3QFRGT014290    11395   

X1236

   1979    FORD    LN8000      3000S       R909VFA8989    11997   

XM01

   1980    GMC    BRIG      2800A       T18CVAV573498    11996   

XM02

   1987    FORD    L8000      2700A       1FDXR80U0HV61445    11457   

XM05

   2000    FORD    E250      VAN       1FTNE2425YHB23789       145413

XM20

   1995    FORD    E350      CUBE       2FDKF37H6SCA37100       108399

XM22

   1988    FORD    E250      VAN       1FTFE24H9JHC20442       49051

XM27

   1998    FORD    E250      VAN       1FTPE2426WHA01879       127047

XM28

   1999    FORD    E250      VAN       1FTRE1421XHC27266    11405   

XM29

   1996    FORD    E350      VAN       1FTJE34Y6THB48733       115123

XM34

   1999    FORD    E250      VAN       1FTNE2423XHB81007       139829

XS106

   2000    FORD    E250      VAN       1FTNE242XYHB23784       145408

XS119

   2003    FORD    E250      VAN       1FTNE24283HB16924       168686

XS123

   2003    FORD    E250      VAN       1FTNE24253HB16928       168690

XS124

   2003    FORD    E250      VAN       1FTNE24273HB16929       168691

XS125

   2003    FORD    E250      VAN       1FTNE24233HB16930       168692

XS152

   2000    FORD    E250      VAN       1FTNE2425YHB23787       145411

XS153

   2000    FORD    E250      VAN       1FTNE2429YHB23808       145442

XS154

   2000    FORD    E250      VAN       1FTNE2429YHB23811       145445

XS155

   2000    FORD    E250      VAN       1FTNE2423YHB23786       145410

XS158

   2001    FORD    E250      VAN       1FTNE24291HB18310       153694

XS159

   2001    FORD    E250      VAN       1FTNE24221HB34977       154629

XS160

   2001    FORD    E250      VAN       1FTNE24201HB34976       154628



--------------------------------------------------------------------------------

XS302

   1997    FORD    E250      VAN       1FTHE24L5VHA68971       127050

XS304

   1998    FORD    E250      VAN       1FTFE24L1VHA07429       127051

XS307

   1999    FORD    E250      VAN       1FTNE2421XHB81006       139828

XS311

   1999    FORD    E250      VAN       1FTNE2423XHB81010       139833

XS314

   2000    FORD    E250      VAN       1FTNE2427YHB23791       145415

XS315

   2000    FORD    E250      VAN       1FTNE2429YHB23792       145416

XS316

   2000    FORD    E250      VAN       1FTNE2420YHB23793       145417

XS320

   2000    FORD    E250      VAN       1FTNE2428YHB23797       145421

XS322

   2001    FORD    E250      VAN       1FTNE24201HB14811       153697

XS342

   1999    FORD    E250      VAN       1FTNE24L9XHC31997    11413   

XS391

   1996    FORD    E350      VAN       1FTJE34YOTHB36206       115120

XS392

   2003    FORD    E250      VAN       1FTNE24293HB16933       168695 Buckley
Roster - Tank            

Fleet #

   Year    Make    Model    Capacity A/S     

VIN #

   FAS #    Lease #

1321

   1999    INTL    4900      2800A       1HTSDAAN3XH619106    18933   

1322

   2010    INTL    4300      2800A       1HTMMAAN7AH278549    18934   

1323

   2007    INTL    4300      2800A       1HTMMAAN27H410710    18935   

1324

   2003    INTL    4400      2800A       1HTMKAAN33H562852    18948   

1325

   2000    INTL    4900      2800A       1HTSDAAN7YH282022    18949   

1326

   2005    PTRBL    PB335      2800A       2NPLHZ7X25M858506    18950   

1327

   2001    INTL    4900      2800A       1HTSDAAN61H366936    18952   

1329

   1992    INTL    4900      2800A       1HTSDNUN6NH401368    18954   

1330

   1994    FRGHT    FL60      2800A       1FV6HF13A7RL719080    18955   

1331

   2005    PTRBL    PB335      2800S       2NPLHZ7X95M850001    18956   

1332

   1995    FORD    L8000      2800S       1FDXR82E9SVA18316    18957   

1333

   2009    INTL    4300      3000S       1HTMMAAN49H129981    18958   

1334

   2009    INTL    4300      2800A       1HTMMAAN09H105404    18951   

1335

   2010    INTL    4300      2800S       1HTMMAAN4BH382126       N/A

1336

   1997    FORD    LS8000      3000A       1FDYN80E6VVA39728    19893   

1337

   1991    FORD    LS8000      3300A       1FDYS82A7MVA08358    19892   

1338

   2011    INTL    4300      2799       1HTMMAAN9BH382123       N/A Buckley
Roster - Service            

Fleet #

   Year    Make    Model    Body Type     

VIN #

   FAS #    Lease #

S250

   2009    CHEV    G25      VAN       1GCGG25C691140747    18959   

S251

   2008    FORD    E250      VAN       1FTNE24W18DA71374    18961   

S252

   2004    CHEV    G31      CL utility       1GBJG31U641132817    18962   

S253

   2009    CHEV    G25      VAN       1GCGG25C891143701    18963   

S254

   2002    CHEV    G31      CL utility       1GBHG31R6Z1161743    18964   

S255

   2002    GMC    G25      VAN       1GTGG25W421168241    18966   

S256

   2002    GMC    G25      VAN       1GTGG25W921170082    18967   

S258

   2003    GMC    G25      VAN       1GTGG25VX31129940    18969   

S259

   2003    GMC    G25      VAN       1GTGG25V491114902    18970   

S260

   2003    GMC    G25      VAN       1GTGG25V831180417    18971   



--------------------------------------------------------------------------------

S261

   2004    GMC    G15    VAN    1GTFG15T941107661    18972   

S262

   2001    FORD    E250    VAN    1FTNE24271HA26922    18973   

S263

   2005    CHEV    G25    VAN    1GCGG25V251101746    18974   

S264

   2003    GMC    G25    VAN    1GTGG25V831903120    18975   

S265

   2004    GMC    K34    OP utility    1GDHK34U94E357550    18976   

S266

   1999    CHEV    C24    OP utility    1GBGCZ4R1XF037595    18977   

S267

   2002    FORD    F21    OP utilty    1FTNF21L02ED97640    18978   

S269

   2000    FORD    E350    VAN    1FTSE34F5YHA94108    17180    Buckley Roster -
Misc            

Fleet #

   Year    Make    Model    Body Type   

Vin #

   FAS #    Lease #

M130

   2000    FORD    F150    Pick Up    1FTRX18L7YKA99438    18960   

M131

   2004    GMC    K24    Pick Up    1GTHK24U74EZ06723    18965   

M133

   1998    FORD    E350    VAN    1FTSE34F8WHA86047    17177    Buckley Roster -
Cars            

Fleet #

   Year    Make    Model        

VIN #

   FAS #    Lease #    2008    CHEV    SILVERADO P-U       1GCEC14X68Z323177   
18980       1999    FORD    TAURUS WAGON       1FAFP58S9XA122763    18979      
1998    DODGE    CARAVAN       2B4FP25B4WR593658    18981    Buckley Roster -
Surplus            

Fleet #

   Year    Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #    Lease #

X1328

   1990    INTER    4900    3450A    1HTSDTVN7LH234518    18953   

XS257

   2002    CHEV    G25    VAN    1GCFG25R321177955    18968    G & S Roster -
Tank            

Fleet #

   Year    Make    Model    Capacity A/S   

VIN #

   FAS #    Lease #

1053

   2002    KENWORTH    T300    2800A    2NKMHD7XX2M888359    19161   

1057

   2006    KENWORTH    T300    2800A    2NKMHD7XX6M145836    19162   

1058

   1988    FORD    LN8000    2800A    1FDXR80U7JVA01636    19159   

1502

   2003    INTER    7400    3600/A    1HTWCADR93J069464       168787

1505

   1984    FORD    L8000    3000/A    1FDYR8OU3EVA53002    19140   

1506

   2008    FRGHT    M2-106    3000/A    1FVACYDJ38HZ05489       N/A

1507

   2009    FRGHT    M2-106    3300    1FVACYDJ89HAF2457       N/A

1512

   1986    FORD    L8000    2700/A    1FDXR0U3GVA28308    19151   

1521

   1995    INTHR    4900    2800/A    1HTSDAAN7SH666180    19141   

1522

   1997    INTHR    4900    2800/A    1HTSDAAN2VH467459    19142   

1523

   1987    FORD    L8000    3000/A    1FDXR8OU7HVA41192    19146/19168   



--------------------------------------------------------------------------------

1525

   1991    FORD    L8000    3000/A    1FDYR82A8MVA05822    19148   

1526

   1999    PETERBILT    330    2800/A    3BPNHD7X9XF480110    19149   

1529

   1983    GMC    TJ8C04    2800S    1GDP8C1YXDV503486    19157    G & S Roster
- Tractor Trailer            

Fleet #

   Year    Make    Model    # Axles   

VIN #

   FAS #    Lease #

1548

   1993    KW    T8    3    1XKDDR9X5PJ610754    18883   

1549

   1993    HEIL    9200 A    2    1HLA3A7F6P7H57147    18884    G & S Roster -
Service            

Fleet #

   Year    Make    Model    Body Type   

VIN #

   FAS #    Lease #

S700

   2010    FORD    E350    VAN    1FTSE3EL6ADA85290       N/A

S701

   2011    FORD    E250    VAN    1FTNE2EW6BDA25433       N/A

S703

   1998    FORD    E350    VAN    1FTSE34FXWHB97182    19167   

S704

   2002    FORD    E250    VAN    1FTNE24LX2HA70729    19164   

S705

   2004    CHEV    ASTRO    VAN    1GCDL19X14B117577    19165   

S750

   2008    FORD    E250    VAN    1FTNE24W48DA15316       500415

S751

   2008    FORD    E250    VAN    1FTNE24W68DA15317       500416

S752

   2009    FORD    E250    VAN    1FTNE24W69DA70576       N/A

S753

   2009    FORD    E250    VAN    1FTNE24W49DA70575       N/A

S754

   2009    FORD    E250    VAN    1FTNE24W89DA70577       N/A

S755

   2010    FORD    E250    VAN    1FTNE2EW8ADA75488       N/A

S756

   2010    FORD    E250    VAN    1FTNE2EWXADA75489       N/A

S770

   2000    FORD    E250    VAN    1FTNE2422YHB23813       145452

S773

   2001    FORD    E250CV    VAN    IFTNE24291HB14824       153746

S774

   2001    FORD    E250CV    VAN    1FTNE24201HB14825       153748

S777

   1999    FORD    E250    VAN    1FTNE2422XHB77465       139796

S779

   2003    FORD    E250    VAN    1FTNE24233HB16880       168617

S780

   2003    FORD    E250    VAN    1FTNE24253HB16881       168618

S781

   2005    FORD    E250    VAN    1FTNE24W45HB22600       195994

S782

   2005    FORD    E250    VAN    1FTNE24W65HB22601       195995 G & S Roster -
Misc            

Fleet #

   Year    Make    Model    Body Type   

Vin #

   FAS #    Lease #

M102

   2000    FORD    E450    BOX    1FDXE45S6YHB88985       153174

M103

   2002    FORD    E450    BOX    1FDXE45502HA45618       167365

M104

   1986    CHEVY    C30    RACK    1GBHC34M8GJ127791    19156   

M105

   2006    FORD    E350    BOX    1FDWE35L76HB19881       497232

M106

   1995    FORD    F250    UTILITY    1FTHF26H6SNA20544    19144   

M107

   1991    YALE    GLC    FORKLIFT    N512890    N/A   



--------------------------------------------------------------------------------

M109

   1997    ISUZU    NPR    BOX    JALC4B1K6V7001826       161345

M113

   2000    MITSUBISHI    FE639    BOX    JW6AAE1H7YL004429    27924   

M115

   1998    FORD    E350    VAN    1FTSE34L1WHB21677    19152   

M116

   1997    FORD    F350    PICK UP    3FEHF36H3VMA49656    19163    G & S Roster
- Surplus            

Fleet #

   Year    Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #    Lease #

X1524

   1979    FORD    L8000    3100A    R80DVEJ8755    19147    JPM

XM114

   1995    FORD    E250    VAN    1FTNE24H5SHB43120    19145   

XS706

   1995    FORD    E350    VAN    1FTJE34FXSHC14942    19166   

XS758

   1999    FORD    E250    VAN    1FTNE2424XHB77466       139797

XS763

   1998    FORD    E250    VAN    1FTNS24L4WHB08504    19150   

XS771

   2001    FORD    E250    VAN    1FTNE24L21HA28988       153119

XS775

   2001    FORD    E250CV    VAN    1FTNE24271HB14823       153744 N. Haven
Roster - Tank            

Fleet #

   Year    Make    Model    Capacity A/S   

VIN #

   FAS #    Lease #

1001

   1986    MACK    DM685S    5000D/A    2M2B126C2GC012393    9844   

1002

   2008    FRGHT    M2-106    3400/A    1FVFCYDJ58HZ05497       N/A

1003

   2002    FRGHT    FL80    3300/A    1FVABXAK22HJ84969    18233   

1004

   2009    FRGHT    M2106    3300    1FVACYDJ29HAF2454       N/A

1006

   1988    VOLVO    FE615    3000/A    YB3U6A3A4JB415543    9852   

1007

   2002    FRGHT    FL80    3300A    1FVABXAK22HJ84972    18236   

1008

   1989    VOLVO    FE615    3000/A    YB3U6A3A4KB427871    9853   

1011

   1999    INTER    4900    2600/A    1HTSDAA3XH644295    9895   

1012

   1993    FORD    LN8000    2700/A    1FDXR82EXPVA17408    9843   

1014

   1988    FORD    LN8000    2800/A    1FDXR82A7JVA25020    9845   

1016

   1979    WHITE    EXP11    3400/A    3ARFGGT036040    9846   

1025

   1977    FORD    LN8000    3000/A    R80DVY49575    9884   

1026

   1987    MACK    MS300P    3000/A    VG6M112B5HB065537    9861   

1036

   1990    FORD    LTS900    4400/A    1FDZY90W3LVA07391    9862   

1037

   2004    INTER    7600    5000/1/A    1HTWYAXT84J085262    18639   

1038

   2004    INTER    7600    5000/1/A    1HTWYAXT04J085269    18640    N. Haven
Roster - Service            

Fleet #

   Year    Make    Model    Body Type   

VIN #

   FAS #    Lease #

S053

   2005    FORD    E250    VAN    1FTNE24WX5HB22598       195978

S054

   2005    FORD    E250    VAN    1FTNE24W35HB22605       196003

S055

   2005    FORD    E250    VAN    1FTNE24W55HB22606       196004

S056

   2006    FORD    E250    VAN    1FTNE24W56DA97070       495596

S058

   2006    FORD    E250    VAN    1FTNE24W76DA97071       495597

S061

   2001    FORD    E250    VAN    1FTNE24231HB14821       153742



--------------------------------------------------------------------------------

S062

   2008    FORD    E250    VAN    1FTNE24W18DA15273       500331

S063

   2009    FORD    E250    VAN    1FTNE24W39DA72981       N/A

S064

   2006    FORD    E250    VAN    1FTNE24W46DA97075       495601

S065

   2006    FORD    E250    VAN    1FTNE24W66DA97076       495602

S069

   1999    FORD    E250    VAN    1FTNE2425XHB77475       139821

S070

   2000    FORD    E250    VAN    1FTNE2421YHB23799       145423

S071

   2010    FORD    E250    VAN    1FTNE2EW5ADA75495       N/A

S072

   2010    FORD    E250    VAN    1FTNE2EW7ADA75496       N/A

S073

   2010    FORD    E250    VAN    1FTNE2EW9ADA75497       N/A

S074

   2010    FORD    E250    VAN    1FTNE2EWXADA75492       N/A

S086

   1999    FORD    E250    VAN    1FTNE2427XHB77476       139822

S092

   2003    FORD    E250    VAN    1FTNE24293HB16883       168631

S094

   2003    FORD    E250    VAN    1FTNE24223HB16885       168635

S095

   2003    FORD    E250    VAN    1FTNE24243HB16886       168636

S099

   2004    FORD    E250    VAN    1FTNE24W74HA03874       179002

N. Haven Roster - Misc

 

Fleet #

   Year    Make    Model    Body
Type   

Vin #

   FAS #      Lease #

M41

   2000    FORD    E450    CUBE    1FDXE45S2YHB54929       153171

M42

   1979    HSTER    S50C    FORKLIFT    C2D5530M      N/A      

M43

   1985    INTER    S1954    2600A    1HTLDTVN3FHA41259      9892      

M44

   1994    FORD    E350    VAN    1FTJE34M84HA73023      9847      

M45

   2011    FORD    F250    PICK UP    1FTBF2B60BEB75486       N/A

M48

   1989    FORD    F350    RACK    2FDKF37H4KCB42167       48828

M49

   1998    FORD    E350    CUBE    1FDWE37L4WHC04464       140277

 

N. Haven Roster - Surplus

 

Fleet #

   Year    Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #      Lease
#

X1000

   1979    GMC    J8C042    2400D-S    C18CY9V147985      9848      

X1013

   1983    GMC    TJ8C04    2500S    1GDP8C1Y5DV503783      9851       JPM

X1015

   1988    MERCE    LP1419    2800/A    1MBZB79A6JN773657      9854      

X1017

   1976    FORD    C8000    3500/A    D80DVA35422      9882      

X1020

   1986    GMC    BRIG    3000A    1GDM8C1Y3GV500517      9858       JPM

X1021

   1989    FORD    C8000    3500/A    1FDYD80U4KVA07141      9880       JPM

X1024

   1987    MACK    MS300P    3000A    VG6M112B0H065476      9860       JPM

XC57

   2005    FORD    ESCAPE    SUV    1FMCU93135KA21524       187237

XS051

   2000    FORD    E250    VAN    1FTNE2422YHB23777       145384

XS052

   2000    FORD    E250    VAN    1FTNE2420YHB23776       145383

XS057

   1999    FORD    E250    VAN    1FRNE2428XHB81004       139826

XS059

   1999    FORD    E250    VAN    1FTNE2429XHB77477       139823

XS060

   2000    FORD    E250    VAN    1FTNE242WYHB23798       145422

XS076

   1999    FORD    E250    VAN    1FTNE2420XHB77478       139825

XS080

   2000    FORD    E250    VAN    1FTNE2424YHB23800       145424

XS090

   1999    FORD    E250    VAN    1FTNE2421XHB77473       139818

XS093

   2003    FORD    E250    VAN    1FTNE24203HB16884       168633

XS098

   2003    FORD    E250    VAN    1FTNE242X3HB16889       168642



--------------------------------------------------------------------------------

Norwalk Roster - Tank

 

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #    Lease #

1400

   2002    FRGHT    FL 80    3300A    1FVABXAK92HJ84970    18234   

1401

   2008    FRGHT    M2-106    3200A    1FVACYDJ18HZ05488       N/A

1402

   1999    INTR    4900    2800A    1HTSDAAN7XH647796    10089   

1403

   1986    INTER    S1954    2600A    1HTLDTVN5GHA15182    9893   

1404

   2010    FRGHT    MS2-106    3300A    1FVACYBS7ADAR4291       N/A

1405

   2010    FRGHT    MS106    3400a    1FVACYBS9ADAR4292       N/A

1406

   1985    INTER    S1954    2800A    1HTLH0000FHA35546    10028   

1410

   1995    FORD    LN8000    3500A    1FDXR82E35VAO8395    10091   

1411

   1998    FORD    LN8000    3600A    1FDXN80E0WVA39852    10090   

1416

   1988    FORD    LN8000    2700/A    1FDXR82AXJVA47450    9983   

1417

   1987    FORD    LN8000    2800A    1FDXR82AXHVA61262    9981   

1427

   1988    FORD    LN8000    3250A    1FDXR82AXJVAO5232    9990   

1428

   1988    FORD    LN8000    2850A    1FDXS8OU4JVA09939    9991   

1429

   1988    FORD    L8000    2500A    1FDXR82A3JVA47449    9984   

1450

   2002    FRGHT    FL 80    3300A    1FVABXAK02HJ84971    18235   

1452

   2002    FRGHT    FL 80    3000A    1FVABXAK42HJ84973    18237   

1457

   1981    MACK    R606T    3600A    1M2N121CXBA001320    9767   

1464

   1980    WHITE    EXP2    3500A    3ARFGST040021    9727   

1474

   1989    INTR    1900    2800A    1HTLDTVN5KH625282    9744   

1475

   1990    INTR    4900    3400A    1HTSHNHR7LH298573    9741   

1476

   1990    INTR    4900    3500A    1HTSHNHR3LH282712    9742   

1477

   1993    INTR    4900    3000A    1HTSDPPR7PH477985    9740   

1480

   1979    WHITE    EXP2    3000A    3ARDPST021538    9811   

1481

   1989    WHITE    EXPD2    2800A    4V2DAEAD3KN615917    9812   

1482

   2005    INTR    7600    5000A    1HTWYSBT75J045785    18545   

1483

   2005    INTR    7600    5000A    1HTWYSBT95J045786    18546   

1484

   2009    FRGHT    M2106    3300    1FVACYDJ69HAF2456       N/A

1485

   2009    FRGHT    M2106    3300    1FVACYDJ49HAF2455       N/A

 

Norwalk Roster - Service

 

           

Fleet #

   Year    Make    Model    Body
Type   

VIN #

   FAS #    Lease #

S600

   2008    FORD    E250    VAN    1FTNE24WX8DA15305       500332

S601

   2008    FORD    D250    VAN    1FTNE24WX8DA15272       500330

S603

   2009    FORD    E250    VAN    1FTNE24W59DA72982       N/A

S604

   2009    FORD    E250    VAN    1FTNE24W79DA72983       N/A

S605

   2009    FORD    E250    VAN    1FTNE24W99DA72984       N/A

S608

   2000    FORD    E250    VAN    1FTNE2424YHB23781       145388

S609

   2000    FORD    E250    VAN    1FTNE2426YHB23782       145389

S612

   2001    FORD    E250    VAN    1FTNE24261HB14815       153736

S613

   2001    FORD    E250    VAN    1FTNE242X1HB14816       153737

S615

   2010    FORD    E250    VAN    1FTNE2EW6ADA75490       N/A



--------------------------------------------------------------------------------

S616

   2010    FORD    E250    VAN    1FTNE2EW8ADA75491       N/A

S617

   2010    FORD    E250    VAN    1FTNE2EW1ADA75493       N/A

S618

   2010    FORD    E250    VAN    1FTNE2EW3ADA75494       N/A

S620

   2005    FORD    E250    VAN    1FTNE24W45HA28068       195287

S621

   2005    FORD    E250    VAN    1FTNE24W15HB22604       196002

S641

   1996    FORD    E250    VAN    1FTJE34HITHB58022       115140

S646

   2003    FORD    E250    VAN    1FTNE24233HB16877       168594

S648

   2003    FORD    E250    VAN    1FTNE24273HB16879       168596

S653

   2003    FORD    E250    VAN    1FTNE24213HB16876       168593

S658

   2004    FORD    E250    VAN    1FTNE24WX4HA01150       183593

S663

   1996    FORD    E350    VAN    1FTJE34H4THB36208       115146

S667

   2005    FORD    E250    VAN    1FTNE24W15HB22599       195979

S668

   2005    FORD    E250    VAN    1FTNE24W85HB22602       196000

S669

   2005    FORD    E250    VAN    1FTNE24WX5HB22603       196001

S671

   2006    FORD    E250    VAN    1FTNE24W96DA97072       495598

S674

   2006    FORD    E250    VAN    1FTNE24W06DA97073       495599

S677

   2006    FORD    E250    VAN    1FTNE24W26DA97074       495600

S679

   2005    FORD    E250    VAN    1FTNE24W45HA28071       195270

S694

   2000    FORD    E250    VAN    1FTNE2423YHB23805       145436

S696

   2000    FORD    E250    VAN    1FTNE2425YHB23806       145437

S698

   2000    FORD    E250    VAN    1FTNE2421YHB23804       145435

 

Norwalk Roster - Misc

 

        

Fleet #

   Year    Make    Model    Body
Type   

Vin #

   FAS #    Lease #

M80

   1997    FORD    F350    PICK UP    3FTHF26H6VMA08327       117762

M81

   1999    FORD    E250    VAN    1FTNE2428ZHB77468       139804

M82

   2008    FORD    F150    PICK UP    1FTRX14W68FA57500       500713

M85

   1987    FORD    F800    2800A    1FDXT84A8HVA23186    10029   

M86

   2003    FORD    F450    RACK    1FDXF47S43EB40003       169193

M88

   1979    FORD    C8000    3200A    D80DVFE7408    9929   

M89

   1985    INTL    1954    2800A    1HTLDTVN7FHAA54158    9795   

M90

   1985    MITSUBSHI    FG20    FORKLIFT    F17-02069    N/A   

M95

   1997    FORD    F250    PICKUP    1FTHF26H7VEC12821       129376

 

Norwalk Roster - Surplus

 

        

Fleet #

   Year    Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #    Lease #

X1414

   1986    FORD    LN8000    2800A    1FDXR80UXGVA14289    4846   

X1426

   1986    FORD    LN8000    3450/A    1FDXR8OU1GVA61131    9989   

X1441

   1980    FORD    C8000    3200/A    D80UVGD9069    9930   

X1445

   1983    FORD    L8000    3600/A    1FDXR80U2DVA36038    9985   

X1456

   1978    MACK    R606T    3600/A    R606T1030    9703   

X1470

   1988    MACK    R690T    3300A    1M2N275COKW008042    9668   

XC68

   2002    FORD    ESCAPE    SUV    1FM404112KC48412       165780

XC78

   1995    CHEVY    CAPRICE    4 DR    1G1BL52W6SR115109    9825    JPM

XM84

   1988    CHEVY    C2500    PICK UP    1GCGC24K9KE123010       48943



--------------------------------------------------------------------------------

XM87

   1997    FORD    F150    PICK UP    1FTDF182XVNB91772       117760

XM92

   1976    MACK    R607T    3000S    R607T5605    9702   

XM93

   1972    FORD    E250    VAN    F50BCP47280    9747   

XS614

   2000    FORD    E250    VAN    1FTNE2428YHB23783       145390

XS644

   1996    FORD    E250    VAN    1FTJE34H7THB58025       115143

XS647

   2003    FORD    E250    VAN    1FTNE24253HB16878       168595

XS650

   2001    FORD    E250    VAN    1FTNE24251HB14819       153740

XS651

   2001    FORD    E250    VAN    1FTNE2421HB34978       154631

XS659

   2003    FORD    E250    VAN    1FTNE24283HB16888       168640

XS660

   2004    FORD    E250    VAN    1FTNE24W34HA03855       183592

XS664

   1999    FORD    E250    VAN    1FTNE242XXHB77469       139807

XS672

   2000    FORD    250    VAN    1FTNE2422YHB23780       145387

XS673

   2003    FORD    E250    VAN    1FTNE24273HB16882       168629

XS676

   1993    FORD    E350    VAN    1FTJE34H2PHB59606       55271

XS690

   1999    FORD    E250    VAN    1FTNW2428XHB77471       139814

XS691

   2000    FORD    E250    VAN    1FTNE2428YHA02297       144466

XS692

   2000    FORD    E250    VAN    1FTNE2428YHB23802       145433

XS693

   2000    FORD    E250    VAN    1FTNE2427YHB23807       145438

XS695

   2000    FORD    E250    VAN    1FTNE2426YHB23801       145432

XS697

   2000    FORD    E250    VAN    1FTNE242XYHB23803       145434

XS699

   2001    FORD    E250    VAN    1FTNE24211HB14817       153738

 

Norwalk Roster - Cars

 

        

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #    Lease #

C70

   2010    FORD
F150    PICK
UP       1FTFX1EV8AFD59935       518029

 

RI Roster - Tank

        

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #    Lease #

1301

   1989    FORD    L8000    2800/A    1FDXR82A7KVA05397    11821   

1302

   1987    INTER    S1900    2800    1HTLDTVN8HH499587    19889   

1303

   1990    INTL    4900    2800A    1HTSDTVN1LH657000    12058   

1305

   1990    FORD    L8000    2800A    1FDYR82A4LVA44633    11823   

1314

   2003    INTL    7400    3600/A    1HTWCADR73J069463       168802

1315

   2003    INTL    7400    3600/A    1HTWCADR03J069465       168801

1320

   2003    INTL    7600    5000/A    IHTWYAXT03J069460       168807

1601

   1995    FRHT    FL70    2700/A    1FV6HLBA6SL708852    11628   

1602

   2009    FRGHT    MS-112    5000/A    1FVMC5CV69HAG6177       N/A

1604

   2010    FRGHT    MS-106    3300/A    1FVACYBS5ADAR4290       N/A

1612

   1993    GMC    8500    2850/A    1GDM7H1J9PJ503075    11536   

1617

   1995    FORD    LN8000    2700A    1FDXR82E9SVA48397    11539   

1618

   1990    INTL    4900    5000A    1HTSHZ3T8LH242197    11540   

1620

   1994    FORD    LN8000    2850A    1FDXR82E1RVA13668    11542   

1624

   1994    FORD    LN8000    2850A    1FDXR82EXRVA13670    11546   

1628

   1990    FORD    LN7000    2450A    1FDXR72P1LVA04116    11608   

1630

   1990    INTL    4900    2850A    1HTSDDBN2LH239555    11550   



--------------------------------------------------------------------------------

1634

   1988    FORD    LN8000    2700A    1FDXR82A6JVA32945      11627      

1635

   1987    FORD    LN8000    2700A    1FDXR80U7HVA56498      11622      

1637

   1993    FORD    LN8000    2700A    1FDXR82E9PVA06366      11629      

1638

   1994    FORD    LN8000    3200A    1FDXR82E1RVA10771      11624      

1643

   1998    MACK    RD688S    2500/2500    1M2P267C4WM038811      11773      

1644

   1985    MACK    R686ST    2500/1500A    1M2N179Y7FA097359      11683      

1648

   1994    FRHT    FL70    2000/600A    1FV6HFAA7RL584586      11676      

1649

   1995    FORD    LN8000    2300/400A    1FDXR82E0SVA08418      11723      

1650

   1991    INTL    1954    3000A    1HTSDZ7N5MH348907      11559      

1652

   1998    PTRBL    330    3000A    3BPNHD7X2WF456309      11623      

1653

   1990    INTL    4300    2700A    1HTSDTVNOLH238586      11626      

1654

   1987    INTL    S1954    3000A    1HTLDTVN6HH509646      11560      

1657

   1989    INTL    S1954    2800A    1HTLDTVNXKH635581      11561      

1661

   1988    INTL    1954    3500A    1HTLDTVRXJH571740      11665      

1662

   1987    INTL    1954    3500A    1HTLDTVR6HHA15079      11664      

1663

   1984    INTL    S1900    2000/800A    1HTLDTVN1EHA68667      11759      

1664

   1998    FORD    LN8000    2800A    1FDXN80F3WVA14825      11716      

1665

   1997    FORD    LN8000    2800A    1FDXR82E7VVA22885      11673      

1666

   1997    MACK    CS300P    2700A    VG6BA09B3VB701567      11695      

1667

   1997    MACK    CS300P    2700A    VG6BA09BXVB701565      11696      

1668

   1997    MACK    CS300P    2700A    VG6BA09B7VB701569      11697      

1669

   1995    FRHT    FL70    2700A    1FV6HFBA9SL652326      11682      

1673

   1993    FORD    LN8000    2800A    1FDXR82E4PVA33975      11678      

1677

   1990    INTL    4900    2800    1HTSDTVN3LH250456      11569      

1681

   1991    INTL    4900    3000    1HTSDZ7N3MH331118      11573      

1683

   1995    VOLVO    FE42    3200A    4V52AFHD3SR475110      11575      

1685

   1992    FORD    LN8000    2800A    1FDXR82A8NVA02688      11680      

1690

   1989    INTL    S1900    2800A    1HTLDDBN9KH656531      11757      

1692

   1987    FORD    LN8000    2800A    1FDXR82A5HVA31294      11739      

1693

   1987    FORD    LN8000    2800A    1FDXR80UXHVA58746      11740      

1694

   1987    INTL    S1900    2800A    1HTLDTVN1HHA20283      11747      

1698

   1986    FORD    LN8000    2800A    1FDXR80W7GVA08207      11743      

1699

   1984    INTL    S1900    2800A    1HTLDTVNTEHA68673      11744      

1705

   1982    INTL    S1900    2800A    2HTAA1950CCA16790      11745      

1708

   2003    INTL    7600    5000A    1HTWYAXT23JO69458       168803

1709

   2003    INTL    7600    5000A    1HTWYAXT43J069459       168804

1711

   2002    KENWORTH    T300    3000A B    2NKMHY7XX2M884187      12674      

1712

   2002    KENWORTH    T300    3000A B    2NKMHY7X82M884186      12675      

1713

   2003    FRGHT    FL70    3000A B    1FVABTBV63HL09412      12676      

1714

   2003    FRGHT    FL70    2800A B    1FVABTBV83HL09413      12677      

1715

   1987    WHITE    WX42    3300    1WXDAHAC1HN123001      12090      

1718

   1993    FRGHT    FL70    3000A BL    1FV6HFAA3PL494168      12093      

1719

   1994    FRGHT    FL70    3000A B    1FV6HFAA0RL710139      12678      

1720

   1994    FRGHT    FL70    3000A BL    1FV6HFAA9RL710138      12094      

1721

   1994    FRGHT    FL70    3000A BL    1FV6HFAAXRL556412      12095      

1722

   1995    FRGHT    FL70    3000A B    1FV6HFAA1SL635246      12679      

1723

   1995    FORD    LN8000    3000A BL    1FDXR82E2SVA07769      12096      

1724

   1995    FORD    LN8000    3000A BL    1FDXR82E0SVA07768      12097      



--------------------------------------------------------------------------------

1725

   1994    FORD    LN8000    2800A TL    1FDXR82E0RVA21986      12098      

1727

   1996    MACK    RD690    5000A BL    1M2P264CXTM019583      12102      

1729

   2000    FRGHT    FL70    3000A BL    1FV6HFBAXYHF06600      12106      

 

RI Roster - Tractor Trailer

 

        

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #      Lease #

1771

   1989    MACK    R688ST       1M2N187Y3KW029047      11735      

1773

   1985    MACK    R686ST       1M2N179Y8FA001156      11734      

1775

   1990    FRHT    FLD120       1FUYDCYBLH376750      11767      

1776

   1990    PETER    375       1XPBDE9X2LN302261      17953      

1785

   1981    HEIL       11800A    1HLA3A7B0B7K51719      11726      

1786

   1980    FRUHF       11500A    UNT022402      11763      

1787

   1978    FRUHF       10900    UN2606704      11762      

1788

   1987    HEIL       9400A    1HLA3A7B3H7H53457      11764      

1790

   1985    HEIL       8500A    1HLA3A7BXF7G53045      11727      

1791

   1976    TRLMB       9250A    P40054      11761      

 

RI Roster - Service

 

        

Fleet #

   Year    Make    Model    Body Type   

VIN #

   FAS #      Lease #

S37

   2003    FORD    E250    VAN    1FTNE242X3HB16875       168592

S802

   1997    FORD    E350    VAN    1FDKE37F1VHB84746      11736      

S803

   2008    FORD    E250    VAN    1FTNE24W78DA14385       500403

S804

   2008    FORD    E250    VAN    1FTNE24W98DA14386       500404

S805

   2008    FORD    E250    VAN    1FTNE24W18DA15306       500405

S808

   2001    FORD    E250    VAN    1FTNE24L01HA26821      11715      

S812

   2001    FORD    E250    VAN    1FTNE24L51HA34462      11724      

S813

   2005    FORD    E250    VAN    1FTNE24W55HB22671       196162

S814

   2008    FORD    E250    VAN    1FTNE24W38DA15307       500406

S815

   2008    FORD    E250    VAN    1FTNE24W98DA15313       500412

S817

   2005    FORD    E250    VAN    1FTNE24W75HB22672       196163

S818

   2005    FORD    E250    VAN    1FTNE24W95HB22673       196164

S819

   2005    FORD    E250    VAN    1FTNE24W05HB22674       196165

S820

   2008    FORD    E250    VAN    1FTNE24W08DA15314       500413

S822

   2005    FORD    E250    VAN    1FTNE24W25HB22675       196166

S829

   2001    FORD    E250    VAN    1FTNE24261HB14828       153751

S831

   2005    FORD    E250    VAN    1FTNE24W45HB22676       196167

S832

   2005    FORD    E250    VAN    1FTNE24W65HB22677       196168

S838

   1999    FORD    E250    VAN    1FTNE2429XHB81027       139926

S839

   2010    FORD    E250    VAN    1FTNE2EW5ADA75478       N/A

S840

   2010    FORD    E250    VAN    1FTNE2EW3ADA75480       N/A

S841

   2010    FORD    E250    VAN    1FTNE2EW1ADA75476       N/A

S842

   2010    FORD    E250    VAN    1FTNE2EW3ADA75477       N/A

S843

   2010    FORD    E250    VAN    1FTNE2EW5ADA75481       N/A

S845

   2000    FORD    E250    VAN    1FTNE2425YHB23773       145347

S848

   2000    FORD    E250    VAN    1FTNE2429YHB23775       145349



--------------------------------------------------------------------------------

S849

   2010    FORD    E250    VAN    1FTNE2EW7ADA75479       N/A

S850

   2010    FORD    E250    VAN    IFTNE2EW7ADA75482       N/A

S852

   2001    FORD    E250    VAN    1FTNE24281HB14829       153752

S854

   2005    FORD    E250    VAN    1FTNE24W85HB22678       196169

S855

   2005    FORD    E250    VAN    1FTNE24WX5HB22679       196170

S860

   2001    FORD    E250    VAN    1FTNE24291HB21059       155861

S864

   2001    FORD    E250    VAN    1FTNE24201HB18308       153692

S871

   2001    FORD    E250    VAN    1FTNE24211HB21072       155862

S872

   2001    FORD    E250    VAN    1FTNE24261HB14831       153773

S883

   2002    FORD    E350    VAN    1FTSE34LX2HB38214      12117      

S887

   2008    FORD    E250    VAN    1FTNE24W78DA15309       500408

S888

   2008    FORD    E250    VAN    1FTNE24W38DA15310       500409

S889

   2008    FORD    E250    VAN    1FTNE24W58DA15311       500410

S890

   2008    FORD    E250    VAN    1FTNE24W28DA15315       500414

S891

   2008    FORD    E250    VAN    1FTNE24W78DA15312       500411

S892

   2009    FORD    E350    UTILITY    1FDSE35L79DA72992       N/A

S893

   2009    FORD    E350    UTILITY    1FDSE35L59DA72991       N/A

S901

   2001    FORD    E250    VAN    1FTNE24L41HA34453      11703      

S902

   2001    FORD    E250    VAN    1FTNE24L41HA71731      11704      

S912

   1999    FORD    E250    VAN    1FTNE2428XHB81021       139919

S949

   2001    FORD    E250    VAN    1FTNE24241HB14827       153750

S970

   2003    FORD    E250    VAN    1FTNE24263HB16890       168647

S971

   2003    FORD    E250    VAN    1FTNE24283HB16891       168648

S972

   2003    FORD    E250    VAN    1FTNE242X3HB16892       168649

S973

   2003    FORD    E250    VAN    1FTNE24213HB16893       168650

S975

   2003    FORD    E250    VAN    1FTNE24253HB16895       168652

S976

   2003    FORD    E250    VAN    1FTNE24273HB16896       168654

S978

   2003    FORD    E250    VAN    1FTNE24203HB16898       168657

S980

   2003    FORD    E250    VAN    1FTNE24253HB16900       168659

S981

   2003    FORD    E250    VAN    1FTNE24273HB16901       168660

S982

   2003    FORD    E250    VAN    1FTNE24293HB16902       168661

S983

   2003    FORD    E250    VAN    1FTNE24203HB16903       168662

S984

   2003    FORD    E250    VAN    1FTNE24223HB16904       168663

S985

   2003    FORD    E250    VAN    1FTNE24243HB16905       168664

S986

   2003    FORD    E250    VAN    1FTNE24263HB16906       168665

S987

   2003    FORD    E250    VAN    1FTNE24283HB16907       168666

S989

   2003    FORD    E250    VAN    1FTNE24213HB16909       168668

S990

   2006    FORD    E250    VAN    1FTNE24W86DA97077       495610

S991

   2006    FORD    E250    VAN    1FTNE24WX6DA97078       495611

S992

   2006    FORD    E250    VAN    1FTNE24W16DA97079       495612

S994

   2006    FORD    E250    VAN    1FTNE24WX6DA97081       495614

S995

   2006    FORD    E250    VAN    1FTNE24W16DA97082       495615

S996

   2006    FORD    E250    VAN    1FTNE24W36DA97083       495616

S997

   2006    FORD    E250    VAN    1FTNE24W56DA97084       495617

S998

   2006    FORD    E250    VAN    1FTNE24W76DA97085       495618

S999

   2006    FORD    E250    VAN    1FTNE24W96DA97086       495619

S997

   2006    FORD    E250    VAN    1FTNE24W56DA97084       495617



--------------------------------------------------------------------------------

RI Roster - Misc

 

              

Fleet #

   Year    Make    Model    Body
Type   

Vin #

   FAS
Fas #      Lease #

M31

   1997    CHEV    G30    CUBEVAN    1GBHG31R2V1080128      12104      

M32

   1991    FORD    F450    RACK    2FDLF47G2MCA25286      11828      

M33

   2004    FORD    E350    BOX    1FDWE35L74HA98852       188264

M34

   1981    Allis Chalmer       FORKLIFT    ACC30RSAMA74760      12112      

M36

   2001    FORD    E250    VAN    1FTNE24L81HB43983      12112      

M37

   2004    FORD    F250    PICKUP    1FTNF21L94EA54320       183788

M38

   2000    FORD    F350    PICKUP    1FTSF31LOYEC86254       148336

M39

   2009    FORD    F25    PICK UP    1FTNF21569EA90362       N/A

M40

   2009    FORD    E450    UTILITY    1FDXE45S09DA91192       509033

M42

   2010    FORD    F150    PICK UP    1FTEX1E81AFD47826       518026

M51

   2001    FORD    F150    PICKUP    1FTZF17291NA45669       154036

M52

   2002    FORD    F250    UTILITY    1FTNE20L22EC30929       162162

M54

   1999    FORD    E250    VAN    1FTNE2426XHB81020       139918

M55

   1999    FORD    E250    VAN    1FTNE2421XHB81023       139922

M63

   1990    FORD    F250    PICKUP    1FTHF26H4LNA47551      11752      

M64

   1995    FORD    F250    PICKUP    2FTHF25H5SCA72836      11712      

M66

   1994    DODGE    B150    VAN    2B7GB11X6RK151852      11674      

M70

   1977    CHEV    C130    UTILITY    CCL3371102488      11651      

M71

   1991    FORD    F350    BOX    1FDKF37HXMNA71196      11729      

M73

   1990    GMC    6000    BOOM    1GDG6D1B3LV505358      11797      

M76

   1996    FORD    F350    UTILITY    2FDKF37H7TCA60175       116186

M79

   1988    GMC    8500    3000A    4GDM8C1Y9JV702283      11557      

T-1

   NA    HOMEMADE    NA    NA    HMPETRO      N/A      

T-2

   NA    HOMEMADE    275    NA    HMPETRO      N/A      

 

RI Roster - Surplus

 

        

Fleet #

   Year    Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #      Lease #

X1614

   1990    FORD    LN8000    2850A    1FDXR82AXLVA12166      11537      

X1622

   1982    INTL    1954    2850A    1HTAA1951CHA21747      11544      

X1645

   1989    MACK    MR690S    3000/2500A    1M2K175C8KM001955      11685      

X1676

   1993    FORD    CF8000    2800    9BFXH81A0LDM01208      11568      

X1684

   1990    FORD    CF8000    2600/A    9BFXH81AXLDM01541      11576      

X1686

   1990    FORD    LN8000    2800A    1FDXR82A3LVA04152      11754      

X1688

   1989    MACK    CM422    2700A BL    1M2BV03Y1KM001442      11690      

X1691

   1988    FORD    CF8000    2800A    9BFXHB1A7JDM05026      11749      

X1697

   1986    FORD    LN8000    2800A    1FDXR80U3GVA51040      11741      

X1700

   1985    INTL    S1900    2800A    1HTLDTVN8FHA22755      11746      

X1702

   1985    FORD    C8000    2800A    1FDXD80U4FVA66689      11753      

X1728

   1998    MACK    MS300P    2700A BL    VG6M118B6WB302539      12103      

X1730

   1994    MACK    CS3009    2700A BL    VG6BA09B9RB700882      12107      

X1731

   1994    MACK    CS300P    2700A BL    VG6BA09B3RB700876      12108      

X1772

   1985    MACK    R686ST    TRACTOR    1M2N179Y1FA001063      11732      

X1774

   1985    MACK    R686ST    3 AXLE    1M2N179Y5FA001079      11733      



--------------------------------------------------------------------------------

X1792

   1995    HM    275       HOMEMADE      11766      

XC26

   1998    GMC    JIMMY       1GKDT13W3W2514053      11772       JPM

XM30

   1996    FORD    E350    VAN    1FTJE34Y5THB36198       115109

XM41

   2003    FORD    E250    VAN    1FTSE34L33HA32799      12088       JPM

XM53

   2000    DODGE    RAM 1500    PICK UP    1B7HC16Y3YS625215      12600      

XM57

   1990    FORD    F250    PICK UP    1FTHF26H2LKB50811      11731      

XM59

   1985    CHEV    3500    STEPVAN    1GBFP32M9F3301496      12061      

XM65

   1992    GMC    G30    VAN    2GDGG31K4N4506111      11711      

XM67

   1998    FORD    E250    VAN    1FTPE2427WHB56795      11770      

XM68

   1990    CHEV    C250    PICKUP    1GCGK24K3LE109849      11604      

XM69

   1993    DODGE    DAKOTA    PICK UP    1B7FL26X7PS217626      11653      

XM72

   1988    FORD    F350    PICKUP    1FDHF37G9JKA66814      11750      

XM74

   1995    FORD    E350    VAN    1FTJE34Y2SHB94171       108055

XM75

   1996    FORD    E350    VAN    1FTJE34Y4THB36192       115103

XM78

   1996    FORD    E250    VAN    1FTHE24Y3THB35432      11692      

XS31

   1999    FORD    E250    VAN    1FTNE2424XHB81016       139842

XS32

   1999    FORD    E250    VAN    1FTNE2420XHB81014       139840

XS35

   2000    FORD    E250    VAN    1FTNE2427YHB23810       145444

XS36

   2001    FORD    E250    VAN    1FTNE24211HB14820       153741

XS809

   2001    FORD    E250    VAN    1FTNE24L21HA20437      11717      

XS810

   2001    FORD    E250    VAN    1FTNE24L51HA05043      11721       JPM

XS816

   1994    CHVRL    G20    VAN    1GCDG15Z8RF173169      11719      

XXS824

   2001    FORD    E250    VAN    1FTNE24241HB14830       153753

XS833

   1999    FORD    E250    VAN    1FTNE242XXHB1022       139920

XS835

   1999    FORD    E250    VAN    1FTNE2425XHB81025       139924

XS836

   1996    FORD    E350    VAN    1FTJE34Y0THA01257       109422

XS846

   1999    FORD    E250    VAN    1FTNE2423XHB81024       139923

XS851

   1996    FORD    E350    VAN    1FTJE34Y2THA01258       109423

XS858

   1996    FORD    E350    VAN    1FTJE34Y0THB36187       115098

XS859

   1999    DODGE    B150    VAN    2B7HB11X2XK539811      11658       JPM

XS861

   1998    FORD    E150    VAN    1FTRE1426WHC18934      11657      

XXS862

   1999    FORD    E250    VAN    1FTNE2425XHB81008       139830

XS863

   1999    FORD    E250    VAN    1FTNE2425XHB81011       139834

XXS867

   1999    FORD    E250    VAN    1FTNE24L9XHC00023      12598      

XS869

   2001    FORD    E250    VAN    1FTNE24201HB18311       153695

XS870

   1999    FORD    E250    VAN    1FTNE2429XHB81013       139836

XS882

   1998    FORD    E250    VAN    1FTPE24L8WHB21837      12116      

XS885

   1997    FORD    E250    VAN    1FTHE24L7VHB67985       127111

XS886

   2008    FORD    E250    VAN    1FTNE24W58DA15308       500407

XS909

   1997    FORD    E250    VAN    1FTHE2422VHA76646      11694      

XS914

   1999    DODGE    B250    VAN    2B7HB11Y7XK561182      11643      

XS915

   2000    FORD    E250    VAN    1FTNE2421YHB23771       145345

XS920

   1999    DODGE    B250    VAN    2B7KB31Z8XK507190      11667      

XS921

   2001    FORD    E250    VAN    1FTNE24221HB14826       153749

XS922

   1998    FORD    E250    VAN    1FTPE2423WHB56793      11769      

XS923

   1998    FORD    E250    VAN    1FTPE242XWHA71434      11785      

XS936

   1998    DODGE    B150    VAN    2B7HB11X0WK102047      11679      

XS940

   1996    FORD    E350    VAN    1FTJE34Y2THB36191       115102



--------------------------------------------------------------------------------

XS943

   1997    FORD    E250    VAN    1FTHE24L1VHB67982       127112

XS944

   1999    FORD    E250    VAN    1FTNE242XXHB81019       139917

XS946

   1999    FORD    E250    VAN    1FTNE2422XHB81029       139928

XS948

   2000    FORD    E250    VAN    1FTNE2423YHB23772       145346

XS964

   1997    FORD    E250    VAN    1FTNE24L7VHB56209       127110

XS974

   2003    FORD    E250    VAN    1FTNE24233HB16894       168651

XS977

   2003    FORD    E250    VAN    1FTNE24293HB16897       168656

XS979

   2003    FORD    E250    VAN    1FTNE24223HB13899       168658

XS988

   2003    FORD    E250    VAN    1FTNE242X3HB16908       168667

XS993

   2006    FORD    E250    VAN    1FTNE24W86DA97080       495613

 

RI Roster - Cars

 

        

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #      Lease #

C33

   2003    FORD    F250       1FTNF21L53EC74505       169605

 

Woods Roster - Tanks

 

        

Fleet #

   Year    Make    Model    Capacity
A / S   

VIN #

   FAS #      Lease #

1551

   1995    FRHGT    FL70    2700    1FV6HLBA7SL686294      17156      

1553

   1998    FRGHT    FL70    2700    1FV6HLBA2WH915067      17158      

1561

   2000    FRGHT    FL70    2700    1FV6HJBAXYHA37835      17159      

1562

   2001    FRGHT    FL70    2700    1FVABTAK31HG48605      17160      

1563

   2002    FRGHT    FL70    2700    1FVABTAK62HK02334      17161      

1564

   2002    FRGHT    FL70    2700    1FVABTAK72HJ83342      17162      

1565

   2003    FRGHT    FL70    2800    1FVACXAK93HL69535      17163      

1566

   2003    FRGHT    FL70    2800    1FVABTAK43HK55227      17164      

1567

   2004    FRGHT    M2-106    2700    1FVACXDC14HN51865      17165      

1568

   2004    FRGHT    M2-106    2700    1FVACXDC34HN51866      17166      

1571

   1997    FRGHT    FL70    2700    1FV6HLBA9VH667415      17157      

1572

   1984    FORD    F-700    2200    1FDXF70H7EVA45342      17144      

1573

   1993    FRGHT    FL70    2700    1FV6HFAA8PL481674      17155      

1575

   2007    FRGHT    M2-106    2700    1FVACXDC87HY21906      17167      

1583

   1988    FORD    LN8    2700    1FDXR82A9JVA47455      17154       Woods
Roster - Service

Fleet #

   Year    Make    Model    Body
Type   

VIN #

   FAS #      Lease #

S200

   2010    FORD    E350    VAN    1FTSE3EL0ADA85303       N/A

S210

   2010    FORD    E350    VAN    1FTSE3EL9ADA85302       N/A

S214

   2005    FORD    E350    VAN    1FDSE35LX5HA32800      17192      

S221

   2005    FRGHT    SPRINTER    VAN    WD2PD644355734868      17189      

S222

   2005    FRGHT    SPRINTER    VAN    WD2PD644855761127      17190      

S223

   2002    FRGHT    SPRINTER    VAN    WD2YD641525373407      17183      

S225

   2002    FRGHT    SPRINTER    VAN    WD2YD641425378341      17184      

S233

   2003    FRGHT    SPRINTER    VAN    WD2YD641835399355      17185      



--------------------------------------------------------------------------------

S234

   2003    FRGHT    SPRINTER    VAN    WD2YD642735515783    17187   

S235

   2003    FRGHT    SPRINTER    VAN    WD2YD642X35522081    17186   

S241

   2006    FORD    E350    VAN    1FTSS34L66HA38058    17193   

S242

   2006    FORD    E350    VAN    1FDSE35L8L8HB01954    17194   

S243

   2004    FRGHT    SPRINTER    VAN    WD2PD643145605324    17188   

S244

   2006    FORD    E350    VAN    1FDSE35L06DB24295    17196   

S245

   2006    FORD    E350    VAN    1FDSE35L76DB28389    17197   

S246

   2005    FRGHT    SPRINTER    VAN    WD2PD644055761493    17191   

S247

   2006    FORD    E350    VAN    1FDSE35L16HB15324    17195   

 

Woods Roster - Misc

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

Vin #

  

FAS #

  

Lease #

M120

   1987    GMC    SIERRA    3500    1GDHR34KXHJ512694    17168   

M121

   1995    ISUZU    NPREF1    BOX    4KLB4B1A5SJ000573    17172   

M122

   1998    FORD    E250    VAN    1FTNE24L7WHB90350    17178   

M124

   2001    CHEV    BLAZER    SUV    1GNDT13W012199966    17198   

 

Woods Roster - Cars

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

C42

   2006    CHEVROLET    TRAILBLAZER       1GNDT13S262116039    17199   

 

Woods Roster - Surplus

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body
Type
Capacity
A/S

  

VIN #

  

FAS #

  

Lease #

XS202

   1994    FORD    E350    VAN    1FTJE34M2RHB01589    17170   

XS204

   1994    FORD    E350    VAN    1FTJE34MORHB07987    17171   

XS205

   1996    FORD    E350    VAN    1FTJE34F4THA42943    17173   

XS206

   1997    FORD    E350    VAN    1FTJE34F1VHA35774    17174   

XS207

   1997    FORD    E350    VAN    1FTJE34FXVHA35773    17175   

XS211

   1999    FORD    E350    VAN    1FTSE34F4XHA42211    17179   

 

Burk Roster - Tank

 

              

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A / S

  

VIN #

  

FAS #

  

Lease #

1700

   2000    Peterbilt    330    2800A    1NPNHD8X9YS528023    16968   

1701

   2000    Peterbilt    330    2800A    1NPNHD8X7YS528022    16967   

1702

   2007    Freightliner    M2-106    3600/1    1FVFCYDC47HY19355       N/A

1703

   2007    Mack    Granite -CTP    4500/1    1M2AT04C47M004924       N/A

1704

   2005    Internat’l    7400    3600A    1HTWCAARX5J007532    18774   

1705

   2005    Internat’l    7400    3600A    1HTWCAAR15J007533    18775   

1706

   2002    Kenworth    T300    2800A    2NKMHZ7X12M891907    17065   

1707

   2001    Kenworth    T300    2800A    2NKMHZ7XX1M876840    17066   

1708

   1995    Internat’l    4900    2800A    1HTSDAAN5SH679557    17067   



--------------------------------------------------------------------------------

1709

   1989    Ford    LN8000    2800A    1FDXR82A1KVA45541    17068   

1713

   1990    Ford    LN8000    3000A    1FDXR82A6LVA02833    13991   

1714

   2008    Freightliner    M2106    3200/A    1FVACYDJ88HZ05505       N/A

1717

   1997    Ford    L9000    3000A    1FDYR90L5VVA17423    15834   

1718

   1998    Ford    LO8    2800A    1FDXN80F2WVA41160    13998   

1720

   2006    Freightliner    MB2-106    3600A    1FVFCYDC56HW39638    16803   
212701

1721

   2006    Freightliner    MB2-106    3600A    1FVFCYDC76HW39639    16804   
212702

1723

   1993    Mack    MS3    2800A    VG6M118B8PB300647    13996   

1727

   1988    Ford    L8000    3000A    1FDXR80U7HVA66934    13993   

1730

   2010    Freightliner    3300A    43120    1FVACYBSADAR4301       N/A

1731

   1994    Ford    L8000    2800A    1FDXR82E0RVA19056      

1732

   2005    Internat’l    7600    5000A    1HTWYSBT25J007526    18773   

1736

   2001    Peterbilt    330    3000A    2NPNHD8X21M558663    16814   

1737

   2001    Peterbilt    330    3000A    2NPNHD8X71M558626    16813   

1738

   2004    Peterbilt    330    3200A    2NPNHD8X54M810877    18288   

1739

   1997    Ford    L9T    4000A    1FDYS96T0VVA30883    13999   

1740

   1995    Ford    L9000    3200A    1FDYR90L0SVA83809    15833   

1744

   1999    Inter    4900    2800A    1HTSDAAN9XH661599    17047   

1745

   1990    Inter    4900    3200A    1HTSETVR4LH206773    17048   

1746

   1985    Inter    S1980    3000A    1HTLDTVN9FHA35305    17049   

1747

   1984    Inter    S1980    3000A    1HTLDTVN4EHA27966    17050   

1750

   1998    Peterbilt    330    2800A    3BPNHD7X3WF457811    16272   

1751

   1999    Peterbilt    330    2800A    3BPNHD7XXXF494338    17031   

1752

   1995    Volvo    VFE    2800A    4V52AEHD6SR474415    13970   

1767

   1995    Ford    L9000    2800A    1FDYR90L1SVA17415    13977   

1768

   1995    Ford    L9000    3000A    1FDYR90LXSVA17414    13978   

1769

   1994    Ford    L9000    3000A    1FDYR90L5RVA09585    13979   

1774

   1998    Internat’l    DT466    2800A    1HTSDAANXWH555368    17214   

1778

   2009    Freightliner    M2-106    3300/A    1FVACYDJ29HAF2471       N/A

 

Burke Roster - Service

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S501

   2005    Ford    E350    Van    1FTSE34L15HB33813       196065

S502

   2005    Ford    E350    Van    1FTSE34L35HB33814       196066

S503

   2005    Ford    E350    Van    1FTSE34LX5HB33812       196064

S504

   2005    Ford    E350    Van    1FTSE34L85HB33811       196063

S505

   2005    Ford    E350    Van    1FTSE34L55HB33815       196067

S506

   2008    Ford    E350    Van    1FTSE34LX8DA10099       498904

S507

   2010    FORD    E350    VAN    1FTSE3EL1ADA85293       N/A

S508

   2010    FORD    E350    Van    1FTSE3ELXADA85292       N/A

S509

   2010    FORD    E350    Van    1FTSE3ELSADA85295       N/A

S510

   2010    FORD    E350    Van    1FTSE3EL3ADA85294       N/A

S511

   2010    FORD    E350    Van    1FTSE3EL8ADA85291       N/A

S517

   2009    Ford    E350    Van    1FTSE34L29DA68144       N/A

S518

   2009    Ford    E350    Van    1FTSE34L89DA69721       N/A

S519

   2009    Ford    E350    Van    1FTSE34L69DA68146       N/A

S520

   2009    Ford    E350    Van    1FTSE34L49DA68145       N/A



--------------------------------------------------------------------------------

S521

   2009    Ford    E350    Van    1FTSE34L09DA68143       N/A

S522

   2009    Ford    E350    Van    1FTSE34L69DA69720       N/A

S523

   2003    Ford    E350    Van    1FTSE34L83HB06928    18289   

S528

   2003    Ford    E350    Van    1FTSE34L43HB06926    18290   

S529

   2003    Ford    E350    Van    1FTSE34L63HB06927    18291   

S530

   2001    Ford    E350    Van    1FTSE34L51HA22286    16773   

S531

   2004    FORD    UTIL    UTIL    1FDWF36L44EC48185       187831

S532

   2004    FORD    UTIL    UTIL    1FDWF36L64EC48186       187833

S540

   2007    Ford    E250    Van    1FTNE24W37DA02653       499831

S543

   2001    FORD    E350    VAN    1FTSE34L01HA22289    16776   

S553

   2003    GMC    2500    Van    1GTFH25T631138061    17070   

S554

   2002    GMC    3500    Van    1GTHG35R121184613    17071   

S555

   2000    GMC    2500    Van    1GTFG25M6Y1125314    17072   

S556

   1999    FORD    E250    VAN    1FTPE24L1XHB47648    17073   

S559

   2008    FORD    E350    Van    1FTSE34L68DA10097       498902

S560

   2008    FORD    E350    Van    1FTSE34L88DA10098       498903

S561

   2008    FORD    E350    Van    1FTSE34L28DA10100       498905

S580

   2004    Ford    E350    Van    1FTSE34L14HA87527       187828

S581

   2004    Ford    E350    Van    1FTSE34L34HA87528       187829

S582

   2004    Ford    E350    Van    1FTSE34L54HA87529       187826

S583

   2004    Ford    E350    Van    1FTSE34L14HA87530       187827

S584

   2004    Ford    E350    Van    1FTSE34L34HA87531       187830

S585

   2006    Ford    E350    Van    1FTSE34L76DA74033       495131

S586

   2006    Ford    E350    Van    1FTSE34L96DA74034       495132

S587

   2006    Ford    E350    Van    1FTSE34L06DA74035       495133

S589

   2006    Ford    E350    Van    1FTSE34L46DA74037       495136

S590

   2006    Ford    E350    Van    1FTSE34L66DA74038       495135

 

Burke Roster - Tractor

 

              

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1780

   2005    Internat’l    7600    3    1HSWYSBR35J131149    18776   

1783

   1998    Peterbilt    378    3    1XPFDB0X0WN456842    16271   

1786

   2002    Peterbilt    357    3    1XPADB0X92D574415    unknown   

1787

   2002    Peterbilt    357    3    1XPADB0X42N574588    unknown   

1790

   2005    HEIL    A9200    2    5HTAB432257H68515    18810   

1793

   1993    Fruehauf    A9200    2+1    1H4T04337PL001101    14004   

1794

   1995    Fruehauf    A9200    2+1    4J8T04236ST009001    14005   

1797

   2002    Fruehauf    A9200    2+1    4J8T042382T003801    15712   

 

Burke Roster - Misc

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M700

   1999    Mitsubishi    Tank    DUMP TRK    JW6FFJ1E3XMOOO800    17002   

M702

   2006    Ford    F450    Box    1FDXF46YX6EA19681       209490

M704

   2005    ECONOLINE       TRAILER    42EDPKM2551000461    16715   

M705

   2001    Ford    F450    Box    1FDXF46F31EA31050    16799   



--------------------------------------------------------------------------------

M707

   2006    Ford    F450    OP UTILITY    1FDXF46P36EA42551       210217

M708

   2006    Ford    F450    OP UTILITY    1FDWF375X6EB73625       495785

M709

   2006    Ford    F450    OP UTILITY    1FDWF37506EB51097       495704

M710

   1976    Clark    TW30B    FORKLIFT    TW2353843786FA478    N/A   

M711

   1980    Allis Chambers    ACC40LPS    FORKLIFT    AEJ127937    N/A   

M712

   2003    CAPE CRAFT    20’ CC    BOAT    MUS10633L203    15850   

M713

   2008    FORD    F550    UTILITY    1FDAF57R68EC88041       500452

M718

   2003    VENTURE    2003 TRAILER    BOAT TRL    47GRK19153B000312    15851   

M719

   1983    Bradco    Front BKHoe    BACK HOE    U192535    13726   

M723

   1999    Ford       OP UTILITY    1FDSF35F4XEB12959    17006   

M726

   1997    Ford    Utility    OP UTILITY    3FTHF36F7VMA08566    13732   

M727

   2004    Ford       OP UTILITY    1FDSF35L84EC48187       187832

M728

   2000    Kimatsu    wb 140    BACKHOE    F10280    13733   

M735

   2000    Mitsubishi    FE    BOX    JW6AAC1H2YL001121    17074   

M740

   2001    Peterbilt    330    2000S    2NPNHD8X41M558664    16815   

M743

   1995    Eager Beaver Trailer       TRAILER    112DPM277SL044578    13730   

M749

   2003    Pace America       UT TRAILER    40LUB16273P095561    16643   

 

C&S Roster - Tank

 

              

Fleet #

  

Year

  

Make

  

Model

  

Capacity A / S

  

VIN #

  

FAS #

  

Lease #

1000

   2002    Mack    4500A    2050/2425    1M3AM27K22M001102    17230   

1001

   1994    Marmon    4500A    2275/2225    1JUDEF185R1000040    17231   

1002

   2001    Intnat’l    2700A    1675/925    1HTSDAAN21H329656    17232   

1003

   2000    Intnat’l    2000A    1200/800    1HTSEAAN8YH254114    17233   

1004

   1995    Intnat’l    2700A    1725/800    1HTSDAAN75H651257    17234   

1005

   2005    Intnat’l    2700A    1900/900    1HTWCAAN55J050141    17235   

1006

   2002    Intnat’l    2700A    1275/975/600    1HTMMAAN22H505194    17236   

1007

   2004    Mack    4500A    2600/2000    1M3AM27K04M001103    17237   

1008

   1990    Intnat’l    2700A    1800/700    1HTSDTVN5LH690744    17238   

1009

   1990    Ford    2700S    800/1700    1FDXR82AXLVA05914    17239   

1010

   2007    Intnat’l    2700A    1900/900    1HTWCAAN27J428578    17240   

1011

   1997    Intnat’l    4900    2800    1HTSDAAN7VH446512    17241   

 

C&S Roster - Service

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S201

   2005    Ford    E-350    Van    1FTSS34L85HA84991    17246   

S202

   2002    Ford    E-150    Van    1FTRE14L92HA84617    17250   

S203

   2007    Ford    E-250    Van    1FTNE24L87DA04291    17243   

S205

   2006    Ford    E-250    Van    1FTNE24L66HA98856    17245   

S206

   2004    Ford    E-250    Van 4WD    1FTNE24L24HA10513    17258   

S207

   2004    Ford    E-250    Van 4WD    1FTNE24L44HA10514    17247   

S209

   1996    Ford    E-150    Van    1FTEE14H8THA56478    17256   

S210

   2007    Ford    E-250    Van    1FTNE24LX7DA04292    17242   

S211

   2002    Ford    E-150    Van    1FTRE14LX2HA28282    17249   

S213

   2006    Ford    E-250    Van    1FTNE24L86HA98857    17244   



--------------------------------------------------------------------------------

S214

   2003    Ford    E-150    Van    1FTRE14LX3HA49036    17248   

S217

   2009    Ford    E-250    Van    1FTNE24W89DA72958       N/A

S219

   2010    Ford    E-250    Van    1FTNE2EW9ADA72762       N/A

 

C&S Roster - Misc

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M370

   1973    Clark    C500-Y30    Forklift    Y235190311    N/A   

M371

   1999    WELLS    CW121-102    TRAILER    1WC200E14W1083393    17259   

M372

   2010    FORD    F-350    PICK UP    1FTSF3B54AEB09017       509034

M373

   2011    FORD    F450    RACK    1FDUF4HY7BEA43091       517369

M378

   2000    FORD    F-250    FLAT RACK    1FTNF20L3YEA88616    17252   

 

C&S Roster - Surplus

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity
A/S

  

VIN #

  

FAS #

  

Lease #

XC30

   2000    Ford    Expedition       1FMPU16L8YLA02885    17253   

XM375

   1993    FORD    F-350    PICK UP    1FTHF36M3PNA68903    17257   

XM-379

   1989    FORD    F-450    FLAT/TANK    2FDLF47M7KCB22440    17241   

XS204

   2001    FORD    E-150    VAN    1FTRE14L11HA59709    17251   

XS212

   1999    Chevy    G-1500    Van    1GCFG15R8X1112942    17254   

XS216

   1998    Ford    E-150    Van    1FTRE14L5WHA86600    17255   

 

Dover Roster - Tank

 

              

Fleet #

  

Year

  

Make

  

Model

  

Capacity
A/ S

  

VIN #

  

FAS #

  

Lease #

1500

   2008    FRGHT    M2-106    3000    1FVACYDJ78HZ05494       N/A

1501

   1986    FORD    LN8000    3400A    1FDXR80U0GVA52792    14117   

1502

   2008    FRGHT    M2-106    3000    1FVACYDJ98HZ05495       N/A

1504

   1993    FORD    LS8000    3400A    1FDYS82E3PVA06095    14138   

1509

   1994    GMC    TOPKICK    2800A    1GDM7H1J1RJ518401    14115   

1510

   1990    FORD    LN8000    3000A    1FDXR82A5LVA04976    14125   

1511

   1998    FREIGHTL    FL70    3000A    1FV6HFBA8WH901868    14126   

1512

   1988    FREIGHTL    FLC112    4000A    1FVXZWYB8JH405902    17955   

1514

   1993    FORD    LN8000    2800A    1FDYR82E2RVA18768    13891   

1515

   2001    STERLING    L8500    3400A    2FZAAWAKX1AH80864    16812   

1516

   2002    STERLING    L8500    3400A    2FZAAWAK92AJ88418    16916   

1518

   1993    FORD    LS8000    3400A    1FDYS82E1PVA06094    14141   

1519

   1997    FORD    LS8000    3400A    1FDYS82E8VVA22063    15831   

1520

   1997    FORD    LS8000    3400A    1FDYS82EXVVA22064    15832   

1521

   2001    STERLING    L8500    3400A    2FZAAWAK81AH80863    16811   

1522

   1997    FORD    L8000    2800A    1FDXN80F3WVA05588    18280   

1523

   1998    FORD    LS8000    3400A    1FDYS80E4WVA24266    16262   

1524

   2000    STERLING    L8513    3400A    2FZ6MLBB3XAB16019    13975   

1526

   1996    FORD    LS8000    3400A    1FDYS82EXTVA17864    15830   

1527

   1995    FORD    LS8000    3400A    1FDYS82E2SVA21700    14146   



--------------------------------------------------------------------------------

1529

     1993       FORD      LS8000         3400A       1FDYS82E5PVA06096     
14148      

1530

     1994       IH      4900/DT466         2800A       1HTSDAAN4RH570842     
14152      

1533

     2004       STERLING      L8500         2800S       2FZAAVAK34AM59308     
18313/18471      

1534

     2002       FREIGHTL      FL80         3300A       1FVABXAK72HJ84983     
18251      

1543

     1992       FORD      LN8000         3400A       1FDYR82A6NVA03942     
13895      

1547

     1995       FORD      LN8000         3400A       1FDYR82E3SVA12516     
13897      

1548

     2004       STERLING      L8500         3400A       2FZAAVAK54AM59309     
18314/18472      

1549

     2006       FREIGHTL      M2         3600A       1FVFCYDC16HW39636     
16808         212699   

1550

     2006       FREIGHTL      M2         3600A       1FVFCYDC36HW39637     
16809         212700   

1551

     2006       FREIGHTL      M2         3600A       1FVFCYDC76HW39642     
16805         212705   

1552

     1998       INTERNAT’L      4900         2800       1HTSDAAN2WH538306     
17045      

Dover Roster - Service

 

              

Fleet #

   Year      Make    Model      Body
Type     

VIN #

   FAS #      Lease #  

S300

     2008       FORD      E350         VAN       1FTSE34L58DA10091        
498899   

S301

     2008       FORD      E350         VAN       1FTSE34L78DA10089        
498897   

S302

     2008       FORD      E350         VAN       1FTSE34LX8DB33577        
257844   

S303

     2008       FORD      E350         VAN       1FTSE34L38DA10090        
498898   

S304

     2008       FORD      E350         VAN       1FSTE34L18DB33578        
257845   

S305

     1997       FORD      E350         van       1FTJE34F4VHB83143      16256   
  

S306

     1999       FORD      E350         van       1FTSE34FXXHB98320      16988   
  

S307

     2008       FORD      E350         VAN       1FTSE34L88DB33576        
257843   

S309

     1996       FORD      E350         van       1FTJE34F3THB60336      15796   
  

S313

     2008       FORD      E350         VAN       1FTSE34L68DB33575        
257842   

S314

     2001       FORD      E350         van       1FTSE34L41HA07746      16781   
  

S317

     1998       FORD      E350         van       1FTSE34F9WHB97173      17014   
  

S318

     2001       FORD      E350         van       1FTSE34LX1HA22283      16787   
  

S319

     2009       FORD      E350         VAN       1FTSE34L89DA68147         N/A
  

S320

     2010       FORD      E350         VAN       1FTSE3EL8ADA85288         N/A
  

S321

     2010       FORD      E350         VAN       1FTSE3ELXADA85289         N/A
  

S322

     1997       FORD      E350         van       1FTJE34F9VHC00146      16259   
  

S324

     1999       FORD      E350         van       1FTSE34F9XHB87213      16991   
  

S334

     2003       FORD      E250         VAN       1FTNE24223HB26140        
168724   

S338

     2003       FORD      E350         van       1FTSE34L33HB29517      18300   
  

S339

     2001       FORD      E350         van       1FTSE34L11HA22284      16788   
  

S340

     2002       FORD      E350         van       1FTSE34L92HA13964      16917   
  

S342

     2003       FORD      E350         van       1FTSE34L83HB29514      18303   
  

S343

     2003       FORD      E350         van       1FTSE34LX3HB29515      18302   
  

S344

     2003       FORD      E350         van       1FTSE34L13HB29516      18301   
  

S345

     2010       FORD      E350         VAN       1FTSE3EL6ADA85287         N/A
  

S347

     2000       FORD      E350         van       1FDWE35LXYHB90155      16772   
  

S348

     2001       FORD      E350         van       1FTSE34L21HA00925      16928   
  

S349

     2004       FORD      E350         van       1FTSE34L24HB11057        
187791   

S350

     2004       FORD      E350         van       1FTSE34L04HB11056        
187790   

S351

     2004       FORD      E350         van       1FTSE34L64HB11059        
187793   

S352

     2004       FORD      E350         van       1FTSE34L94HB11055        
187789   

S353

     2004       FORD      E350         van       1FTSE34L44HB11058        
187792   



--------------------------------------------------------------------------------

S356

     1999       FORD      E350         van       1FTSE34F3XHB98319      1987   
  

S370

     1997       CHEVY      E350         BOX       1GBHP32R4V3304759      13842
     

S379

     2005       FORD      E350         van       1FTSE34L85HB33808        
196057   

S380

     2005       FORD      E350         van       1FTSE34LX5HB33809        
196058   

S381

     2005       FORD      E350         van       1FTSE34L65HB33807        
196056   

S382

     2006       FORD      F450         BOX       1FDXF47Y16EA03531        
209212   

S383

     2006       FORD      F450         BOX       1FDXF47Y76EA42009        
209213   

S385

     2006       FORD      F350         utility       1FDWF37Y76EC95417        
495783   

S386

     2006       FORD      E350         van       1FTSE34L36DA74031        
495129   

S387

     2006       FORD      E350         van       1FTSE34L56DA74032        
495130   

Dover Roster - Misc

 

              

Fleet #

   Year      Make    Model      Body
Type     

Vin #

   FAS
#      Lease
#  

M201

     2005       FORD      F250         PICKUP       1FTNF215X5ED32547        
206675   

M202

     1997       FORD      F350         RACK       1FDKF38F1VEA86636      13836
     

M203

     1997       FORD      F350         PICKUP       1FTHF36FXVEA59999      15799
     

M206

     2009       FORD      F450         RACK       1FDAF47Y29EA90365         N/A
  

M208

     1998       PACE      UTILITY         TRAILER       4OLFB1213XP051293      

M209

     1980       H & H      BRINDLE         TRAILER       80570D      

M210

     1993       CAR MATE         TRAILER       1P9C508S2PL017918      

M211

     1988       FORD      E350         VAN       1FTJE34YOJHA55204      13628   
  

M213

     1996       FORD      E350         VAN       1FTJE34F5THB60340      15807   
  

M214

     2009       FORD      E450         UTILITY       1FDXE45S29DA73857        
N/A   

M215

     2009       FORD      E450         UTILITY       1FDXE45S49DA73858        
N/A   

M216

     2010       FORD      TRANS-CONN         VAN       NMOLS7ANXAT022210        
518027   

M222

     2001       FORD      E350         BOX       1FDWE35L51HA32246        
152916   

M230

     1985       HYSTER      S50XL         FORKLIFT       AL87V13549K      N/A   
  

M232

     1995       Ford      AH3136         BACKHOE       VH03662      N/A      

M245

     2001       FORD      F250         PICKUP       1FTNF21L71EA59348      16929
     

M248

     1996       FORD      F250         PICKUP       1FTHF26F3TEB24294      15798
     

M250

     1983       FORD      LN8000         2800A       1FDYR8OUXDVA34400     
14143      

Dover Roster - Tractor

 

              

Fleet #

   Year      Make    Model      # Axles     

VIN #

   FAS
#      Lease
#  

1584

     1995       MACK      CH613         3       1M1AA13Y5SWO50398      15829   
  

1585

     1997       WESTERN      4900         3       2WKPDDCF2VK946554      15808
     

1586

     1998       FORD      LT9500         3       1FTYS96W2WVA18587      16261   
  

1587

     2001       STERLING      L9500         3       2FWJAZAS8IAH80862      14130
     

1588

     2002       STERLING      L9500         3       2FWJAZAS22AJ81647      15663
     

Trailers

 

              

Fleet #

   Year      Make    Capacity
A/ S      # Axles     

VIN #

   FAS
#      Lease
#  

1595

     1999       FRUEHAUL      9200A         2       4J8T04326XT001901      16976
     

1596

     2000       FRUEHAUL      9200A         2       4J8T042271T008901      14136
     



--------------------------------------------------------------------------------

1597

     2001       FRUEHAUL      9200A         2       4J8TO42252TOO2001      15691
     

1598

     1998       HEIL      9200A         2       5HTAB432OW7H61807      16257   
  

1599

     2005       HEIL      9200A         2       5HTAB432057H68514      18809   
  

Dover Roster - Surplus

 

              

Fleet #

   Year      Make    Model      Body Type
Capacity A/S     

VIN #

   FAS #      Lease #        1994       CHEVY      2500         Van      
1GCEG25H8RF188353      13854            1989       DODGE      250         Pickup
      1B7JM26Y1KS079770            1983       GMC      2500         Pickup      
2GTGC24J5D1504686      13626            1985               TRAILER      
189F12626E2091123             GARDNER-DENVER         AIR COMPRESSOR      
AGACNA9      

X1507

     1987       FORD      LN8000         3400/A       1FDYR82A1HVA59628     
14121      

X1513

     1989       INT’L      1954         PROPANE       1HTLDDBN4KH617250      

XM204

     1984       DODGE      B150         VAN       2B7GB13H3EK311413      13863
     

XM249

     1994       CHEVY      S10         PICK UP       1GCCS1444RK162967     
16566      

XS331

     1996       FORD      E350         VAN       1FTJE34FOTHB60343      15804   
  

XS354

     2003       FORD      E350         VAN       1FTSE34L53HB29518      18299   
  

XS368

     1992       FORD      F350         STEP VAN       3FCLF59M9NJA01782     
13838      

XS369

     1994       CHEVY      GRUMM         STEP VAN       1GBHP32K4R3319769     
13839      

Effron Roster - Tank

 

              

Fleet #

   Year      Make    Model      Capacity
A/S     

VIN #

   FAS #      Lease #  

1650

     1997       FORD      LN8000         3400/A       1FDYS82E6VVA19839     
15835      

1651

     1990       MACK      DM685         4700/A       1M2B197C7LM007191     
13907      

1652

     2009       FRGHT      M2-106         3300       1FVACYDJ69HAF2473        
N/A   

1653

     1999       INTER      4400         3400/A       1HTSDADR0XH667600     
17018      

1654

     2010       FRGHT      M2-106         3200       1FVACYB58ADAR4302        
N/A   

1656

     2004       INTER      4400         3000/A       1HTMKADN94H662709     
18473      

1658

     1997       FORD      LN9000         3000/A       1FDYR90L3VVA17422     
15836      

1659

     1988       MACK      DM685         4300/A       1M2B179C7JM004094     
13908      

1660

     1988       MACK      DM685         4300/A       1M2B179C0JM004096     
13909      

1662

     1992       MACK      DM685         4000/A       1M2B221C6NM009577     
13915      

1663

     1990       MACK      DM685         4300/A       1M2B179C0LM006806     
13910      

1666

     1998       PETER      330         3400/A       3BPNHD8X7WF457812      16273
     

1669

     1991       MACK      DM685         4900/A       1M3B166K6MM001225     
13914      

1672

     1990       GMC      8500         2850A       1GDM7H1J4LJ601098      17401
     

1673

     2008       FRGHT      M2-106         4000       1FVHCYDJ48HZ05502        
N/A   

1675

     1991       MACK      DM685         4300/A       1M2B221C8MM008428     
13901      

1679

     1994       FORD      LN8000         3500/A       1FDYS82E5RVA18767     
13903      

1689

     2004       INTER      4300         3000/A       1HTMMAAN55H121429     
18781      

1699

     2005       INTER      8600         4500/A       1HTWYSBT65J007531     
18780      



--------------------------------------------------------------------------------

Effron Roster - Service

 

              

Fleet

#

   Year      Make    Model      Body
Type     

VIN #

   FAS #      Lease #  

S400

     2005       FORD      E250         VAN       1FTNE24W95HB22611        
196009   

S401

     2005       FORD      E250         VAN       1FTNE24W45HB22614        
196012   

S402

     2002       FORD      E350         VAN       1FTSE34L42HA09773      16908   
  

S403

     2011       FORD      E350         VAN       1FTSE3EL7BDA25441         N/A
  

S404

     2002       FORD      E350         VAN       1FTSE34L62HA30852      16940   
  

S405

     2003       FORD      E350         VAN       1FTSE34L63HB24487      18294   
  

S406

     2003       FORD      E350         VAN       1FTSE34L83HB24488      18295   
  

S407

     2003       FORD      E350         VAN       1FTSE34LX3HB24489      18293   
  

S408

     2004       FORD      E350         VAN       1FTSE34L34HB14405        
188001   

S409

     2004       FORD      E350         VAN       1FTSE34L14HB14404        
188000   

S410

     2004       FORD      E350         VAN       1FTSE34LX4HB14403        
188002   

S411

     2005       FORD      E350         VAN       1FTSE34L85HB33792        
196040   

S412

     2008       FORD      E350         VAN       1FTSE34L18DB33581        
257840   

S413

     2005       FORD      E350         VAN       1FTSE34L15HB33794        
196042   

S416

     2008       FORD      E350         VAN       1FTSE34LX8DB33580        
257838   

S432

     2008       FORD      E350         VAN       1FTSE34L48DA10101        
498911   

S433

     2008       FORD      E350         VAN       1FTSE34L68DA10102        
498912   

S447

     2006       FORD      E350         VAN       1FTSE34L56DA74029        
495127   

S448

     2006       FORD      E350         VAN       1FTSE34L16DA74030        
495128   

Effron Roster - Misc

 

              

Fleet #

   Year      Make    Model      Body
Type     

Vin #

   FAS #      Lease #  

M300

     2003       CAPE CRAFT      BOAT         BOAT       MUS10617L203      15852
     

M302

     2000       FORD      E350         BOX TRUCK       1FDWE35L2YHC00774     
16923      

M303

     2005       FORD      E350         VAN       1FTSE34LX5HB33793        
196041   

M304

     2010       FORD      F250         PICK UP       1FTNF2B50AEB39123        
509027   

M305

     1975       MACK      R600         DUMP TRUCK       R685T53906      17954   
  

M306

     2005       FORD      E550         RACK       1FDAF57P75EA01459        
196624   

M307

     2007       FORD      E350         BOX TRUCK       1FDWE35L67DA20297        
499639   

M308

     1995       FORD         UTILITY       1FDHF38F4SNA07725      18224      

M309

     1999       FORD      E350         VAN       1FTSE34FXXHB98317      16985   
  

M310

     1984       CASE      CK580D         BACKHOE       9870573      18850      

M313

     1967       CLARK      C500-25         FORK LIFT       23513292321      N/A
     

M314

     2002       FORD      E350         VAN       1FTSE34L62HA09774      16907   
  

M315

     2003       VENTURA         TRAILER       47GRK19173B000313      15853      

M327

     1985       FORD      E350         BOX TRUCK       1FDJE37H7FHB39678     
13652      

Effron Roster - Surplus

 

              

Fleet #

   Year      Make    Model      Body Type
Capacity A/S     

VIN #

   FAS #      Lease #        1979       WHITE      EXP.2         3400/A      
3ARDGST024309      13913      

X1670

     1990       INTER      4300         2800 A       1HTSDTVN9LH247822     
17399         JPM   

XM312

     2001       FORD      E350         VAN       1FTSE34L31HA23713      16789   
  



--------------------------------------------------------------------------------

Effron Roster - Car

 

              

Fleet #

   Year      Make    Model      Body Type
Capacity
A/S     

VIN #

   FAS
#      Lease
#  

C65

     2005       FORD      ESCAPE          1FMYU93105KE31350         196351   

Leffler Roster - Tank

 

              

Fleet #

   Year      Make    Model      Capacity
A / S     

VIN #

   FAS #      Lease #  

1200

     2006       INTERNAT’L      4300         3000S       1HTMMAAN96H247388     
19946      

1201

     1997       INTERNAT’L      4700         3000S       1FTSCAAN7VH463149     
19947      

1202

     2005       INTERNAT’L      4300         2800A       1HTMMAAN55H121043     
19948      

1205

     2000       FRTLINER      FL70         3100A       1FV6HJAAGYH46602     
19949      

1206

     1995       MACK      C300         2500A       VG6BA0988S8701222      19950
     

1207

     1986       MACK      C300         3000A       VG6M112B6B064847      19951
     

1900

     1992       IH      4900         3400 A       1HTSDNUR0NH418038      16148
     

1901

     1998       CHEVROLET      C7500         2000 A 3       1GBM7H1C7WJ108904   
  18914      

1902

     2006       INTNAT’L      4400         2800 A       1HTMKAAN36H239700     
18917      

1905

     2005       INTER      7600         5000A       1HTWYSBT85J007529      18777
     

1906

     1999       FRTLINER      FL70         3000 A       1FV6JFAB4XHA83851     
16160      

1907

     1999       FRTLINER      FL70         3000 A       1FV6JFAB6XHA83852     
16152      

1908

     1992       IH      4900         3000 A       1HTSDNUR9NH418037      16161
     

1909

     1995       FORD      LS8000         3000 A       1FDYR82EXSVA27210     
16162      

1910

     1995       FORD      LS8000         3000 A       1FDYR82E3SVA27209     
16163      

1911

     1995       FORD      LS8000         3000 A       1FDYR82E1SVA27208     
16153      

1912

     1994       FORD      LS8000         4500 A       1FDZY82E0RVA31199     
16173      

1913

     1999       IH      4900         3400 A       1HTSDAAN3XH608333      16164
     

1914

     1999       IH      4900         3200 A       1HTSDAAN5XH608334      16165
     

1915

     1996       FORD      LS8000         3000 A       1FDYR82E6TVA15153     
16166      

1916

     1996       FORD      LS8000         3000 A       1FDYR82E8TVA15154     
16167      

1917

     1996       FORD      LS8000         3000 A       1FDYR82EXTVA15155     
16168      

1918

     2000            FL70         2800 A       1FV6HJBA5YHF86746      16154   
  

1919

     2000       FRTLINER      FL80         4400 A       1FV6JJCB3YHG54778     
16169      

1920

     2002       FRTLINER      FL60         3000 S       1FVABTAK82HJ20685     
16350      

1921

     2003       FRTLINER      FL70         3499 S       1FVABTCS43HL12880     
16369      

1922

     2005       IH      4300         3499 S       1HTMMAAN95H120753        
192608   

1923

     1999       IH      4700         3000 S.       1HTSCAAN2XH225342      17897
     

1928

     1990       KW      T800         ….       2NKDLR9X7JM519675      16294      

1929

     1991       KW      T800         4200 A       2NKDLR9X9JM519676      19295
     

1930

     1992       FORD      LS8000         3000 A       1FDXR82AXNVA37894     
16178      

1932

     1988       KW      T800         4600 A       1NKDLR9X1KJ521334      16290
     

1933

     1989       KW      T800         4600 A       2NKDLR9X5KM536251      19299
     

1934

     1989       KW      T800         4600 A       2NKDLR9X7KM536252      16300
     

1935

     1989       KW      T800         3500 A       2XKDDR9X6KM537881      16301
     

1936

     1989       KW      T800         3500 A       2XKDDR9X2KM537926      16293
     

1937

     1991       KW      T800         3500 A       1XKDDR9X4MJ563504      16304
     

1938

     1991       KW      T800         4700 A       1NKDLR9X5MJ567008      16305
     

1939

     1991       KW      T800         4600 A       1NKDLR9X7MJ567009      16306
     

1940

     1992       IH      4900         3200 A       1HTSDPBR7NH405527      16308
     



--------------------------------------------------------------------------------

1942

   1992    KW    T800    4200 A    1XKDDR9X4NJ579705    16310   

1943

   1994    FRTLINER    FL106    4400 A    1FVX8HCBXRL456929    16316   

1944

   1994    FRTLINER    FL106    4200 A    1FVX8HCB6RL456930    16317   

1945

   1994    FRTLINER    FL106    4200 A    1FVX8HCB8RL456931    16318   

1946

   1995    FRTLINER    FL106    4600 A    1FVX8HCB5SL581553    16323   

1947

   1995    FRTLINER    FL106    4600 A    1FVX8HCB7SL581554    16324   

1948

   1995    FRTLINER    FL106    4500 A    1FVX8HCB9SL708854    16325   

1949

   1995    KW    T800    2800 A    2NKMH77X9SM649483    16326   

1950

   1997    KW    T800    4600 A    1NKDLS9X2VJ737463    16338   

1951

   1997    KW    T800    4500 A    1NKDLS9X4VJ737464    16339   

1952

   1997    KW    T800    4700 A    1NKDLS9X6VJ737465    16340   

1953

   1997    KW    T800    4700 A    1NKDLS9X8VJ737466    16341   

1954

   1997    KW    T800    4600 A    1NKDLS9XXVJ737467    16342   

1955

   1997    KW    T800    4200 A    1NKDLS9X1VJ737468    16343   

1956

   1997    KW    T880    4200 A    1NKDLS9X3VJ737469    16344   

1957

   1996    KW    T800    2800 A    2XKMA77X9TM667509    16347   

1958

   1997    KW    T800    4700 A    1NKDLS9X4VJ744429    16345   

1960

   2000    FRTLINER    FL70    2800 A    1FV6HJBAXYHF86743    16353/16354    N/A

1961

   2000    FRTLINER    FL70    2700 A    1FV6HJBA6YHF86741    16355/16356    N/A

1964

   1994    FRTLINER    FL70    2800 A    1FV6HLBAORL834599    16314   

1965

   1995    FRTLINER    FL70    2700 A    1FV6HLBA0SL604082    16319   

1966

   1995    FRTLINER    FL70    3100 A    1FV6HLBA2SL604083    16320   

1967

   2000    FRTLINER    FL70    3000 A    1FV6JJBB6YHG80146    16357/16358    N/A

1968

   2000    FRTLINER    FL70    2800 A    1FV6JJBB5YHB94878    16359/16360    N/A

1969

   2001    FRTLINER    FL70    3200 A    1FVABXAK1HH66210    16361/16362    N/A

1970

   2001    FRTLINER    FL70    3000 A    1FVABTAK31HH77931    16363/16364    N/A

1971

   2001    FRTLINER    FL80    4600 A    1FVHBXAK31HH77921    16365/16366    N/A

1972

   2001    FRTLINER    FL70    3000 A    1FVABXAK51HH79655    16367/16368    N/A

1973

   2001    KW    T300    3000 A    2NKMHD7XX1M856235    16351   

1974

   1996    FRTLINER    FL70    3000 A    1FV6HJAA3TL701462    16327   

1975

   2003    FRTLINER    FL80    4200 A    1FVHBXCS73HL68639    16370   

1976

   2003    FRTLINER    FL80    4200 A    1FVHBXCS33HL68640    16371   

1977

   1995    FRTLINER    FL106    4600 A    1FVX8HCB3SL581552    16322   

1978

   1990    FRTLINER    FL120    3500 A    1FUYDZYB1LH391532    16302   

 

Leffler Roster - Service

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

VIN #

  

FAS #

  

Lease #

S800

   1999    FORD    E150    VAN    1FTRE1426XHB55903    16252   

S801

   2002    CHEVY    G350    VAN    1GCHG35R921198579    16253   

S802

   2003    CHEVY    G350    VAN    1GCHG35U831110076    16254   

S803

   2003    CHEVY    G350    VAN    1GCHG35U931113276    16255   

S804

   2009    FORD    F150    PICKUP    1FTRX14W19KC15752       N/A

S806

   2009    FORD    E350    VAN    1FTSE34L59DA68154       N/A

S807

   2009    FORD    E350    VAN    1FTSE34L79DA88155       N/A

S808

   2009    FORD    E350    VAN    1FTSE34L99DA68156       N/A

S809

   2009    FORD    E350    VAN    1FTSE34L09DA68157       N/A

S810

   2009    FORD    E350    VAN    1FTSE34L29DA68158       N/A



--------------------------------------------------------------------------------

S812    2003    CHEVY    3500    VAN    1GCHG35U631213335    18915     

S813

   2003    CHEVY    3500    VAN    1GCHG35U831183786    18916   

S814

   2010    FORD    F450    BOX    1FDXE4FS6ADA42338       510619

S815

   2010    FORD    F450    BOX    1FDXE4FS8ADA42339       510620

S816

   1996    FORD    E250    VAN    1FTFE24Y8THB43856    16424   

S818

   1999    FORD    F450    CP UTILITY    3FDXF46F3XMA36073    16443    N/A

S819

   2010    FORD    E350    VAN    1FTSE3EL3ADA74358       N/A

S820

   2010    FORD    E350    VAN    1FTSE3EL5ADA74359       N/A

S821

   2010    FORD    E350    VAN    1FTSE3EL1ADA74360       N/A

S822

   2010    FORD    E350    VAN    1FTSE3EL3ADA74361       N/A

S823

   2000    FORD    E350    VAN    1FTSE34L1YHA69051    16446    N/A

S824

   2011    FORD    F350    OP UTILITY    1FDRF3H61BEA60516       513107

S827

   1999    FORD    F450    CP UTILITY    3FDXF46F2XMA39062    16451    N/A

S829

   2000    FORD    E250    VAN    1FTNE24L9YHB58728    16453    N/A

S831

   2000    FORD    E250    VAN    1FTNE24L7YHB58730    16455    N/A

S834

   2000    FORD    F250    OP UTILITY    1FDNF20L8YEC63745    16458    N/A

S837

   2002    FORD    E350    VAN    1FTSE34L22HA13997    16435   

S839

   2002    FORD    E350    VAN    1FTSE34L62HA13999    16437   

S842

   2002    FORD    E350    VAN    1FTSE34L42HB66848    16439   

S843

   2002    FORD    E350    VAN    1FTSE34L22HB66850    16440   

S845

   2004    FORD    E350    VAN    1FTSE34L64HA93100       187845

S846

   2004    FORD    E350    VAN    1FTSE34L84HA93101       187844

S848

   2004    FORD    E350    VAN    1FTSE34L14HA93103       187842

S850

   2004    FORD    E350    CUBE    1FDWE35LX4HA95735       189277

S851

   2004    FORD    E350    VAN    1FTSE34L54HB46434       189278

S852

   2004    FORD    E350    VAN    1FTSE34L74HB46435       189276

S854

   2007    FORD    E350    OP UTILITY    1FDWF37Y77EA83487       496137

S856

   1996    FORD    F150    PICKUP    1FTEF15Y8TLA79624    16426   

S857

   2007    FORD    E350    CUBE VAN    1FDWE35L67DB07911       499829

S858

   2007    FORD    E350    CUBE VAN    1FDWE35L47DA87688       499827

S859

   2007    FORD    E350    CUBE VAN    1FDWE35L17DA64983       499828

S860

   2006    FORD    E350    VAN    1FTSE34L86DA69665       495150

S861

   2006    FORD    E350    VAN    1FTSE34LX6DA69666       495151

S863

   2006    FORD    E350    VAN    1FTSE34L16DA69667       495152

S865

   2006    CHEVY    2500    VAN    1GCGG25U761205920    19972   

S866

   1994    CHEVY    2500    VAN    1GCEG25K6RF127501    19973   

S868

   2001    DODGE    2500    UTILITY    3B7KF23ZX1G820614    19974   

S870

   2000    FORD    F350    VAN    1FDSF35L3YEB62324    16349   

S871

   2000    FORD    F350    VAN    1FDSF34LXYEB80790    16348   

S874

   1995    DODGE    2500    VAN    1B6KC26C3SS122361    16408   

S876

   2001    FORD    E250    VAN    1FTNE24L31HA92148    16227   

S877

   2001    FORD    E250    VAN    1FTNE24L81HA92145    16228   

S880

   2001    FORD    E250    VAN    1FTNE24LX1HA92146    16201   

S883

   2001    CHEVY    G25    VAN    1GBHG31R411230394    16243   

S884

   2002    FORD    E250    VAN    1FTNE24L62HA05344    16232   

S887

   2002    FORD    E250    VAN    1FTNE24L62HA59212    16234   

S889

   2005    FORD    E350    VAN    1FTSE34L55HB33801       196050

S890

   2005    FORD    E350    VAN    1FTSE34L75HB33802       196051



--------------------------------------------------------------------------------

S891

   2005    FORD    E350    VAN    1FTSE34L95HB33803       196052

S892

   2005    FORD    E350    VAN    1FTSE34L05HB33804       196053

S893

   2005    FORD    E350    VAN    1FTSE34L25HB33805       196054

S894

   2005    FORD    E350    VAN    1FTSE34L45HB33806       196055

S895

   2005    FORD    F350    OP UTILITY    1FDWF37566EA20112       209488

S897

   1995    FORD    F150    PICKUP    1FTEF14Y9SNA08419    16416   

S898

   2006    FORD    E350    VAN    1FTSE34L46DA69663       495148

S899

   2006    FORD    E350    VAN    1FTSE34L66DA69664       495149

 

Leffler Roster - Trailor

              

Fleet #

  

Year

  

Make

  

Model

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1982

   1996    KW    T-8    3    1XKDDR9X5TJ721976    16330   

1983

   1996    KW    T-8    3    1XKDDR9X9TJ721978    16331   

1984

   1996    KW    T800    3    1XKDDR9X3TS721971    16332   

1985

   1996    KW    T800    3    1XKDDR9X5TS721972    16333   

1986

   1996    KW    T800    3    1XKDDR9X7TS721973    16334   

1987

   1996    KW    T7800    3    1XKDDR9X9TS721974    16335   

 

Trailers

 

                    

Fleet #

  

Year

  

Make

  

Capacity
A / S

  

# Axles

  

VIN #

  

FAS #

  

Lease #

1990

   1988    FRUEHAUF    9200 A    2    1H4T04327JK018601    16289   

1992

   1996    FRUEHAUF    9200 A    2    4J8T04326TT016702    16346   

1993

   1996    FRUEHAUF    9200 A    2    4J8T04328TT016703    16328   

1994

   1996    FRUEHAUF    9200 A    2    4J8T0432XTT016704    16329   

1995

   1997    FRUEHAUF    9200 A    2    4J8T0432XVT002501    16336   

1996

   1973    BUTLER    6500 A    2    2496232    16286   

 

Leffler Roster - Misc

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M002

   2000    FORD    E150    VAN    1FTRE1423YHA36823    16230   

M03

   1997    IH    4700    EFFINGER    1HTSCAAL7VH456961    16352   

M004

   2000    FORD    E250    VAN    1FTNE24L0YHB58732    16457    N/A

M005

   2008    FORD    ESCAPE    SUV    1FMCU93178KA70715       498983

M006

   2011    FORD    F150    PICK UP    1FTVX12F8BKD12790       N/A

M007

   2011    FORD    F150    PICK UP    1FTVX1EF1BKD12789       N/A

M008

   2011    FORD    F350    UTILITY    1FDRF3H62BEB59264       N/A

M016

   1986    FORD    E250    RACK    1FTHX26L8GKB49346    16373   

M017

   1992    FORD    E350    BOX    1FDJF37M1NNA44463    16392   

M020

   1995    FORD    E350    RACK    1FDKF37H7SNB34915    16417   

M022

   1996    FORD    E350    RACK    2FDKF37H8TCA56832    16430   

M024

   1995    DODGE    2500    PCKP / W PLW    1B7KF26W7SS358704    16409   

M025

   1994    CHEVY    C34    RACK    1GBKC34F3RJ108155    16400   

M032

   1994    FORD    150    PCKP / W PLW    2FTHF26H8RCA69664    16216   

M040

   1981    FORD    E350    BOX    1FTHE38G9BHA95802    16143   



--------------------------------------------------------------------------------

M041

   1987    CHEVY    C30    PCKUP    1GCHV34K4HS180004       48837

M043

   1996    FORD    E250    OP UTILITY    1FDHF25Y6TEA36497    16427   

M044

   1996    FORD    E250    PICKUP    1FTHF25Y2TLA72929    16428   

M048

   1996    FORD    F150    PCKP /W PLW    1FTHX26H9TEB05330    16429   

M049

   2001    FORD    E350    VAN    1FTSE34L31HA70496    16434   

M050

   2003    FORD    E250    VAN    1FTNS24L53HA22906    16241   

M153

   1990    CAR MAR    N/A    UT TRAILER    1P9C712D9LL017581    16381   

M154

   1990    LAMCO    N/A    UT TRAILER    1L9UT0816LL088124    16386   

M155

   1993    TOW-MSTER    1800B    UT TRAILER    1P9F40D21PG1622804    16399   

M156

   1997    HUDSON    N/A    UT TRAILER    10HHSE167V1000873    16433   

M158

   1988    KW    T800    DUMP    1NKDLR9X1JJ511806    16291   

M159

   1989    KW    T800    VAC TRK    2NKDLR9X2JM519633    16292   

M160

   2003    FORD    Explorer    SUV    1FMZU73KX3UA67666       172510

M161

   1995    JHN DRRE    410    BACKHOE    D6777462    N/A   

M162

   1988    CUSTOM    N/A    UT TRAILER    1YB321533J1B1T804    16140   

M163

   1994    CHEVY    C30    DUMP    1GBJC34K3RE187036    16141   

M164

   1990    KMATSHU    N/A    PAYLOADR    1913KOMATSHU    16142   

M165

   2003    FORD    EXPDN    SUV    1FMFU18L93LB64879       171941

M168

   1980’S    TOYOTA    N/A    FORKLIFT    2FDC25 - 11029    N/A   

M169

   1980’S    DATSUN    N/A    FORKLIFT    CF01-000254    N/A   

M170

   1989    CRWD PLESR    N/A    UT TRAILER    89041455    16378   

M171

   1979    CAT    N/A    FORKLIFT    81M03579    N/A   

M172

   1964    CLARK    N/A    FORKLIFT    CFY40B150591    16210   

M173

   1983    MITSUBISHI    N/A    FORKLIFT    AFA82A-00711    N/A   

M176

   2000    FORD    E250    VAN    1FTNE24L7YHB58727    16452    N/A

M177

   1933    FORD    BB    ANTIQE TRK    BB18758428    N/A   

M178

   1988    LESLIE    N/A    ANT TRL    1L9HW1669E1035165    N/A   

M180

   1999    FORD    E250    VAN    1FTNE2421XHA64686    16242   

M183

   2004    FORD    E350    VAN    1FTSE34LX4HA93102       187843

M184

   2000    FORD    E350    VAN    1FTSE34F1YHA52163    16444    N/A

M185

   2007    FORD    F150    PICK UP    1FTRF14W37KB62469       497578

M186

   2001    DODGE    1500    PICK UP    1B7HF16Z41S753128    16459    N/A

M195

   2001    SOUTHWEST       TRAILER    48B500E1812023688    19970   

M196

   1999    FORD    RACK    2800A    1FDXF46F3XED37271    19952   

M197

   1996    MACK    C300    BOOM/RACK    VG6BA07A4TB501823    19953   

T3

   1980    MONN    N/A    TRAILER    FA7045948    N/A   

T5

   1978    FRUEHAUF    N/A    TRAILER    MEZ573873    N/A   

T8

      FRUEHAUF    N/A    TRAILER    MAM257901    N/A   

 

Leffler Roster - Surplus

 

              

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

XM001

   2001    FORD    E250    VAN    1FTNE24L11HA92147    16200   

XM033

   1997    FORD    E250    VAN    1FTEE1468VHA44008    16189   

XM152

   2000    FORD    EXPLORER    SUV    1FMDU73X3YZC42209       146507

XM166

   1991    FORD    F150    PICK UP    2FTDF15Y6MCA96039    16145   

XM167

   1970’S    ALIS CHLMER    N/A    FORKLIFT    446228000    N/A    N/A

XM174

   1964    YALE    N/A    FORKLIFT    P212991    16209   



--------------------------------------------------------------------------------

XS805

   2009    FORD    E350    VAN    1FTSE34L39DA68153       N/A

XS811

   2009    FORD    E350    VAN    1FTSE34L49DA68159       N/A

XS826

   2000    DODGE    350    VAN    2B7KB31Y6YK122638    16449    N/A

XS840

   2002    FORD    E350    VAN    1FTSE34L22HB66847    16438   

XS853

   2006    FORD    E250    VAN    1FTSE34L96DA69668       495153

XS855

   1999    FORD    E250    VAN    1FTNE24L9XHA04180    16188   

XS872

   2006    FORD    F350/ 11K    UTILITY    1FDWF37586EB73624       495721

XS879

   2001    FORD    E250    VAN    1FTNE24L51HA92149    16229   

XS882

   2001    FORD    E250    VAN    1FTNE24L7HB47927    16231   

XS886

   2002    FORD    E250    VAN    1FTNE24L92HA36393    16233       1983   
CHEVROLET    C60    1500 S    1GBGD1A1DV127610    18913   

 

Tullytown Roster - Tank

 

              

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

   FAS #    Lease # 1400    2006    Freightliner    M2-106    3600/A   
1FVFCYDC56HW39641    19848    212704 1401    1992    INTERNAT’L    4900    3000A
   1HTSDVUR2NH418039    19043    1403    1990    Ford    C-8000    3400/A   
1FDYD80U4LVA12258    19263    1404    1994    Peterbuilt    320    4600/A   
1XPZL79X5RD707736    19264    1405    1988    Ford    C-8000    3400/A   
1FDYD80U3JVA04164    19265    1408    1990    Ford    C-8000    3200/A   
1FDYD80U0LVA12032    19266    1409    1995    Peterbuilt    200    3000/A   
1XPMH77X1SM608576    19267    1410    1989    Peterbuilt    200    3000/A   
1XPMH77X3SM608577    19268    1413    1990    FORD    LS8000    3200A   
1FDYS82A4LVA03200    16175    1414    2005    International    7600    5500/A   
1HTWYSBT65J007528    19840    1420    1994    Freightliner    FL80    3400/A   
1FVX8HCBRL456928    19708    1424    1985    Ford    L-8000    3400/A   
1FDXR80U7FVA63030    19271    1425    1987    Ford    L-8000    3400/A   
1FDXR82A5HVA59354    19272    1426    1989    Ford    C-8000    3000/A   
9BFXH81A2KDM00494    19273    1430    1995    Freightliner    FL80    3400/A   
1FVX8HCB1SL581551    19707    1433    1980    FORD    C8000    3100A   
D80UVGH2893    19274    1435    2010    FRGHT    M2    3300A   
1FVACYBSXADAR4303       N/A 1436    1995    Freightliner    FL80    4600/A   
1FVZJLBB9SL706605    19276    1447    1982    Ford    C-8000    3100/A   
1FDYD80U2DVA16231    19270    1452    1989    Ford    L-8000    3400/A   
1FDXR82A2KVA52367    19279    1453    1994    Ford    L-8000    3400/A   
1FDXR82E0RVA26850    19280    1459    1995    Freightliner    FL80    4600/A   
1FVZJLBB4SL575051    15837    1460    1995    Freightliner    FL80    4600/A   
1FVZJLBB7SL706604    15838    1461    1996    Ford    L-8000    3400/A   
1FDYS82E0TVA19364    15839    1464    1999    Freightliner    FL80    4600/A   
1FV6JJBBXYHF88148    unknown    1465    2009    Freightliner    M2106    3300/A
   1FVACYDJ49HAF2472       N/A 1466    2009    Freightliner    M2106    3300/A
   1FVACYDJ49HAF2474       N/A



--------------------------------------------------------------------------------

Tullytown Roster - Service

 

Fleet #

  

Year

  

Make

  

Model

  

Body

Type

  

VIN #

  

FAS #

  

Lease #

S900

   1999    Ford    E-350    Van    1FTSE34F7XHB83449    19786   

S901

   1999    Ford    E-350    Van    1FTSE34FXXHB83445    19782   

S904

   2001    Ford    E-350    Van    1FTSE34L21HA48280    19748   

S905

   2001    Ford    E-350    Van    1FTSE34L61HA48279    19747   

S907

   2006    Ford    E-350    Van    1FTSE34L76DA69657       495142

S908

   2006    Ford    E-350    Van    1FTSE34L36DA69654       495139

S909

   2006    Ford    E-350    Van    1FTSE34L76DA69656       495141

S910

   2001    Ford    E-350    Van    1FTSE34L41HA48278    19246   

S912

   2001    Ford    E-350    Van    1FTSE34L01HA48276    19744   

S914

   2002    Ford    E-350    Van    1FTSE34L52HA00659    19770   

S915

   2002    Ford    E-350    Van    1FTSE34L12HA00660    19769   

S916

   2002    Ford    E-350    Van    1FTSE34L52HA00662    19771   

S918

   2008    Ford    E350    Van    1FTSE34L28DA10095       498900

S919

   2008    Ford    E350    Van    1FTSE34L48DA10096       498901

S920

   2006    Ford    E-350    Van    1FTSE34L76DA69652       495137

S921

   2006    Ford    E-350    Van    1FTSE34L76DA69653       495138

S922

   2006    Ford    E-350    Van    1FTSE34L76DA69655       495140

S923

   2002    Ford    E-350    Van    1FTSE34L32HA00658    19762   

S924

   2004    Ford    E-350    Van    1FTSE34LX4HB34747       188455

S925

   2004    Ford    E-350    Van    1FTSE34L44HB34744       188452

S926

   2004    Ford    E-350    Van    1FTSE34L84HB34746       188454

S927

   2004    Ford    E-350    Van    1FTSE34L64HB34745       188453

S928

   2004    Ford    E-350    Van    1FTSE34L14HB34748       188456

S929

   2004    Ford    E-350    Van    1FTSE34L24HB34743       188451

S930

   2005    Ford    E-350    Van    1FTSE34L45HB33787       196035

S931

   2005    Ford    E-350    Van    1FTSE34L65HB33788       196036

S932

   2005    Ford    E-350    Van    1FTSE34L85HB33789       196037

S933

   2005    Ford    E-350    Van    1FTSE34L25HB33786       196034

S935

   2005    Ford    E-350    Van    1FTSE34L65HB33791       196039

S937

   2001    Ford    E-350    Van    1FTSE34L21HA48277    19745   

S939

   1997    Ford    E-350    Van    1FTJE34F8VHB83145    16275   

S940

   2010    Ford    E-350    Van    1FTSE3EL7ADA74363       N/A

S941

   2010    Ford    E-350    Van    1FTSE3EL9ADA74364       N/A

S942

   2010    Ford    E-350    Van    1FTSE3EL0ADA74365       N/A

 

Tullytown Roster - Misc

 

        

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M551

   1970    TCM    FD30Z7ST    FORKLIFT    A22R52455    N/A   

M554

   1999    Ford    E350    Van    1FTSE34F3XHB83447    19784   

M557

   1998    Sealion    N/A    UT Trailer    45LBS171XW2062874    unknown   

M558

   1998    Sealion    N/A    UT Trailer    45LBS1716W2062838    unknown   

M560

   2002    Ford    F-350 SD    Pick Up    1FTWX33SX2EA36501    19772   

M562

   1999    Ford    F-350 SD    Rack    1FDWF37F4XEC44120    19780   

M563

   1995    Ford    E-350    Van    1FTJE34F0SHC14948    15867   

M564

   2001    Ford    E350    Van    1FTJE34L61HA48282    19749   

M565

   2005    Ford    E350    Van    1ftse34l45hb33790       196038

M566

   1998    Recsue One    Boat    17’ Alum    OMCR4801F798    unknown   

M567

   1998    Recsue One    Boat    17’ Alum    OMCR4802F798    unknown   



--------------------------------------------------------------------------------

M568

   1986    Case    CK-580-E    Back Hoe    N/A    19855   

M570

   1995    Custom    N/A    UT Trailer    10400601210950236    19243   

M571

   1989    FORD    LN9000    DUMP    1FDYR90T3KVA07792    19244   

M572

   1999    Ford    F-350 SD    Pick Up    1FTWX33FXXEC16183    19781   

M575

   1995    Ford    E-350    Van    1FTHE24Y3SHA79734    13806   

M577

   1994    Ford    E-350    Box    1FDKE37M8RHC17956    19234   

M582

   2003    Ford    E-450    Dump    1FDXF46P93EC66547       175274

M584

   1989    Ford    E-350    Utility    1FDKF37M4KNA03941    19240   

M586

   1994    Chevy    2500    Pick Up    1GCGK24F4RE173586    19249   

M590

   1990    Ford    E-350    Utility    2FDLF47M5LCB02253    19248   

M591

   2001    Haul    N/A    UT Trailer    16HGB18231PO21588    14103   

M592

   2001    Haul    N/A    UT Trailer    16HGB18211PO21587    14102   

M599

   1996    Petro    Steel    UT Trailer    1P9TAR201T2021221    15840   

 

Tullytown Roster - Surplus

 

        

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

   1988    BVR    Trailer    N/A    42EDP2036J1000171    19238       1970   
Case    580    N/A    42029854195644    19242   

X1412

   1989    FORD    C8000    4400/A    1FDZH8OU7KVA40711    19269    WC

X1434

   1980    Ford    C-8000    3100/A    D80UVGH2892    19275   

X1440

   1986    Ford    C-8000    4600/A    1FDZH80U6GVA16701    19277   

X1442

   1980    Ford    C-8000    3400/A    D80UVGH2894    19278   

X1462

   1979    FORD    C8000    3400/A    D80DVDG9116    19281   

X1467

   1979    FORD       CHASSIS    D80DVDF1907    16289   

XC83

   2002    Ford    EXPLORER       1FMZU72E92UA75199    19767   

XC84

   2002    Ford    EXPLORER       1FMZU72E12UA75200    19766   

XM553

   1999    Ford    E350    VAN    1FTSE34F5XHB83448    19785   

XM579

   1997    DYNAWELD    N/A    UT TRAILER    4U161AEX6V1X34348    19236   

XM583

   1986    Eager Beaver       UT Trailer    SW54623PA    19239   

XS902

   1999    FORD    E350    VAN    1FTSE34F1XHB83446    19783   

XS903

   2002    FORD    E350    VAN    1FTSE34L32HA00661    19761   

XS917

   2002    FORD    E350    VAN    1FTSE34L72HA00663    19768   

 

Upper Darby Roster - Tank

 

           

Fleet #

  

Year

  

Make

  

Model

  

Capacity

A / S

  

VIN #

  

FAS #

  

Lease #

1300

   2000    Peterbilt    330    3400A    1NPNHD8X8YS510581    19779   

1302

   2005    IH    7600    5000A    1HTWYSBT45J007530    19838   

1303

   1989    INTERNTL    4700    3100A    1HTZSZ3R7KH644408    19807   

1304

   2009    FRGHT    M2106    3300/A    1FVACYDJX9HAF2475       N/A

1305

   2001    Peterbilt    330    3400A    2NPNHD8X21M558310    19743   

1306

   2008    FRGHT    M2-106    3200/A    1FVACYDJ08HZ05496       N/A

1307

   1989    FORD    LS8000    3400A    1FDXR82A0KVA34627    19849   

1316

   2006    FRGHT    M21-06    3600A    1FVFCYDC36HW39640    19752    212703

1318

   1995    MACK    MS250P    2100A    VG6M117BOSB201699    19682   

1327

   1995    FORD    LS 8000    3500A    1FDYS82E0SVA14115    19260   



--------------------------------------------------------------------------------

1334

   1991    FORD    LN 8000    3175A    1FDYR82A7MVA36785    19256   

1336

   1991    FORD    LN 8000    3100A    1FDYR82A9MVA36786    19257   

1340

   2002    Sterl Actera    M8500    3600A    2FZAANAK72AJ73734    19773   

1341

   2004    Sterl Actera    M8500    3600A    2FZACHAK94AM14482    19819   

1359

   1997    FORD    LS 8000    3400A    1FDYS82E6VVA19789    15842   

1360

   1996    FORD    LS 8000    3400A    1FDYS82E7TVA07292    15841   

1361

   1994    FORD    LS 8000    3700A    1FDYS82E2RVA18774    19251   

1362

   1998    Peterbilt    330    3500A    3BPNHD8X7WF463142    19723   

1363

   1992    FORD    LS 8000    3500A    1FDYS82AONVA36665    19252   

1371

   1997    IH    4900    2500A    1HTSDAAN6VH425182    19672   

1372

   1997    IH    4900    2500A    1HTSDAAN8VH425183    19673   

 

Upper Darby Roster - Service

 

           

Fleet #

  

Year

  

Make

  

Model

  

Body
Type

  

VIN #

  

FAS #

  

Lease #

S800

   1999    FORD    E350    VAN    1FTSE34F3XHB83450    19787   

S803

   2008    FORD    E350    VAN    1FTSE34L78DA10092       498892

S804

   2008    FORD    E350    VAN    1FTSE34L98DA10093       498891

S805

   2008    FORD    E350    VAN    1FTSE34L08DA10094       498893

S806

   2008    FORD    E250    VAN    1FTSE34L18DB28705       257848

S807

   2008    FORD    E350    VAN    1FTSE34L38DB28706       257849

S809

   2002    FORD    E350    VAN    1FTSE34L92HA00664    19765   

S810

   2008    FORD    E350    VAN    1FTSE3428DB33573    .    257850

S811

   2008    FORD    E350    VAN    1FTSE34L48DB33574       257851

S813

   2010    FORD    E350    VAN    1FTSE3ELSADA74362       N/A

S816

   2003    FORD    E350    VAN    1FTSE34L53HB24500    19821   

S817

   2003    FORD    E350    VAN    1FTSE34L73HB24501    19820   

S819

   2004    FORD    E350    VAN    1FTSE34L94HB31211       188431

S820

   2004    FORD    E350    VAN    1FTSE34L94HB31208       188432

S821

   2004    FORD    E350    VAN    1FTSE34LO4HB31209       188429

S822

   2005    FORD    CGO    VAN    1FTSE34L75HB33816       196068

S823

   2005    FORD    CGO    VAN    1FTSE34L95HB33817       196069

S824

   2005    FORD    CGO    VAN    1FTSE34LO5HB33818       196070

S825

   2005    FORD    CGO    VAN    1FTSE34L25HB33819       196071

S826

   2005    FORD    CGO    VAN    1FTSE34L95HB33820       196072

S827

   2006    FORD    E350    VAN    1FTSE34L06DA69661       495146

S828

   2006    FORD    E350    VAN    1FTSE34L26DA69662       495147

S829

   2006    FORD    E350    VAN    1FTSE34L06DA69658       495143

S830

   2006    FORD    E350    VAN    1FTSE34L96DA69660       495145

S833

   2006    FORD    E350    VAN    1FTSE34L26DA69659       495144

S851

   2001    FORD    E350    VAN    1FTSE34L41HA23736    19742   

S853

   2001    FORD    E350    VAN    1FTSE34L21HA23735    19741   

S896

   1997    FORD    E350    VAN    1FTJE34FVHC13703    16276   



--------------------------------------------------------------------------------

 

Upper Darby Roster - Tractor

     

 

Fleet #

  

Year

   Make    Model    Body Type   

VIN #

   FAS #    Lease #

1380

   2005    IH    7600    3    1HSWYSBRX5J131150    18779   

1383

   1999    IH    9200    3    2HSFMAXR8XCO25991    19788   

1390

   1993    HEIL    9200A    2    1HLA3A7B7R7H57299    19261   

1391

   2007    HEIL    8500A    2    5HTAB432177G72300       N/A

 

Upper Darby Roster - Misc

 

        

Fleet #

  

Year

   Make    Model    Body Type   

Vin #

   FAS #    Lease #

M503

   2001    FORD    WINDSTAR    MINIVAN    2FMZA50441BC31399    19763   

M505

   1987    FORD    C8000    3400A    1FDYD80U3HVA65511    19253   

M510

   2003    FORD    E350    VAN    1FTSE3423HB24499    19822   

M511

   1995    DODGE       STAKE
BODY    1B6MC36C8SS118983    19823   

M512

   2004    FORD    E350    VAN    1FTSE34L74HB31210       188430

M513

   2001    FORD    E350    VAN    19764    16931   

M518

   1995    FORD    F250    PICK-UP    1FTHF26F0SNA29335    16230   

M519

   2010    FORD       VAN    NM01S7AN1AT022208       53105

M522

   1996    FORD    F250    PICK-UP    1FTHF26F5TEB24295    15884   

M530

   1970    HYSTER    H70C    FORKLIFT    C5D126815    N/A   

 

Upper Darby Roster - Surplus

 

        

Fleet #

  

Year

   Make    Model    Body Type
Capacity A/S   

VIN #

   FAS #    Lease #    1991    PETERBILT    320    3500A    1XPZH58X3MD705161   
19684    WC

X1310

   1998    FORD    C8000    3000A    1FDXD80UXJVA40090    19258    WC

X1315

   1986    FORD    C8000    3000A    1FDY80UXGVA18751    19259   

X1320

   1987    WHITE    WX64    4900A    1WVDZHJ02HN122291    19683    WC

X1354

   1991    FORD    LS 8000    3400A    1FDYS82A1MVA04130    19250   

X1366

   1989    FORD    C8000    4300A    1FDYD8OU3KVA25288    19254    WC

X1368

   1990    FORD    C8000    3400A    1FDYD80U4LVA12034    19255    WC

X1392

   1991    HEIL    8000A    TRAILER    1HLA3A7B0M7G55304    19847   

X1399

   1976    HEIL    8500A    TRAILER    1HLA3A7B3H7H53736    19262    JPM

XM502

   1997    FORD    FAURUS    WAGON    1FALP57U7VA297287    15886   

XM532

   1996    FORD    E350    VAN    1FTJE34F8THB60347    15882   

XS855

   2001    FORD    E350    VAN    1FTSE34LO1HA23734    19740   

XS895

   1997    FORD    E350    VAN    1FTJE34F1VHC13702    16277   

 

Wallace Roster - Tank

 

        

Fleet #

  

Year

   Make    Model    Capacity
A / S   

VIN #

   FAS #    Lease #

1611

   1993    INT’L    4900    3000/A    1HTSDPPN7PH494282    13950   

1612

   1999    FREIG    F80    4500/A    1FVXJLBB4XHA56098    17056   

1613

   1997    INT’L    4900    3000/A    1HTSDAANXVH438405    13956   

1614

   1999    INT’L    4900    3000/A    1HTSDAAN1XH615622    13953   

1615

   2009    FRGHT    M2-106    3400    1FVACXDJ99HA52529       N/A

1616

   2000    KW    T300    3200/S    1NKMHD7X5YS842092    19859   

1617

   2008    FRGHT    M2-106    3400/A    1FVFCYDJ78HZ05503       N/A

1630

   1997    INT’L    4900    3000/A    1HTSDAAN7VH438412    unknown   



--------------------------------------------------------------------------------

1631

   2001    INT’L    4900    2800/A    1HTSDAAN81H401914    16914   

1634

   1997    INT’L    4900    2800/A    1HTSDAAN8VH471516    unknown   

1639

   1994    INT’L    4900    2800/A    1HTSDAAN9RH586034    13948   

1644

   2001    INT’L    4900    3000/A    1HTSDAAN01H362963    16618   

1646

   1995    INT’L    4900    2600/A    1HTSDAAN15H645860    13945   

1647

   1995    INT’L    4900    2800/A    1HTSDAAN95H605767    13946   

1648

   2004    INT’L    4400    2800/A    1HTMKAAN24H679985    16619   

1649

   2006    FREIG    M2-106    3200/S    1FVACXCS96HW64071    16894   

 

Wallace Roster - Service

 

        

Fleet #

   Year    Make    Model    Body Type   

VIN #

   FAS #    Lease #

S250

   2004    FORD    E350    VAN    1FTSS34L14HB46715       191538

S254

   2008    FORD    E350    VAN    1FTSE34L98DA22213       500506

S255

   2011    FORD    F350    UTILITY    1FDRF3H6XBEB43488       N/A

S256

   2002    CHEVY    3500    VAN    1GCHG35R421243556    15737   

S258

   2006    FORD    F450    RACK    1FDXF46Y96EB61424       208081

S259

   2004    CHEVY    3500    CUBE    1GBJG314941207767       188280

S261

   2008    FORD    E350    VAN    1FTSE34L38DB33579       257847

S262

   2010    FORD    E350    VAN    1FTSE3ELZADA85285       NA

S263

   2010    FORD    E350    VAN    1FTSE3EL4ADA85286       NA

S268

   2004    GMC    2500    VAN    1GTFG25M111905131    16614   

S269

   2006    FORD    E350    VAN    1FTSE34L86DA74039       495212

S270

   2006    FORD    E350    VAN    1FTSE34LX6HA71006       496408

S271

   2008    FORD    F450    RACK    1FDXF47488EC55604       499815

 

Wallace Roster - Misc

 

        

Fleet #

   Year    Make    Model    Body Type   

Vin #

   FAS #    Lease #

M350

   1999    FORD    F550    RACK    1FDAF5FIXED99567    13689   

M351

   1940    DODGE    SHOW TRK    TANK    T98139493    N/A   

M352

   2005    FORD    F250    PICK UP    1FTNF21575EC84473       206676

M357

   2003    CHEVY    2500    PICK UP    1GCHK24U93E207919    16281   

M365

   1986    H&H    BRINDLE    TRAILER    1H91016S8G1019086    13681   

 

Wallace Roster - Surplus

 

        

Fleet #

   Year    Make    Model    Body Type
Capacity
A/S   

VIN #

   FAS #    Lease #

XS251

   2005    FORD    E350    VAN    1FTSE34L65HB33810       196062

XS252

   2002    FORD    E350    VAN    1FTSE34L42HA13967      

XS253

   2002    FORD    E350    VAN    1FTSE34L22HA13966      

XS254

   1999    FORD    E350    VAN    1FTSE34L3XHB40829    16966   

XS264

   2000    GMC    G2500    VAN    1GTFG25M6Y1900839    16613   

XS266

   2000    GMC    SAVANA    VAN    1GTFG25M7Y1900437    16612    JPM



--------------------------------------------------------------------------------

Wantagh Roster - Tank

 

Fleet #

   Year   

Make

  

Model

  

Capacity

A / S

  

VIN #

   FAS #      Lease #  

1802

   2007    Mack    CTP713    4500/A    1M2AT04C27M004923         N/A   

1803

   2007    MACK    CTP713    4500/A    1M2AT04C67M004925         N/A   

1804

   2003    Intl    7600    4400/A    1HTWYATTX3J063302      17818      

1805

   1987    Mack    MR    3400 / A    1M2K125CXHM010331      14046      

1806

   1987    Mack    MR    3400 / A    1M2K125C1HM010332      14047      

1807

   1983    Mack    R    4800 / A    1M2N128C5DA032287      14048      

1808

   1983    Mack    R    4800 / A    1M2N128C7DA032288      14049      

1812

   1980    Mack    R    4800 / A    R685ST79880      14044      

1814

   1982    Mack    R    4800 / A    1M2N128C6CA032006      14008      

1815

   1982    Mack    R    4600 / A    1M2N128C8CA032007      14009      

1821

   1990    Mack    MR    4800/A    1M2K175C3LM003131
     16675      

1822

   2008    Frght    M21-6    3500/A    1FVFCYDJ38HZ05501         N/A   

1824

   1986    Ford    L8000    3000 / A    1FDXR80U6GVA55390      14026      

1825

   1992    Ford    L8000    3000 / A    1FDXR82A6NVA27735      17397      

1828

   1980    Mack    R    3400 / A    R606T1188      14040      

1829

   1988    Mack    DM    4600 / A    1M2B179C6JM004099      14034      

1830

   1995    Mack    RD    3400 / A    1M2P288C6SM017687      14028      

1831

   1995    Mack    RD    3400 / A    1M2P288C4SM017686      14029      

1834

   1990    Mack    DM    5000 / A    1M2B179C1LM007012      14010      

1835

   1990    Mack    DM    4000 / A    1M2B179C3LM007013      14011      

1836

   1994    Mack    DM    3400 / A    1M2B205C3RM013106      14012      

1840

   1993    Mack    DM    5000 / A    1M2B221C7PM010823      14037      

1844

   1988    Mack    DM    4400 / A    1M2B116C3JW007113      14031      

1845

   1988    Mack    DM    4000 / A    1M2B179C9JM004095      14032      

1846

   1988    Mack    DM    4000 / A    1M2B179C5JM004093      14033      

1848

   1988    Mack    DM    4600 / A    1M2B179C9JM004100      14035      

1849

   1993    Mack    DM    3400 / A    1M2B205C0PM010824      14036      

1850

   2001    Mack    RD    3400 / A    1M2P288C31M032842      14052      

1852

   1983    Mack    MR    3400 / A    1M2K125CXDM006659      14015      

1858

   1978    Mack    R    3400 / A    R607T5710      14017      

1860

   2002    Mack    RD    3400 / A    1M2P288C42M034049      16942      

1861

   2002    Mack    RD    3400 / A    1M2P288C22M034048      16941      

1869

   1982    Mack    R    4800 / A    1M2N128C8CA032010      14018      

1870

   1992    Mack    DM    3400 / A    1M2B205C7NM009683      14019      

1871

   1992    Mack    DM    3400 / A    1M2B205C2NM009682      14020      

1878

   1991    Mack    DM    3400 / A    1M2B205C8MM008427      14050      

1879

   1991    Mack    DM    3400 / A    1M2B205C6MM008426      14051      
Wantagh Roster - Service   

Fleet #

   Year   

Make

  

Model

  

Body Type

  

VIN #

   FAS #      Lease #  

S001

   2004    Ford    E350    Van    1FTSE34LX4HB11050         187800   

S002

   2004    Ford    E350    Van    1FTSE34L14HB11051         187801   

S003

   2004    Ford    E350    Van    1FTSE34L34HB11052         187803   

S005

   2004    Ford    E350    Van    1FTSE34L74HB11054         187806   

S006

   2005    Ford    E350    Van    1FTSE34L95HB33798         196046   

S007

   2005    Ford    E350    Van    1FTSE34L75HB33797         196045   

S008

   2005    Ford    E350    Van    1FTSE34L55HB33796         196044   

S009

   2005    Ford    E350    Van    1FTSE34L35HB33800         196048   

S010

   2005    Ford    E350    Van    1FTSE34L35HB33795         196043   

S013

   2006    Ford    E350    Van    1FTSE34L16DA90034         495208   

S020

   2001    Ford    E350    Van    1FTSE34L61HA18151      16926      

S021

   2001    Ford    E350    Van    1FTSE34L81HA18152      16924      



--------------------------------------------------------------------------------

S022

     2001       Ford    E350    Van    1FTSE34L81HA22279    16783   

S024

     1998       Ford    E350    Van    1FTSE34LXWHB94451    17026   

S026

     2009       Ford    E350    Van    1FTSE34L89DA68150         N/A   

S027

     2009       Ford    E350    Van    1FTSE34LX9DA68151         N/A   

S028

     2009       Ford    E350    Van    1FTSE34L19DA68152         N/A   

S029

     2009       Ford    E350    Van    1FTSE34LX9DA69719         N/A   

S036

     2003       Ford    E350    Van    1FTSE34L63HB29513    18296   

S041

     2006       Ford    E350    Van    1FTSE34L86DA90032         495206   

S044

     2003       Ford    E350    Van    1FTSE34L43HB29512    18305   

S045

     2003       Ford    E350    Van    1FTSE34L03HB29510    18298   

S046

     2010       Ford    E350    Van    1FTSE3EL9ADA85297         N/A   

S047

     2010       Ford    E350    VAN    1FTSE3EL0ADA85298         N/A   

S050

     2008       Ford    E350    Van    1FTSE34L18DA10105         498908   

S051

     2008       Ford    E350    Van    1FTSE34L58DA10107         498910   

S052

     2008       Ford    E350    Van    1FTSE34L88DA10103         498906   

S053

     2008       Ford    E350    Van    1FTSE34L38DA10106         498909   

S054

     2010       Ford    E350    Van    1FTSE3EL2ADA85299         N/A   

S055

     2010       Ford    E350    Van    1FTSE3EL7ADA85301         N/A   

S056

     2010       Ford    E350    Van    1FTSE3EL7ADA85300         N/A   

S069

     1998       Ford    E350    Van    1FTSE34L1WHB94449    17028   

S075

     1998       Ford    E350    Van    1FTSE34L8WHB94450    17030   

S084

     2006       Ford    E350    Van    1FTSE34LX6DA90033         495207   

S085

     2006       Ford    E350    Van    1FTSE34L86DA93187         495209   

S086

     2006       Ford    E350    Van    1FTSE34LX6DA93188         495210   

S091

     1998       Ford    E350    Van    1FTSE34LXWHB94448    17029   

S095

     2001       Ford    E350    Van    1FTSE34L41HA22280    16784   

 

Wantagh Roster - Tractor

 



  



Fleet #

   Year     

Make

  

Model

  

# Axles

  

VIN #

   FAS #    Lease #  

1880

     2005       Mack    CH    3    1M1AJ06Y65N001985    18772   

1881

     2005       Mack    CH    3    1M1AJ06Y85N001986    18771   

1883

     1990       Mack    CH    3    1M2AA06Y6LW006462    14058   

1884

     1992       Mack    CH    3    1M2AA13YXNW015338    14059   

1885

     1991       FORD    LT9000    3    1FTZU90W7MWA00848    19991   

1886

     2010       Freight    Columbia    3    1FUJFOCY3ADAR5654         N/A   

1888

     1997       Mack    CH    3    1M1AA14Y0VW072750    14055   

1889

     2010       Freight    Columbia    3    1FUJFOCY5KDR5655         N/A   

1890

     2005       Heil    10600 /A    3    5HTAB413857J68512    18807   

1891

     2005       Heil    10600 /A    3    5HTAB413X57J68513    18808   

1893

     1977       FRUEHAUF    9200 A    2    UNY581401    14060   

1894

     1995       Heil / Tag F2 E10600    10600 /A    3    1HLA3A7B8S7J58558   
14061   

1895

     1991       Fruehauf /Tag F2 ESF106    10600 /A    2    1H4T04229NL001901   
14062   

1896

     1980       Fruehauf /Tag F2 E9200    9200 / A    2    UNT002201    14063   

1898

     1982       Fruehauf /Tag F2 E9200    9200 / A    2    1H4T04125CK007201   
14067   

1899

     1981       Fruehauf /Tag F2 E9200    9200 / A    2    1H4T04127BK020501   
14066   



--------------------------------------------------------------------------------

Wantagh Roster - Misc

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type

  

Vin #

  

FAS #

  

Lease #

M600

   1997    FORD    F350    PICK UP    3FTHF36F6VMA23754    13777   

M601

   2005    FORD    Escape    4X4    1FMYU93175KE15890       196350

M602

   1978    MACK    R    3400/A    R607T5712    14016   

M603

   2008    Ford    E350    Van    1FTSE34LX8DA10104       498907

M604

   2004    Ford    E350    Cargo Van    1FTSE34L54HB11053       187811

M605

   2003    FORD    E350    VAN    1FTSE34L43HB29509    18304   

M607

   1998    FORD    E250    Van    1FTPE242XWHB82145    13781   

M608

   1992    Ford    E350    Step Van    3FCLF59M8NJA05581    13776   

M611

   2005    FORD    E350    Cargo Van    1FTSE34L05HB33799       196047

M612

   1997    Ford    E350    Van    1FTJE34L1VHA45839    15825   

M613

   1995    Ford    E350    Van    1FTJE34Y2SHC14953    15896   

M614

   2005    FORD    ESCAPE    SUV    1FMYU93105KE15889       196349

M618

   1995    Ford    Cutaway    Cube Van    1FDKE37H3SHB74801    15826   

M620

   2006    Ford    Cutaway    Cube Van    1FDXE45S26DA24928       495465

M621

   2010    Ford    E350    Van    1FTSE3EL7ADA85296       N/A

M625

   2006    Ford    Cutaway    Cube Van    1FDXE45SX6DA35837       495535

M631

   1987    Hyster    H80XL    Forklift    F005A04602H    N/A   

M633

   1999    Ford    E350    Van    1FTSE34L5XHC01050    16980   

M640

   1990    Ford    L8000    Tanker    1FDXK84A1LVA09903    14111   

 

Wantagh Roster - Surplus

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

X1811

   1980    MACK    R    3400/A    R606T1186    14043   

X1882

   1988    MACK    R    TRACTOR    1M2N187Y3JW021979    14057   

XC96

   2003    FORD    ESCAPE    SUV    1FMYU921X3KD74945    18306   

XM606

   2002    FORD    XLS       1FMYU02102KB03886    16944   

XM619

   1995    FORD    CUTAWAY    CUBE VAN    1FDKE37H6SHB74808    15827   

XM641

   1989    MACK    MIDLINER    TANKER    VG6M112B5KB067361    unknown   

XS015

   2001    FORD    E350    VAN    1FTSE34L61HA22281    16785   

XS018

   2001    Ford    E350    Van    1FTSE34L81HA18149    16925   

XS019

   2001    Ford    E350    Van    1FTSE34L41HA18150    16927   

XS030

   1999    FORD    E350    VAN    1FTSE34L5XHC01047    16977   

XS033

   2001    FORD    E350    VAN    1FTSE34L81HA22282    16786   

XS038

   2003    Ford    E350    Van    1FTSE34L23HB29511    18297   

XS087

   2001    Ford    E350    Van    1FTSE34L61HA22278    16782   

 

C. Hoffberger Company

 

Fleet #

  

Year

  

Make

  

Model

       

VIN #

  

FAS

#

    

55901

   1989    DODGE    250 P/U       1B7KM2680KS191271    027838   

55910

   2001    DODGE    1500 P/U       1B7HF16Y01S262062    027839   

125

   1983    FORD    L8001 3000/A       1FDXR80U6DVA38844    027823   

122

   1987    FORD    L8000 3000/A       1FDXR80UIHVA20855    027822   

118

   1989    FORD    L8000 3000/A       1FDXR82A6KVA36155    027821   

132

   1994    FORD    L8000 2800/A       1FDXR82EXRVA51125    027828   

137

   1995    FORD    LN4500S 4200/S       1FDZW90X9SVA29313    027832       1995
   FORD    LN 4500S       A29313    019901   

117

   1996    FORD    F150 P/U       1FTEF14YXTLB70279    027820   

71260

   1997    FORD    E150 VAN       1FTEE1424VHA61112    027864   

71259

   1997    FORD    E150 VAN       1FTEE1426VHA61113    027863   



--------------------------------------------------------------------------------

   1997    FORD    LN 4700 S       A10730    019903   

92056

   1999    FORD    E150 VAN       1FTRE1429XHB51862    027865   

101 163

   2000    FORD    E250       1FTNE2421YHA34525    027868   

101 164

   2000    FORD    E250       1FTNE2423YHA34526    027869   

101 165

   2000    FORD    E250       1FTNE2425YHA34527    027870   

101162

   2000    FORD    E250 VAN       1FTNE242XYHA34524    027866   

111148

   2001    FORD    E250       1FTNE24251HA44867    027867   

30557

   2002    FORD    E350 VAN       1FTSE34L42HA30557    027833   

30560

   2002    FORD    E350       1FTSE34L42HA30560    027836   

30558

   2002    FORD    E350       1FTSE34L62HA30558    027834   

30561

   2002    FORD    E350       1FTSE34L62HA30561    027837   

30559

   2002    FORD    E350       1FTSE34L82HA30559    027835   

135

   1998    FREIGHTLINER    FL80 2800/A       1FUWJLBB2WH887207    027831   

131

   1998    FREIGHTLINER    FL70 2800/A       1FV6HLBA1XHA06631    027827   

55911

   1991    GMC    3500 P/U       1GDHR33J2MF702060    027840   

133

   1997    GMC    C7500 2800/A       1GDM7C1J5VJ509889    027829   

134

   2000    GMC    T7500 2800/A       1GDM7H1C1YJ509584    027830   

57701

   1987    INTERNATIONAL    S-1600 P/O       1HTLAHEM7HH484575    027841   

105

   1990    INTERNATIONAL    4900 3000/A       1HTSDTVNOLH206835    027817   

63311

   1993    INTERNATIONAL    8100 4200/A       1HSHCAZR6PH500796    027862   

110

   1993    INTERNATIONAL    4900 3000/A       1HTSDPNN7PH478733    027818   

57702

   1994    INTERNATIONAL    4700 R/B       1HTSCPLM9RH546594    027842   

128

   2002    INTERNATIONAL    4400 2700/A       1HTMKAAN52H517491    027825   

130

   2002    INTERNATIONAL    4400 4400/A       1HTMSADR82J034164    027826      
2002    INTERNATIONAL          1HTMSADR82JO34164    020007   

127

   2002    INTERNATIONAL    4400 4400/A       1HTMSADRX2J034165    027824      
2005    INTERNATIONAL          117368 2005 INTL    019939       2005   
INTERNATIONAL    2800A tank       1htmmaan15h100805    019900       2005   
INTERNATIONAL    2800A tank       1htmmaan25h117368    019902       2005   
INTERNATIONAL    4300 2800A tank       1htmmaan5h124447    019898       2005   
INTERNATIONAL          100805    019941       2005    INTERNATIONAL         
1HTMMAAN15H100805    020008       2005    INTERNATIONAL    TECH WELD 2800A TANK
      H124445    019897       2001    KENWORTH          M872708    019940      
2001    KENWORTH    2800A tank       M872708    019899   

62044

   1979    MACK    MR 3400/A       MR487P1016    027843   

62047

   1979    MACK    MR 3400/A       MR487P1018    027844   

62053

   1980    MACK    MR 3400       MR487P1172    027846   

62054

   1980    MACK    MR 3400       MR487P1173    027847   

62057

   1980    MACK    MR 3400/A       MR487P1176    027848   

62058

   1980    MACK    MR 3400/A       MR487P1177    027849   

62060

   1980    MACK    MR 3400       MR487P1179    027851   

62051

   1980    MACK    MR 3400/A       MR487P1231    027845   

62064

   1980    MACK    MR 3400/A       MR487P1233    027854   

62065

   1980    MACK    MR 3400       MR487P1234    027855   

62066

   1980    MACK    MR 3400       MR487P1235    027856   

62067

   1980    MACK    MR 3400       MR487P1236    027857   

62069

   1980    MACK    MR 3400/A       MR487P1238    027858   



--------------------------------------------------------------------------------

62071

   1980    MACK    MR 3400/A       MR487P1240    027859   

73

   1985    MACK    MIDLINER 2800       VG6M112B7FB064208    027815   

11

   1996    MACK    MIDLINER 2800/A       VG6M118BITB301911    027814   

63310

   1993    PETERBILT    379 4400/A       1XP5DE9XXPN338718    027861   

104

   1988    VOLVO    FE615 2800       YB3U6A3A4JB416920    027816   

114

   1995    VOLVO    FL6 2800       4V52AEECXSR474218    027819    Hoffman Fuel
Company Bridgeport

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

63143

   1982    FORD    H80A 4400       1FDYH0U1GVA11539    027757   

62454

   1985    FORD    D800 2800       1FDYD80U6FVA22276    027751   

A-11

   1986    FORD    F-250 PICK UP       1FTHY26H7GK86771    027760   

54999

   1988    FORD    F-350 RACK       1FDKF37G4KNA65947    027747   

49600

   1996    FORD    E-350 VAN       1FTJE34Y2THA43834    027743   

49801

   1998    FORD    E-350 VAN       1FTPE24LXWHA47742    027744   

29902

   1999    FORD    E-350 VAN       1FTSE34F5XAB84969    027738   

16101

   1999    FORD    E-250 VAN       1FTSE34L8XHA27099    027735   

101785

   2000    FORD    E-150 VAN       1FTRE1423YHA24820    027759       2000   
FORD    E-150 VAN       1FTRE1426YHA31745    027761   

16102

   2001    FORD    E-250 VAN       1FTSE34L51HA26595    027736   

49151

   2002    FORD    E-350 VAN       1FTSE34L82HA25457    027740   

49150

   2002    FORD    E-350 VAN       1FTSE34L92HA25256    027739   

16103

   2002    FORD    E-350 VAN       1FTSE34LX2HA70979    027737   

62193

   1993    FREIGHTLINER    FL-70 2800       1FV6HFAA5PL416359    027748   

62940

   1994    FREIGHTLINER    FL-70 2800       1FV6HLBA6RL559014    027755   

6

   1994    FREIGHTLINER    FL-70 2800       1FV6HLBAXRL564877    027731   

7

   1995    FREIGHTLINER    FL-70 2800       1FV6HLBAOSL552582    027732   

62401

   1996    FREIGHTLINER    FL-70 2800       1FV6HFBA3TL758384    027750   

1

   1996    FREIGHTLINER    FL-70 2800       1FV6HLBA1TL872558    027729   

62906

   1999    FREIGHTLINER    FL-70 2800       1FV6HJAA2XHB00863    027753   

12

   1999    FREIGHTLINER    FL70 2800       1FV6HLBA6XHA22517    027733   

62931

   2000    FREIGHTLINER    FL-70 2800       1FV6HJBA2YHB94789    027754   

49961

   1999    GMC    SAVA VAN       1GTHG35R9X1061682    027745   

63092

   2000    GMC    7000 3150       1GDM7H1CYJ517667    027756   

49360

   2003    GMC    SAVA VAN       1GTHG35U231177353    027742   

62704

   1987    INTERNATIONAL    4900 2800       1HTLDTVN0HH505317    027752   

62321

   1990    INTERNATIONAL    4900 2800       1HTSDTVN2LH223748    027749      
1994    INTERNATIONAL    2700A TANK TRK+I38       1HTSDPPNXRH554722    019895   
   1999    INTERNATIONAL    4900       7XH630237    019896   

63190

   2002    INTERNATIONAL    4400 3150       1HTMKAAN92H517493    027758   

14

   2004    KENWORTH    2800A tank       2NKMHD7X44M052243    027734       2000
   TOYOTA    COROLLA       2T1BR12E5YC268038    027762   



--------------------------------------------------------------------------------

Hoffman Fuel Company Danb

 

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

62147

   1980    FORD    2800/A       D804VHJ9561    027771   

62512

   1991    FORD    N87 2800/A       1FDXR82A5MVA28521    027775   

62590

   1995    FORD    L8000 2800/A       1FDXR82EXSVA08376    027777   

28116

   2001    FORD    E-350 VAN       1FTSE34L71HA77645    027764   

28118

   2002    FORD    E-350 VAN       1FTSE34L72HA17673    027765   

63885

   2087    FORD    L8000 3400/A       1FDYR80U7HVA11338    027782   

62401

   1994    FREIGHTLINER    FL70 2800/A       1FV6HFAA2RL774778    027772   

62602

   1996    FREIGHTLINER    FL70 2800/A       1FV6HFAA0TL732892    027779      
1997    FREIGHTLINER    3000A       VL761325    019905   

62910

   1999    FREIGHTLINER    FL70 2800/A       1FV6HJAAOXHB00862    027780   

49163

   2001    GMC    SAVA VAN       1GTHG35R111235042    027766   

62501

   1995    INTERNATIONAL    4900 2800/A       1HTSDAAN0SH660771    027773   

62518

   1995    INTERNATIONAL    4000 2800/A       1HTSDAAN8SH641188    027776   

62502

   1995    INTERNATIONAL    4900 2700/A       1HTSDAAN8SH652174    027774   

62601

   1996    INTERNATIONAL    4700 2800/A       1HTSCAAN6TH323414    027778   

62113

   2000    INTERNATIONAL    4900 2800/A       1HTSDAAN7YH303693    027770      
2000    INTERNATIONAL    4900       1HTSDAAR4YH230138    019904   

62101

   2001    INTERNATIONAL    4900 2800/A       1HTSDAAN51H400770    027769   

63157

   2002    INTERNATIONAL    4000SER 3000/A       1HTMKAAN22H517495    027781   
J. J. Skelton Oil Company

Fleet #

  

Year

  

Make

  

Model

  

Body Type
Capacity A/S

  

VIN #

  

FAS #

  

Lease #

89

   2000    CHEVY    EXPR VAN       1CGHG35RXY1100989    027799   

154

   1991    FORD    E350 VAN       1FTJE34M1MHA53754    027800   

348

   1996    FORD    E250 VAN       1FTHE24YXTHA44514    027801   

57

   1999    FORD    E250 VAN       1FTRE1422XHB51881    027798   

524

   2000    FORD    E250 VAN       1FTNE2424YHB59504    027802   

525

   2000    FORD    E250 VAN       1FTNE2426YHB59505    027803   

62564

   1989    INTERNATIONAL    S 2800/A       1HTLDTVN9KH604824    027810   

62597

   1997    INTERNATIONAL    4000 2800/A       1HTSDAAN8VH443182    027812   

62599

   1999    INTERNATIONAL    4000 2800/A       1HTSDAAN7XH637852    027813   

62567

   1979    MACK    MR 3400/A       MR487P1021    027811   

62073

   1980    MACK    MR 3400/A       MR487P1186    027804   

62074

   1980    MACK    MR 3400/A       MR685P3206    027805   

62075

   1980    MACK    MR 3400/A       MR685P3207    027806   

62076

   1980    MACK    MR 3400/A       MR685P3208    027807   

62563

   1985    MACK    MR600 3400/A       1M2K125C8FM008041    027809   

62562

   1985    MACK    MR600 3400/A       1M2K125C8FM008042    027808    Lewis Oil
Company

Fleet #

  

Year

  

Make

  

Model

  

Body Type

Capacity A/S

  

VIN #

  

FAS #

  

Lease #

55818

   1986    CHEVY    G 30 Flat       1GBJK34W3GJ131477    027884   

49954

   1998    CHEVY    G30 Van       1GCHG35R7W1054213    027877   

55824

   2001    CHEVY    3500 Box       1GBJG31R11118380    027887   

49960

   2002    DODGE    3500 Van       2B7KB31Z12K140738    027879   

62519

   1987    FORD    LN8000 2800 / A       1FDXR80U7HVA03137    027905   



--------------------------------------------------------------------------------

55819

   1993    FORD    F350 Dump       1FDKP37H2PNA82200    027885   

62517

   1993    FORD    LN8000 3200 /A       1FDXR82E8PVA33784    027903   

49925 x

   1995    FORD    EC2 Van       1FTHE24Y7SHA18046    027913   

49932

   1999    FORD    E250 Van       1FTNE24L8XHC207333    027871   

49963

   1999    FORD    E350 Van       1FTSE34L7XHA64354    027882   

49934 x

   2000    FORD    EC1 Van       1FTRE1429YHA42772    027914   

49965

   2000    FORD    E350 Van       1FTSE34L3YHC02473    027883   

49962

   2000    FORD    E350 Van       1STSE34LOYHA26661    027881   

49961

   2001    FORD    E350 Van       1FTSE34L01HA09302    027880   

49936 x

   2001    FORD    E350 Van       1FTSE34L11HA18073    027915   

49942

   2001    FORD    E350 Van       1FTSE34L31HA34582    027873   

49935

   2001    FORD    E350 Van       1FTSE34LX1HA18072    027872   

49945

   2002    FORD    E350 Van       1FTSE34L02HA19796    027876   

49944

   2002    FORD    E350 Van       1FTSE34L32HA06315    027875   

49943

   2002    FORD    E350 Van       1FTSE34L82HA06309    027874   

49959

   2003    FORD    E350 Van       1FTSE34L53HB49865    027878       1997   
FREIGHTLINER    3000A       VH789672    019906   

62527

   2001    FREIGHTLINER    FL80 3000 / A       1FVABXBS51HH87480    027910   

55820

   2001    GMC    3500HD Util       3GBKC34F21M112088    027886   

62502

   1985    INTERNATIONAL    2554 3400 / A       1HTZLTVN5FHA27103    027893   

62516

   1993    INTERNATIONAL    4900 3200 / A       1HTSDPPNXPH478657    027902   

62501

   1994    INTERNATIONAL    2554 3400 / A       1HTGBN2R9RH570176    027892   

62513

   1997    INTERNATIONAL    4700 3000 / A       1HTSCAAN7VH443791    027900   

62526

   1998    INTERNATIONAL    4700 2800 / A       1HTSCAAN8WH594897    027909   

62512

   1999    INTERNATIONAL    4900 3000 / A       1HTSDAAN1XH608332    027899   

92515

   1999    INTERNATIONAL    4900 2800 / A       1HTSDAAN2XH647043    027911   

62511

   2001    INTERNATIONAL    4700 3000 / A       1HTSCAAN71H369640    027898   

62506

   2002    INTERNATIONAL    4400 3400 / A       1HTMKAANO2H517494    027894   
   2000    KENWORTH          839647    019908       2001    KENWORTH    2800   
   M876350    019907   

62485 x

   1978    MACK    MB 3400 A       MB487p3772    027916   

X62485

   1978    MACK    MB 3400 A       MB487p3772    027922   

62486 x

   1978    MACK    MB 3400 A       MB487P3773    027917   

X62486

   1978    MACK    MB 3400 A       MB487P3773    027923   

62488 x

   1978    MACK    MB 3400 A       MB487P3892    027918   

62489

   1978    MACK    MB 3400 / A       MB487P3893    027889   

62491 x

   1978    MACK    MB 3400 A       MB487P3895    027919   

62500

   1979    MACK    MR 3400 / A       MR487P1019    027891   

62510 x

   1979    MACK    RD 4400 S       RD686SX5609    027921   

62499

   1980    MACK    MR 3400 / A       MR487P1183    027890   

62497 x

   1980    MACK    MR 3400 A       MR487P1187    027920   

62509

   1985    MACK    R685T 3000 / S       1M2N166C0FA089834    027897       1985
   MACK    DM686       DM686    019937   

62518

   1989    MACK    MS300 2800 /A       VG6M112B9KB067296    027904   

62508

   1993    MACK    DM690SX 5500 / S       1M2B210COPMO12280    027896   

62523

   1995    MACK    RD690S 4400 /S       1M2P264C8SMO17362    027908   

62521

   1997    MACK    DM690S 4800 /S       1M2B209C2VM021525    027907   

62520

   1997    MACK    DM690S 4800 /S       1M2B209COVMO21524    027906   



--------------------------------------------------------------------------------

62507

   1997    MACK    RD690S 4400 /S       1M2P264C1VM023217    027895   

62514

   2003    Sterl ACTERRA    2800 / A       2FZACGCS73AM03583    027901   

55827

   1984    YALE    GLC040 Fork/Lift       A809NO4594U    027888   

Rye Fuel Company

301

   1998    DODGE    RAM 3500 PICK UP       1B7MF3355WJ143652    027796   

101

   1988    FORD    LN8000 3400/A       1FDYR82A1JVA46112    027783   

209

   2001    FORD    E350 BOX       1FDWE35L21HA61056    027794   

201

   2002    FORD    ECONO VAN       1FTSE34132HA06184    027791   

205

   2002    FORD    ECONO VAN       1FTSE34LX2HA86602    027792       2006   
FREIGHT LINER          1FVACXCS56HW40611    019932   

105

   1983    INTERNATIONAL    TK 2800/A       2HTAA1951DCA10966    027786   

109

   1987    INTERNATIONAL    S1900 2800/A       1HTLDTVN8JH34604    027790   

108

   1990    INTERNATIONAL    4900 2800/A       1HTSDZ7NXMH333030    027789   

107

   1996    INTERNATIONAL    4900 2800/A       1HTSDAANXTH302420    027788   

106

   2003    INTERNATIONAL    4400 2800/A       1HTMKAANO3H578409    027787   

303

   2000    VENTURE    VU2000 UT TRAILER       47GUA1210YB000250    027797   

103

   1993    VOLVO    FE42 2800/A       4V52AEEB0PR472847    027784   

104

   1993    VOLVO    FE42 2800/A       4V52AEHC9PR471829    027785   



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.11 of Security Agreement)

FIXTURES

Owned Real Estate

 

Record Owners

  

State

  

Property Name

  

Address

  

City

  

Zip Code

Ortep of Pennsylvania, Inc.

   PA    Roy E. Miller    301 N. Forge Road    Palmyra    17078

Petro Holdings, Inc.

   CT    Whaleco/Colonial    12 Colonial Road    Canton    06019

Petro Holdings, Inc.

   RI    DeBlois E. Greenwich    2579 South Country Trail    E. Greenwich   
02818

Meenan Oil Co, LP

   NY    Burke    26 Bayview Rd. nr. Roa Hook Road    Peekskill    10566

Meenan Oil Co, Inc.

   NJ    Meenan Oil Clinton    108 W. Main Street    Clinton    08809

Meenan Oil Co, LP

   NJ    Meenan Oil Chester    65 Maple Avenue    Chester    07930

Meenan Oil Co, LP

   NJ    Meenan Oil Franklin    460 Route 23    Franklin    07416

Meenan Oil Co, LP

   NJ    BudOil Co.    55 US Highway 46    Hackettstown    07840

Meenan Oil Co, LP

   NY    Wallace    10 Sands Station Road    Middletown    10940

Meenan Oil Co, LP

   PA    Kirk’s Fuel    1859 Route 212    Quakertown    18951

Petro Holdings, Inc.

   RI    Ryan    25 Stafford Street    Warwick    02886

Meenan Oil Co, LP

   NJ    Hamburg    State Route 23 at Oak Street    Hamburg    07419

Petro Inc.

   NY    Billings    Routes 55 & 82    Billings    12510

Petro Holdings, Inc.

   RI    River - Woonsocket    1182 River St.    Woonsocket    02895

Marex Corp.

   MD    Marex Corp.    8900 Citation Rd.    Baltimore    21221

Meenan Oil Co, LP

   NJ    Region Oil    15 Richboyton Road    Dover    07801

Minnwhale LLC

   NJ    Whaleco    800 State Road    Princeton    08540

Petro Inc.

   NY    Eastern Depot    30 Old Dock Road    Yaphank    11980

Meenan Oil Co, LP

   NY    Meenan Long Island    3020 Burns Avenue    Wantagh    11793

Ortep of Pennsylvania, Inc.

   PA    DJ Witman    4025 Pottsville Pike    Reading    19605

Meenan Oil Co, Inc.

   PA    Meenan Oil    113 Main Street    Tullytown    19007

Meenan Oil Co, Inc.

   PA    Young Supply    8301 Lansdowne Avenue    Upper Darby    19082

Richland Partners, LLC

   PA    Richland    62 N. Main Street    Stewartstown    17363

Richland Partners, LLC

   PA    Richland    1234 Cloverleaf Road    Mt Joy    17552

Richland Partners, LLC

   PA    Richland    669 E Ross Street    Lancaster    17602

Richland Partners, LLC

   PA    Richland    572 E. Main Street    New Holland    17557

Richland Partners, LLC

   PA    Richland    25 Hanover Street    York    17404

Petro Holdings, Inc.

   RI    Prov Energy Oil    141 Knight Street    Warwick    02886

Petro Holdings, Inc.

   RI    Prov Energy Oil    12 Stafford Street    Warwick    02886

Petro Holdings, Inc.

   RI    Prov Energy Oil    550 Fish Road    Tiverton    02878

Petro Holdings, Inc.

   RI    Prov Energy Oil    1191 River Street    Woonsocket    02895

Hoffman Fuel Company of Bridgeport

   CT    Bridgeport    195 E. Washington Street    Bridgeport    06611

Hoffman Fuel Company of Danbury

   CT    Danbury    170 White Street    Danbury    06810

Hoffman Fuel Company of Danbury

   CT    New Milford    519 Danbury Rd    New Milford   



--------------------------------------------------------------------------------

Leased Property

 

Location

  

Street

  

City / St / Zip

  

Landlord

  

Legal Entity

New Milford

   511 Danbury Road    New Milford CT 06776    Sycamore Trails Group LLC   
Petro Inc.

Connecticut

   52, 55 & 71 Day Street    Norwalk CT 06854    Robert Schwartz    Petro Inc.

New Haven

   212 Elm St.    North Haven CT 06473    O’Leary-Vicunas No. Two, LLC    Petro
Holdings, inc.

Corporate

   2187 Atlantic Street    Stamford CT 06902    Antares 2187 Atlantic Spe LLC   
Petro Inc.

Boston

   295 Eastern Avenue    Chelsea MA 02150    Northeast Petroleum Div of Cargill,
Inc.    Petroleum Heat & Power, Inc.

Boston

   51 Industrial Drive    Readville MA 02081    Antonio Musto & Joseph Musto   
Petro Holdings, Inc.

Kenvil

   94 Dell Avenue    Kenvil NJ 07847    Sylway Properties    Minnwhale LLC

Lakewood

   99 River Avenue    Lakewood NJ 08701    Kaitlyn Industries, Inc    Minnwhale
LLC

Linden

   11 Lincoln St.    Linden NJ 07036    Linden Associates VI    Minnwhale LLC

Pennsauken

   1701 Sherman Ave.    Pennsauken NJ 08110    Mid America    Minnwhale LLC

South Plainfield

   40 Cragwood Road    South Plainfield NJ 07080    Cragwood LLC    Minnwhale
LLC

Wantaugh-S&V Realty

   16A Bayville Avenue    Bayville NY 11709    16 Bayville corp   
Meenan Oil Co. LP

Hudson River Petroleum-Burke

   87 N. Main St    Brewster NY 10509    Richard E. Bouton    Meenan Oil Co. LP

Desilva Ice & Fuel (Mt.Kisco)-Burke

   343 N. Bedford Rd.    Brewster NY 10509    Manuel Monterio    Meenan Oil Co.
LP

Durkin

   560 N. Main St.    Brewster NY 10509    Durkin water supply.    Meenan Oil
Co. LP

Brooklyn

   1820 Cropsey Avenue    Brooklyn NY 11214    Sergio & Vincent Allegretti   
Petro Inc.

Floral Park

   185 Magnolia Avenue    Floral Park NY 11001    Patterson Fuel Oil Company Inc
   Petro Inc.

Burke Realty Hawthorne

   475 Commerce St.    Hawthorne NY 10532    George E. Burke    Meenan Oil Co.
LP

Hicksville

   477 W. John St. and 5 Alpha Plaza    Hicksville NY 11801    Alpha John
Associates    Petro Inc.

Hicksville

   51 Alpha Plaza    Hicksville NY 11801    Stelow Inc    Petro Inc.

Highland

   388 Upper North Road    Highland NY 12528    Tricia Holdings, Inc., LLC   
Petro, Inc.

Petro - East

   125 West Meadow Road    King’s Park NY 11754    AHJ Associates    Petro Inc.

Maspeth

   55-60 58th Street    Maspeth NY 11378    Capitol Distributors Corp    Petro
Inc.

Hardy

   13520 Main St.    Mattituck NY 11952    Joseph Hardy    Petro Inc.

Melville

   520 Broadhollow Road    Melville NY 11747    Reckson Austrailia Portfolio
Clearing    Petro Inc.

Carpenter & Smith

   100 Spring St.    Monroe NY 10950    Herbert Schneider    Meenan Oil Co. LP

Burke-Premium

   2101 Post Road    Montrose NY 10548    John Griffin    Meenan Oil Co. LP



--------------------------------------------------------------------------------

Plainview

   3 - 5 Fairchild Court    Plainview NY 11803   

Commander

Enterprises

   Petro Inc.

Plainview

   1 Fairchild Court    Plainview NY 11803    Long Island Industrial MGT LLC   
Petro Inc.

Melville - Dispatch / IT

   171 Ames Court    Plainview NY 11803    ESCO Management C/O JFI    Petro Inc.

Effron-Norfe Realty (oil terminal)

   144 and 154 Garden St.    Poughkeepsie NY 12601    Dawn Effron    Meenan Oil
Co. LP

Effron-Norfe Realty (office and garage)

   144 and 154 Garden St.    Poughkeepsie NY 12601    Dawn Effron    Meenan Oil
Co. LP

Ryan

   47 Patrick Lane    Poughkeepsie NY 12603    Patrick Page Commercial
Properties, LLC    Meenan Oil Co. LP

Ryan

   35 Patrick Lane    Poughkeepsie NY 12603    John Page Development, LLC   
Meenan Oil Co. LP

Ryan

   Parking Lane Parking Lot    Poughkeepsie NY 12603    Patrick Page Commercial
Properties, LLC    Meenan Oil Co. LP

Hardy

   76 Mariner Drive (Northwestern)    Southampton NY 11968    P & J Associates
   Petro Inc.

Hardy

   7 Greenfield & 1654 County Road 39    Southampton NY 11968    Joseph Hardy   
Petro Inc.

Hardy

   76 Mariner Drive (Southwestern)    Southampton NY 11968    P & J Associates
   Petro Inc.

Southampton Termial

   224 N. Main St.    Southampton NY 11968    224 North Main Street LLC    Petro
Inc.

Burke-Manuele Mngmt Group

   9 Walnut Place    Thornwood NY 10594    Fariello Family, Trust    Meenan Oil
Co. LP

Burke -Verplank

   126 Broadway    Verplank NY 10596    Regina Keefe Trustee    Meenan Oil Co.
LP

Bronx

   1416 Williamsbridge    Bronx NY 10461    Ardee Plaza, LLC    Petro Inc.

Leffler-Douglassville

   21 Unionville Rd.    Douglassville PA 19518    NJB Partners LLC    Richland
Partners, LLC

Leffler-Douglassville

   Additional space @ 21 Unionville Road    Douglassville PA 19518    NJB
Partners LLC    Richland Partners, LLC

Leffler-Lucknow

   3300 Industrial Rd.    Harrisburg PA 17110    Eldorado Properties    Richland
Partners, LLC

Mt Joy-(office, garage, rollman bldg.

   13-15 Mount Joy St. (see comment)    Mount Joy PA 17552    DH & PM Properties
   Richland Partners, LLC

Leffler-Richland

   225 East Main St.    Richland Borough PA 17087    Premier R&G Properties   
Richland Partners, LLC

Pennysylvania

   650 Knowles Ave    Southampton PA 18966    Douglas E. Woosnam    Ortep of
Pennsylvania

Allentown

   6330 Farm Bureau Road    Upper Macungie PA 18106    Paul Weis    Ortep of
Pennsylvania

Woods

   22 Almeida Ave    East Providence RI 02914    Benker Family LLC    Petro
Holdongs, Inc.

Providence

   50 Houghton Street    Providence RI 02904    50 Houghton Associates, LP   
Petroleum Heat & Power, Inc.



--------------------------------------------------------------------------------

Buckley

   741 East Main Road    Middeltown RI 02842    Highlander Realty LLC    Petro
Holdings, Inc.

Buckley

   1630-1632 Kingstown Rd    South Kingston RI 02879    Highlander Realty LLC   
Petro Holdings, Inc.

Arlington

   6873 Lee Highway Arlington    Arlington VA 22213    R. Shreve LLC   
A.P. Woodson Company

Wallace

   50 Industrial Place    Middletown NY 10940    Alta East inc.    Meenan Oil
Co. LP

Region

   276 Main St.    Hackettstown NJ 07840    CK & S Buliding Dorothy kappers   
Meenan Oil Co. LP

Region

   282 Main St.    Hackettstown NJ 07840    DE KAPPERS Dorothy kappers    Meenan
Oil Co. LP

Rye Fuel

   225 Greenleaf Avenue    Portsmouth NH 03801    PPG Properties    Rye Fuel
Company

Lewis Oil Company

   50 Roselle St.    Mineola NY 11501    Windsor Fuel Company Inc. Pension Trust
   Lewis Oil company, Inc.

C. Hoffberger Company

   1400 Ceddox Street    Baltimore MD 21226    E. Stewart Mitchell    C.
Hoffberger Company

C. Hoffberger Company

   33 Hudson Street    Annapolis MD 21401    Petroleum Marketing Group, Inc.   
C. Hoffberger Company

Lewis Oil Company

   175 Sunnyside Holding Corp.    Plainview NY 11803    175 Sunnyside Blvd.,
Inc.    Lewis Oil company, Inc.

Lewis Oil Company

   274-C Montauk Hwy    Hampton Bays NY 11946    RCF Properties Corp.    Lewis
Oil company, Inc.

Hoffman Fuel Company

   56 Quarry Rodad    Trumbull CT 06611    Robert D. Scinto    Hoffman Fuel
Company of Danbury

Champion Energy Company

   1 Radisson Plaza    New Rochelle NY 10801    New Rochelle Hotel Associates   
Champion Energy Company

JJ Skeleton Company

   5125 Simpson Ferry Rd    Mechanicsburg PA 17050    Gulf Oil Limited
Partnership    JJ Skeleton Company

Tanner (Leffler)

   1120 Mount Rock Rd    Shippensburg PA 17257    Rohr Family Limited
Partnership    Richland Partners, LLC

Tanner (Leffler)

   1120 Mount Rock Rd    Shippensburg PA 17257    Rohr Family Limited
Partnership    Richland Partners, LLC

Ways Heating and Cooling

   1395 River Road    Titusville NJ 08500    Randy Downs and Robert O’Rourke   
Minwhale LLC

Leffler

   1234 Cloverleaf Road    Mount Joy PA 17552    Bridgestone Americas Tire
Operations, LLC    Richland Partners, LLC

J.J. Skelton Company

   40 W, Manoa Rd    Havertown, PA 19083    Boyle Energy    J.J. Skelton Company



--------------------------------------------------------------------------------

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY STOCKS

 

Issuer

  

issued in the name of

   CERTIFICATE
NO.     

Ownership Interest

A.P. Woodson Company

   Petro Inc.      1       100 shares of Common Stock, no par value; 100%
ownership interest

CFS LLC

   Richland Partners, LLC      1       100% Membership Interest

Champion Oil Company

   Champion Energy Corporation      3       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Champion Energy Corporation

   Petro Holdings, Inc.      29       100 shares of Common Stock, $0.01 par
value; 100% ownership interest

C. Hoffberger Company

   Champion Energy Corporation      1       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Columbia Petroleum Transportation, LLC

   Richland Partners, LLC      100       100% Membership Interest

Hoffman Fuel Company of Bridgeport

   Champion Energy Corporation      1       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Hoffman Fuel Company of Danbury

   Champion Energy Corporation      1       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Hoffman Fuel Company of Stamford

   Champion Energy Corporation      1       100 shares of Common Stock, $0.01
par value; 100% ownership interest

JJ Skelton Oil Company

   Champion Energy Corporation      1       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Lewis Oil Company

   Champion Energy Corporation      2       100 shares of Common Stock, $0.01
par value; 100% ownership interest

Marex Corporation

   Petro, Inc.      100       100 shares of Common Stock, no par value; 100%
ownership interest

Minnwhale, LLC

   Petro, Inc.      1       100% Membership Interest

Meenan Holdings of New York, Inc.

   Meenan Oil Co., Inc.      1       100 shares of Common Stock, no par value;
100% ownership interest

Meenan Oil Co., Inc.

   Petro Holdings, Inc.      100       1,269 shares of Common Stock, par value $
0.01 per share; 100% ownership interest

Meenan Oil Co., L.P.

   1) Meenan Oil Co., Inc.      100       1) 75.069236% Limited Partnership
Interest    2) Meenan Holdings of New York, Inc.      101       2) 24.930764%
Limited Partnership Interest

Ortep of Pennsylvania, Inc.

   Petroleum Heat & Power Co., Inc.      1       200 shares of Common Stock, no
par value; 100% ownership interest

Petro Plumbing Corporation

   Petroleum Heat & Power Co., Inc.      1       90 shares of Common Stock,
$0.01 par value; 90% ownership interest

Petro Inc.

   Petroleum Heat & Power Co., Inc.      C100       950 shares of Common Stock,
no par value; 100% ownership interest



--------------------------------------------------------------------------------

Petroleum Heat and Power Co., Inc.

   Petro Holdings, Inc.    No #    26,452,270 shares of Common Stock, no par
value; 100% ownership interest

Petro Holdings, Inc.

   Star/Petro, Inc.    1    100 shares of Common Stock, par value $0.01 per
share; 100% ownership interest

RegionOil Plumbing, Heating and
Cooling Co., Inc.

   Meenan Oil Co., L.P.    4    90 shares of Common Stock, no par value; 90%
ownership interest

Richland Partners, LLC

   Ortep of Pennsylvania, Inc.    100    100% Membership Interest

Rye Fuel Company

   Champion Energy Corporation    1    100 shares of Common Stock, $0.01 par
value; 100% ownership interest

Star Gas Finance Company

   Star Gas Partners, L.P.    1    100 shares of Common Stock, $0.01 par value;
100% ownership interest

Star Acquistions, Inc.

   Star Gas Partners, L.P.    2    99.99 shares of Common Stock, $0.01 par
value; 99.99% ownership interest

Star Acquistions, Inc.

   Star Gas Partners, L.P.    3    0.01 shares of Common Stock, $0.01 par value;
0.01% ownership interest

Star Gas Partners, L.P.

   Kestrel Heat, LLC       Certificate Representing 324,100 General Partnership
Units Representing General Partnerhip Interests

BONDS

 

Name of Grantor

   Issuer      Number      Face Amount      Coupon
Rate      Maturity  

N/A

              

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer      Number      Type      Face
Amount      Coupon
Rate      Maturity  

N/A

                 

OTHER

 

Name of Grantor

  

Issuer

  

Account Number(s) or Description

NewEdge USA, LLC

   Petroleum Heat and Power Co., Inc.    Account Nos. GGG 76031, 034-76031,
034-76032, and 034-76033; Control Agreement

Morgan Stanley DW

   Petroleum Heat and Power Co.    64289011 [not active - ~$1200 in acct]

JPMorgan Chase Bank, N.A.

   Petroleum Heat and Power Co.    36056919 and 36056885

Star Gas Partners, L.P.

   Petroleum Heat and Power Co.    $80,949,532 10.25% Subordinated Note dated
November 16,2010

Star Gas Partners, L.P.

   Petroleum Heat and Power Co.    $34,441,897 9.3% Subordinated Note dated
November 16, 2010

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

NAME OF COMPANY

  

JURISDICTION OF FILING

A.P. Woodson Company

   District of Columbia

Columbia Petroleum Transportation, LLC

   Delaware

Marex Corporation

   Maryland

Minnwhale, LLC

   New York

Meenan Holding of New York, Inc.

   New York

Meenan Oil Co., Inc.

   Delaware

Meenan Oil Co., L.P.

   Delaware

Ortep of Pennsylvania, Inc.

   Pennsylvania

Petro, Inc.

   Delaware

Petro Holdings, Inc.

   Minnesota

Petroleum Heat and Power Co., Inc.

   Minnesota

Richland Partners, LLC

   Pennsylvania

Star Gas Finance Company

   Delaware

Star Gas Partners, L.P.

   Delaware

Star/Petro, Inc.

   Minnesota



--------------------------------------------------------------------------------

EXHIBIT I

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                     ,          is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Amended and Restated Pledge and
Security Agreement, dated as of June 3, 2011, between the undersigned, as the
Grantors, and JPMorgan Chase Bank, N.A., as the Collateral Agent, (the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in said Security Agreement.

 

    By:   Name:     Title:    

 

    By:   Name:     Title:    

 

    By:   Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of
Grantor

   Issuer      Certificate
Number(s)      Number of
Shares      Class of Stock      Percentage of
Outstanding
Shares                                                              

BONDS

 

Name of
Grantor

   Issuer      Number      Face Amount      Coupon Rate      Maturity           
                                                  

GOVERNMENT SECURITIES

 

Name of
Grantor

   Issuer      Number      Type      Face Amount      Coupon Rate      Maturity
                                                                         

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer      Description of Collateral      Percentage Ownership
Interest                                      

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

EXHIBIT J

(See definition of “Commercial Tort Claims”)

COMMERCIAL TORT CLAIMS

None